Exhibit 10.42
EXECUTION COPY
CREDIT AGREEMENT
Dated as of November 6, 2006
among
AMERIGAS PROPANE, L.P.,
as Borrower,
AMERIGAS PROPANE, INC.,
as a Guarantor,
PETROLANE INCORPORATED,
as a Guarantor,
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,
J.P. MORGAN SECURITIES INC., and CREDIT SUISSE SECURITIES (USA) LLC
as Co-Documentation Agents,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent, Issuing Bank and Swing Line Bank,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
WACHOVIA CAPITAL MARKETS, LLC,
and
CITIGROUP GLOBAL MARKETS INC
Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Other Interpretive Provisions
    29  
Section 1.3 Accounting Principles
    30  
 
       
ARTICLE II THE CREDITS
    30  
Section 2.1 Amounts and Terms of Commitments
    30  
Section 2.2 Loan Accounts
    31  
Section 2.3 Procedure for Borrowing
    32  
Section 2.4 Conversion and Continuation Elections
    33  
Section 2.5 Voluntary Termination or Reduction of Commitments
    34  
Section 2.6 Optional Prepayments
    34  
Section 2.7 Mandatory Prepayments of Loans; Mandatory Commitment Reductions
    35  
Section 2.8 Repayment
    35  
Section 2.9 Interest
    36  
Section 2.10 Fees
    37  
Section 2.11 Computation of Fees and Interest
    37  
Section 2.12 Payments by the Borrower
    37  
Section 2.13 Payments by the Banks to the Agent, etc.
    38  
Section 2.14 Sharing of Payments, etc.
    39  
Section 2.15 Revolving Termination Date
    39  
Section 2.16 Swing Line Loans
    40  
 
       
ARTICLE III THE LETTERS OF CREDIT
    43  
Section 3.1 The Letter of Credit Subfacility
    43  
Section 3.2 Issuance, Amendment and Renewal of Letters of Credit
    44  
Section 3.3 Risk Participations, Drawings and Reimbursements
    46  
Section 3.4 Repayment of Participations
    47  
Section 3.5 Role of the Issuing Bank
    47  
Section 3.6 Obligations Absolute
    48  
Section 3.7 Cash Collateral Pledge
    49  
Section 3.8 Letter of Credit Fees
    49  
Section 3.9 Applicability of ISP98 and UCP
    50  
Section 3.10 Conflict with L/C Application
    50  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
    50  
Section 4.1 Taxes
    50  
Section 4.2 Illegality
    51  
Section 4.3 Increased Costs and Reduction of Return
    52  
Section 4.4 Funding Losses
    53  
Section 4.5 Inability to Determine Rates
    54  
Section 4.6 Certificates of Banks
    54  
Section 4.7 Substitution of Banks
    55  
Section 4.8 Survival
    55  
 
       
ARTICLE V CONDITIONS PRECEDENT
    55  
Section 5.1 Conditions to Effectiveness
    55  
Section 5.2 Conditions to All Borrowings
    57  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    58  
Section 6.1 Organization, Standing, etc.
    58  
Section 6.2 Partnership Interests and Subsidiaries
    58  
Section 6.3 Qualification; Corporate or Partnership Authorization
    58  
Section 6.4 Financial Statements
    59  
Section 6.5 Changes, etc.
    59  
Section 6.6 Tax Returns and Payments
    59  
Section 6.7 Indebtedness
    60  
Section 6.8 Transfer of Assets and Business
    60  
Section 6.9 Litigation, etc.
    60  
Section 6.10 Compliance with Other Instruments, etc.
    60  
Section 6.11 Governmental Consent
    61  
Section 6.12 Investment Company Act
    61  
Section 6.13 [Reserved]
    61  
Section 6.14 [Reserved]
    61  
Section 6.15 Matters Relating to Petrolane
    61  
Section 6.16 Matters Relating to the General Partner
    62  
Section 6.17 ERISA Compliance
    62  
Section 6.18 Use of Proceeds; Margin Regulations
    62  
Section 6.19 Environmental Warranties
    62  
Section 6.20 Copyrights, Patents, Trademarks and Licenses, etc.
    64  
Section 6.21 Insurance
    64  
Section 6.22 Full Disclosure
    64  
Section 6.23 Defaults
    64  
Section 6.24 PPD/GP Debt Contributions
    64  
Section 6.25 Foreign Assets Control
    64  

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VII AFFIRMATIVE COVENANTS
    65  
Section 7.1 Information
    65  
Section 7.2 Adequate Reserves
    69  
Section 7.3 Partnership or Corporate Existence; Business; Compliance with Laws
    70  
Section 7.4 Payment of Taxes and Claims
    70  
Section 7.5 Maintenance of Properties: Insurance
    70  
Section 7.6 Guarantors
    71  
Section 7.7 Further Assurances
    71  
Section 7.8 Designations With Respect to Subsidiaries
    71  
Section 7.9 Covenants of the General Partner and Petrolane
    72  
Section 7.10 Books and Records
    73  
Section 7.11 Environmental Covenant
    73  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    74  
Section 8.1 Indebtedness
    74  
Section 8.2 Minimum Interest Coverage
    76  
Section 8.3 Liens, etc.
    76  
Section 8.4 Investments, Contingent Obligations, etc.
    78  
Section 8.5 Restricted Payments
    81  
Section 8.6 Transactions with Affiliates
    81  
Section 8.7 Subsidiary Stock and Indebtedness
    82  
Section 8.8 Consolidation, Merger, Sale of Assets, etc.
    83  
Section 8.9 Use of Proceeds
    86  
Section 8.10 Change in Business
    86  
Section 8.11 Accounting Changes
    86  
Section 8.12 Clean Down
    86  
Section 8.13 Receivables
    86  
Section 8.14 Leverage Ratio
    87  
Section 8.15 Minimum Consolidated EBITDA
    87  
Section 8.16 Acquisitions
    87  
Section 8.17 Limitation on Restricted Agreements
    87  
Section 8.18 AEPLP
    88  
 
       
ARTICLE IX EVENTS OF DEFAULT
    90  
Section 9.1 Event of Default
    90  
Section 9.2 Remedies
    93  
Section 9.3 Rights Not Exclusive
    93  
Section 9.4 Application of Funds
    94  

 

iii



--------------------------------------------------------------------------------



 



         
ARTICLE X THE AGENT
    94  
Section 10.1 Appointment and Authorization
    94  
Section 10.2 Delegation of Duties
    95  
Section 10.3 Liability of Agent
    95  
Section 10.4 Reliance by Agent
    95  
Section 10.5 Notice of Default
    96  
Section 10.6 Credit Decision
    96  
Section 10.7 Indemnification
    97  
Section 10.8 Agent in Individual Capacity
    97  
Section 10.9 Successor Agent
    97  
Section 10.10 Agent May File Proofs of Claim
    98  
Section 10.11 Collateral and Guaranty Matters
    98  
Section 10.12 Other Agents; Arrangers and Managers
    99  
Section 10.13 Withholding Tax
    99  
 
       
ARTICLE XI GUARANTEE
    101  
Section 11.1 Each Guaranteed Obligation
    101  
Section 11.2 Obligations Exclusive
    101  
Section 11.3 Obligations Independent
    101  
Section 11.4 Waiver of Notice
    101  
Section 11.5 Guarantee of Payment
    102  
Section 11.6 Obligations Unconditional
    103  
Section 11.7 Continuing Guarantee
    103  
Section 11.8 Subordination
    103  
Section 11.9 Exhaustion of Remedies
    104  
Section 11.10 Reinstatement
    105  
 
       
ARTICLE XII MISCELLANEOUS
    106  
Section 12.1 Amendments and Waivers
    106  
Section 12.2 Notices and Other Communications; Facsimile Copies
    107  
Section 12.3 No Waiver; Cumulative Remedies
    108  
Section 12.4 Costs and Expenses
    108  
Section 12.5 Indemnity
    109  
Section 12.6 Liability
    109  
Section 12.7 Payments Set Aside
    111  
Section 12.8 Successors and Assigns
    111  
Section 12.9 Assignments, Participations. etc.
    111  
Section 12.10 Confidentiality
    113  
Section 12.11 Set-off
    114  

 

iv



--------------------------------------------------------------------------------



 



         
Section 12.12 Notification of Addresses; etc.
    114  
Section 12.13 Counterparts
    115  
Section 12.14 Severability
    115  
Section 12.15 No Third Parties Benefited
    115  
Section 12.16 Governing Law and Jurisdiction
    115  
Section 12.17 Waiver of Jury Trial
    116  
Section 12.18 Entire Agreement
    116  
Section 12.19 Interest Rate Limitation
    116  
Section 12.20 Survival of Representations and Warranties
    117  
Section 12.21 Patriot Act
    117  

Schedules

     
Schedule 2.1
  Commitments and Percentages
Schedule 3.1(a)
  Existing Letters of Credit
Schedule 6.2
  Partnership Interests; Subsidiaries; Restricted Subsidiaries; Other
Investments
Schedule 6.3
  Foreign Qualifications
Schedule 6.7
  Permitted Indebtedness
Schedule 6.8(a)
  Permits and Consents
Schedule 6.9
  Litigation
Schedule 6.19
  Environmental Liabilities
Schedule 6.20
  Copyrights, Patents, Trademarks and Licenses, Etc.
Schedule 12.2
  Agent’s Payment Office; Addresses for Notices

Exhibits

     
Exhibit A-1
  Notice of Borrowing (Swing Line Loans)
Exhibit A-2
  Notice of Borrowing (Revolving Loans/Acquisition Loans)
Exhibit B
  Notice of Conversion/ Continuation
Exhibit C
  Form of Commitment Termination Date Extension Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Acceptance Agreement
Exhibit F-1
  Form of Promissory Note (Acquisition Loans)
Exhibit F-2
  Form of Promissory Note (Revolving Loans)
Exhibit G
  Form of Subordination Provisions

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (as the same may be amended, supplemented, assigned or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of November 6, 2006, among AMERIGAS PROPANE, L.P., a
Delaware limited partnership (the “Borrower”), AMERIGAS PROPANE, INC., a
Pennsylvania corporation (the “General Partner”), PETROLANE INCORPORATED, a
Pennsylvania corporation (“Petrolane”; the General Partner and Petrolane are, on
a joint and several basis, the “Guarantors”; the Borrower, the General Partner
and Petrolane are, on a joint and several basis, the “Obligors”), CITIGROUP
GLOBAL MARKETS INC., as Syndication Agent, J.P. MORGAN SECURITIES INC., and
CREDIT SUISSE SECURITIES (USA) LLC, as CoDocumentation Agents, the several
financial institutions from time to time party to this Agreement (collectively,
the “Banks”; individually, a “Bank”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Banks (the “Agent”), issuing bank and swing line
bank.
WHEREAS, the Obligors have requested that (i) the $100,000,000 of Revolving
Commitments under (and as defined in) the Existing Credit Agreement and the
related Revolving Loans outstanding under (and as defined in) the Existing
Credit Agreement be terminated and replaced with the $125,000,000 of Revolving
Commitments and Revolving Loans under this Agreement, the proceeds of which are
to be used by the Borrower for working capital and general purposes of the
Borrower; (ii) the $75,000,000 of Acquisition Commitments under (and as defined
in) the Existing Credit Agreement and the related Acquisition Loans and
Specified Acquisition Loans outstanding under (and as defined in) the Existing
Credit Agreement be terminated and replaced with the $75,000,000 of Acquisition
Commitments and Acquisition Loans and Specified Acquisition Loans under this
Agreement, the proceeds of which are to be used by the Borrower to finance
acquisitions, or with respect to Specified Acquisition Loans, for working
capital and general purposes of the Borrower and (iii) the Existing Credit
Agreement otherwise be paid in full and the commitments thereunder be
terminated; and
WHEREAS, the Banks are willing, on the terms and subject to the conditions set
forth in this Agreement, to enter into, and to extend credit under, this
Agreement as more particularly hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE 1 DEFINITIONS
1.1 Certain Defined Terms. The following terms have the following meanings:
“Acquired Debt” means with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person merged with or into or
became a Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Subsidiary of such specified Person and (ii) Indebtedness
encumbering any asset acquired by such specified Person.

 

- 1 -



--------------------------------------------------------------------------------



 



“Acquisition” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) an Asset
Acquisition.
“Acquisition Commitment” has the meaning specified in Section 2.1(a).
“Acquisition Loan” has the meaning specified in Section 2.1(a).
“AEPH” means AmeriGas Eagle Holdings, Inc. (formerly CP Holdings, Inc.), a
Delaware corporation.
“AEPT’ means AmeriGas Eagle Propane, Inc. (formerly Columbia Propane
Corporation), a Delaware corporation.
“AEPLP” means AmeriGas Eagle Propane, L.P. (formerly Columbia Propane, L.P.), a
Delaware limited partnership.
“AEPLP Acquisitions” has the meaning specified in Section 8.16.
“AEPLP Available Date” means the earliest of (i) 180 days after the expiration
of the Debt Indemnity provided under the National Propane Purchase Agreement,
(ii) the purchase by AEPLP of the partnership interest of the Special Limited
Partner (as defined in the AEPLP Partnership Agreement) in AEPLP pursuant to the
Special Limited Partner’s put option under Section 4.5 of the AEPLP Partnership
Agreement and (iii) the purchase by AEPLP of the partnership interest of the
Special Limited Partner in AEPLP pursuant to AEPLP’s call option under
Section 4.5 of the AEPLP Partnership Agreement.
“AEPLP Guaranty Date” has the meaning specified in Section 8.18.
“AEPLP Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of National Propane, L.P. (renamed AEPLP), dated as of
July 19, 1999, by and among AEPI, AEPH, and National Propane Corporation, as
amended, supplemented, or otherwise modified from time to time.
“AEPLP Subsidiary Guaranty” has the meaning specified in Section 8.18.
“AEPLP Taxes” means all federal, state, local or foreign taxes, governmental
fees or like charges of any kind whatsoever, whether disputed or not.
“Affected Bank” has the meaning specified in Section 4.7.

 

- 2 -



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Agent” means Wachovia in its capacity as administrative agent for the Banks
hereunder, and any successor agent arising under Section 10.9.
“Agent-Related Persons” means the Agent, together with its Affiliates
(including, in the case of Wachovia in its capacity as the Agent, the Arranger),
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.
“Agent’s Payment Office” means the address for payments set forth on Schedule
12.2 hereto in relation to the Agent, or such other address as the Agent may
from time to time specify by written notice to the Borrower and the Banks.
“Agreement” has the meaning specified in the introductory clause hereto.
“AmeriGas Eagle Parts & Service” means AmeriGas Eagle Parts & Service, Inc., a
Pennsylvania corporation.
“Annual Limit” has the meaning specified in Section 8.4(c). “Applicable Margin”
means
(i) with respect to Base Rate Loans, 0%; and
(ii) with respect to Eurodollar Rate Loans, the applicable margin set forth
below at such time as a Pricing Tier (the “Pricing Tier”) set forth below is
applicable:

              Pricing Tier   Funded Debt Ratio   Margin      
 
        I  
Less than or equal to 2.50x
    1.00 %    
 
        II  
Greater than 2.50x but less than or equal to 3.OOx
    1.25 %    
 
        III  
Greater than 3.OOx but less than or equal to 3.50x
    1.50 %    
 
        IV  
Greater than 3.50x
    1.75 %

 

- 3 -



--------------------------------------------------------------------------------



 



For the purpose of determining the applicable Pricing Tier above and subject to
the last sentence of this paragraph, EBITDA shall be determined as at the end of
each fiscal quarter for the four fiscal quarters then ending and Funded Debt
shall be determined as at the end of each fiscal quarter for which such
calculation is being determined. Pricing changes shall be effective on the later
of (i) 45 days after the end of each of the first three fiscal quarters of each
fiscal year and 90 days after each fiscal year end and (ii) the Agent’s receipt
of financial statements hereunder for such fiscal quarter or fiscal year;
provided, however, that if the financial statements are not delivered when due
in accordance with Section 7.1, then Pricing Tier IV shall apply as of the first
Business Day after the date on which such financial statements were required to
have been delivered until the date upon which such financial statements are
delivered to the Agent. For the period from the Closing Date through
December 31, 2006, the applicable Pricing Tier shall be Pricing Tier I.
“Arrangers” means Wachovia Capital Markets, LLC and Citigroup Global Markets
Inc.
“Asset Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be merged with or into the Borrower or any
Restricted Subsidiary, (b) the acquisition by the Borrower or any Restricted
Subsidiary of the assets of any Person (other than a Restricted Subsidiary)
which constitute all or substantially all of the assets of such Person or
(c) the purchase or other acquisition by the Borrower or any Restricted
Subsidiary (in one or a series of transactions) of any division or line of
business of any Person (other than a Restricted Subsidiary).
“Asset Sale” has the meaning specified in Section 8.8(c).
“Assets” means the assets owned by, licensed to, leased or otherwise used in the
business by the Borrower and its Subsidiaries.
“Assignee” has the meaning specified in Section 12.9(a).
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.
“Auto-Renewal Letter of Credit” has the meaning specified in Section 3.2(d).
“Available Cash” as to any calendar quarter means
(a) the sum of (i) all cash of the Borrower and the Restricted Subsidiaries on
hand at the end of such quarter and (ii) all additional cash of the Borrower and
the Restricted Subsidiaries on hand on the date of determination of Available
Cash with respect to such quarter resulting from borrowings subsequent to the
end of such quarter, less
(b) the amount of cash reserves that is necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Borrower and the Restricted Subsidiaries
(including reserves for future capital expenditures) subsequent to such quarter,
(ii) provide funds for distributions under Sections 5.3(a), (b) and (c) or
5.4(a) of the partnership agreement of the Public Partnership (such Sections as
in effect on the Closing Date, together with all related definitions, being
hereby incorporated herein in the form included in such partnership agreement on
the Closing Date and without regard to any subsequent amendments or waivers of
the provisions of, or any termination of, such partnership agreement) in respect
of any one or more of the next four quarters, or (iii) comply with applicable
law or any debt instrument or other agreement or obligation to which the
Borrower or any Restricted Subsidiary is a party or its assets are subject;
provided, however, that Available Cash attributable to any Restricted Subsidiary
shall be excluded to the extent dividends or distributions of such Available
Cash by such Restricted Subsidiary are not at the date of determination
permitted by the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or other regulation.

 

- 4 -



--------------------------------------------------------------------------------



 



In addition, without limiting the foregoing, Available Cash shall reflect a
reserve equal to 50% of the interest to be paid on the First Mortgage Notes and
the Acquisition Loans in the next fiscal quarter and, beginning with a date
three fiscal quarters before a scheduled principal payment date on the First
Mortgage Notes, the Revolving Loans or the Acquisition Loans, 25% of the
aggregate principal amount thereof due on any such payment date in the third
succeeding fiscal quarter, 50% of the aggregate principal amount due on any such
quarterly payment date in the second succeeding fiscal quarter and 75% of the
aggregate principal amount due on any quarterly payment date in the next
succeeding fiscal quarter on such notes and facilities. The foregoing reserves
for principal amounts to be paid shall be reduced by the aggregate amount of
advances available to the Borrower from responsible financial institutions under
binding, irrevocable credit facility commitments (and which are subject to no
conditions which the Borrower is unable to meet) and letters of credit to be
used to refinance such principal (so long as no repayment obligations under such
credit facilities and no reimbursement obligation with respect to any such
letter of credit would come due within three quarters).
“Average Consolidated Pro Forma Debt Service” means as of any date of
determination, the average amount payable by the Borrower and the Restricted
Subsidiaries on a consolidated basis during all periods of four consecutive
calendar quarters, commencing with the calendar quarter in which such date of
determination occurs and ending December 31, 2011, in respect of scheduled
interest (but not principal) payments with respect to all Indebtedness of the
Borrower and the Restricted Subsidiaries outstanding on such date of
determination, after giving effect to any Indebtedness proposed on such date to
be incurred and to the substantially concurrent repayment of any other
Indebtedness (a) including actual payments of Capitalized Lease Liabilities, (b)
assuming, in the case of Indebtedness (other than Indebtedness referred to in
clause (c) below) bearing interest at fluctuating interest rates which cannot be
determined in advance, that the rate actually in effect on such date will remain
in effect throughout such period, and (c) including only actual interest
payments associated with the Indebtedness incurred pursuant to Section 8.1(e)
during the most recent four consecutive calendar quarters.
“Bank” has the meaning specified in the introductory clause hereto.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. § 101, et seq.).
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1 /2 of 1% and (b) Prime Rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

- 5 -



--------------------------------------------------------------------------------



 



“Borrower” has the meaning specified in the introductory clause hereto.
“Borrower Financials” has the meaning specified in Section 7.1.
“Borrower’s Account” means the account maintained by the Borrower with Mellon
Bank, N.A. and designated as account number 094-0764 or such other account
designated by the Borrower in writing.
“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Borrower on the same day by the Banks (or in the case of Swing Line
Loans, by the Swing Line Bank) and, in the case of Eurodollar Rate Loans, having
the same Interest Period, in either case under Article II.
“Borrowing Date” means any date on which a Borrowing occurs under Section 2.3.
“Business” means the business of wholesale and retail sales, distribution and
storage of propane gas and related petroleum derivative products and the retail
sale of propane related supplies and equipment, including home appliances.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Payment Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
“Capital Stock” means with respect to any Person, any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, including, with respect to partnerships and limited
liability companies, partnership interests (whether general or limited) or
membership interests and any other interest or participation that confers upon a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership or limited liability company, and
any rights (other than debt securities convertible into capital stock), warrants
or options exchangeable for or convertible into such capital stock.
“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Restricted Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the principal components thereof
“Capped Investments” has the meaning specified in Section 8.18(a).

 

- 6 -



--------------------------------------------------------------------------------



 



“Carryover Threshold” has the meaning specified in Section 8.16,.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the Issuing Bank and the Banks, as collateral for
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Agent and the Issuing Bank
(which documents are hereby consented to by the Banks). Derivatives of such term
shall have corresponding meanings.
“Cash Equivalents” has the meaning specified in Section 8.4(a).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Change of Control” means (i) UGI shall fail to own directly or indirectly 100%
of the general partnership interests in the Borrower, or, if the Borrower shall
have been converted to a corporate form, at least 51% of the voting shares of
the Borrower; or (ii) UGI shall fail to own directly or indirectly at least a
30% ownership interest in the Borrower.
“Closing Date” means the date on which all conditions precedent set forth in
Section 5.1 are satisfied or waived by the Banks.
“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder, in each case as in effect from time to time.
“Collateral Agency Agreement” means the Intercreditor and Agency Agreement dated
as of April 19, 1995 among the Obligors, the Restricted Subsidiaries, the Agent,
the Note Holders (as defined therein) and the Collateral Agent (as defined
therein), as the same may be amended, supplemented, assigned or otherwise
modified from time to time.
“Columbia Acquisition” means the acquisition by the Borrower of the propane
distribution business of Columbia Energy Group, a Delaware corporation, pursuant
to the Columbia Purchase Agreement.
“Columbia Purchase Agreement” means that certain Purchase Agreement, dated as of
January 30, 2001, and amended and restated on August 7, 2001 by and among
Columbia Energy Group, a Delaware corporation, AEPI, AEPLP, the Borrower, the
Public Partnership and the General Partner, as amended, supplemented or
otherwise modified from time to time.
“Commitment”, as to each Bank, means its Revolving Commitment and its
Acquisition Commitment.
“Commitment Letter” shall mean that certain letter, dated July 17 2006, among
the Borrower, the Agent and the Arrangers.
“Commitment Termination Date Extension Request” means a request substantially in
the form of Exhibit C.

 

- 7 -



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Cash Flow” means with respect to the Borrower and the Restricted
Subsidiaries for any period, (1) the sum of, without duplication, the amounts
for such period, taken as a single accounting period, of (a) Consolidated Net
Income, (b) Consolidated Non-Cash Charges, (c) Consolidated Interest Expense and
(d) Consolidated Income Tax Expense less (2) any non-cash items increasing
Consolidated Net Income for such period that had previously been added to
Consolidated Net Income when incurred as a Consolidated Non-Cash Charge.
Consolidated Cash Flow shall be calculated after giving effect, on a pro forma
basis for the four full fiscal quarters immediately preceding the date of the
transaction giving rise to the need to calculate Consolidated Cash Flow, to,
without duplication, any Asset Sales or Asset Acquisitions (including without
limitation any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Debt) occurring during the period commencing on the first day of such period to
and including the date of the transaction (the “Reference Period”), as if such
Asset Sale or Asset Acquisition occurred on the first day of the Reference
Period; provided, however, that Consolidated Cash Flow generated by an acquired
business or asset shall be determined by the actual gross profit (revenues minus
cost of goods sold) of such acquired business or asset during the immediately
preceding four full fiscal quarters in the Reference Period minus the pro forma
expenses that would have been incurred by the Borrower and the Restricted
Subsidiaries in the operation of such acquired business or asset during such
period computed on the basis of personnel expenses for employees retained or to
be retained by the Borrower and the Restricted Subsidiaries in the operation of
such acquired business or asset and non-personnel costs and expenses incurred by
the Borrower and the Restricted Subsidiaries in the operation of the Borrower’s
business at similarly situated Borrower facilities or Restricted Subsidiary
facilities.
“Consolidated Income Tax Expense” means with respect to the Borrower and the
Restricted Subsidiaries for any period, the provision for federal, state, local
and foreign income taxes of the Borrower and the Restricted Subsidiaries for
such period as determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, without duplication, the sum of (i) the
interest expenses of the Borrower and the Restricted Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP, including
without limitation (a) any amortization of debt discount, (b) the net cost under
Interest Rate Agreements, (c) the interest portion of any deferred payment
obligation, (d) all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and (e) all
accrued interest plus (ii) the interest component of capital leases paid,
accrued or scheduled to be paid or accrued by the Borrower and the Restricted
Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP.

 

- 8 -



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means the net income of the Borrower and the
Restricted Subsidiaries, as determined on a consolidated basis in accordance
with GAAP and as adjusted to exclude (i) net after-tax extraordinary gains or
losses, (ii) net after-tax gains or losses attributable to Asset Sales,
(iii) the net income or loss of any Person which is not a Restricted Subsidiary
and which is accounted for by the equity method of accounting, provided, that
Consolidated Net Income shall include the amount of dividends or distributions
actually paid to the Borrower or any Restricted Subsidiary, (iv) the net income
of any Restricted Subsidiary to the extent that dividends or distributions of
such net income are not at the date of determination permitted by the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or other regulation and (v) the cumulative effect of any changes in accounting
principles.
“Consolidated Net Worth” means, of any Person, at any date of determination, the
total partners’ equity (in the case of a partnership), total stockholders’
equity (in the case of a corporation) or total membership interests (in the case
of a limited liability company) of such Person at such date, as would be shown
on a balance sheet (consolidated, if applicable) of such Person and, if
applicable, its Subsidiaries (Restricted Subsidiaries in the case of the
Borrower) prepared in accordance with GAAP (less, in the case of the Borrower,
the Net Amount of Unrestricted Investment as of such date).
“Consolidated Net Tangible Assets” means, as of any date, (i) the Total Assets,
as of such date, minus (ii) all current liabilities of the Borrower and the
Restricted Subsidiaries, as of such date (other than (A) any current liabilities
which are by their terms extendible or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed and (B) current maturities of long term debt), minus
(iii) all goodwill, trade names, trademarks, patents, licenses, purchased
technology, unamortized debt discount and expenses and other like intangible
assets of the Borrower and the Restricted Subsidiaries, as of such date, in each
case in clauses (i), (ii) and (iii), as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Non-Cash Charges” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, the aggregate depreciation, amortization
and any other non-cash charges resulting in write downs in non-current assets,
in each case reducing Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.
“Consolidated Pro Forma Debt Service” means as of any date of determination, the
total amount payable by the Borrower and the Restricted Subsidiaries on a
consolidated basis during the four consecutive calendar quarters next succeeding
the date of determination, in respect of scheduled interest (but not principal)
payments with respect to Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date of determination, after giving effect to
any Indebtedness proposed on such date to be incurred and to the substantially
concurrent repayment of any other Indebtedness (a) including actual payments of
Capitalized Lease Liabilities, (b) assuming, in the case of Indebtedness (other
than Indebtedness referred to in clause (c) below) bearing interest at
fluctuating interest rates which cannot be determined in advance, that the rate
actually in effect on such date will remain in effect throughout such period,
and (c) including only actual interest payments associated with the Indebtedness
incurred pursuant to Section 8.1(e) during the most recent four consecutive
calendar quarters.

 

- 9 -



--------------------------------------------------------------------------------



 



“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse
(otherwise than for collection or deposit in the ordinary course of business),
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations) of another Person (the “primary obligor”),
including any obligation of that Person (i) to purchase, repurchase or otherwise
acquire such primary obligations or any security therefor, (ii) to advance or
provide funds for the payment or discharge of any such primary obligation, or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument (other than
any Letter of Credit) issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; (c) to
purchase any materials, supplies or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other property is ever made or tendered, or such
services are ever performed or tendered, or (d) in respect of any Swap Contract.
The amount of any Contingent Obligation shall, in the case of Guaranty
Obligations, be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the maximum reasonably anticipated liability in respect thereof.
“Control Affiliate” means UGI, the Public Partnership, the General Partner and
any Person controlling or controlled by, or under common control with, UGI, the
Public Partnership or the General Partner (other than the Borrower or any of its
Subsidiaries).
“Conversion/Continuation Date” means any date on which, under Section 2.4, any
Borrower (a) converts Loans of one Type to the other Type, or (b) continues as
Eurodollar Rate Loans, but with a new Interest Period, Eurodollar Rate Loans
having Interest Periods expiring on such date.
“Covered Persons” shall have the meaning specified in the definition of
Restricted Payment.
“Credit Extension” means and includes (a) the making of any Loan hereunder, and
(b) the Issuance of any Letters of Credit hereunder.
“Credit Parties” means the Obligors and any Restricted Subsidiary party to the
Subsidiary Guarantee.
“Debt Indemnity” means the indemnity provided by Triarc Companies, Inc. under
Section 5.9 of the National Propane Purchase Agreement.

 

- 10 -



--------------------------------------------------------------------------------



 



“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Designation Amounts” has the meaning specified in Section 7.8(a).
“Designee” has the meaning specified in Section 7.8(d).
“Disinterested Directors” means, with respect to any transaction or series of
transactions with Affiliates, a member of the Board of Directors of the General
Partner who has no financial interest, and whose employer has no financial
interest, in such transaction or series of transactions.
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
“EBIT” means, for any period, the Borrower’s and its Restricted Subsidiaries’
Consolidated Net Income (without duplication, not including losses resulting
from the extinguishment of debt and extraordinary gains or losses, other than
losses arising from reserves established in connection with the Tax Indemnity
Provisions (as defined in the National Propane Purchase Agreement)) plus
Consolidated Interest Expense and Consolidated Income Tax Expense in each case
for such period, as determined in accordance with GAAP.
“EBITDA” means, for any period, EBIT plus the Borrower’s and its Restricted
Subsidiaries’ depreciation and amortization of property, plant and equipment and
intangible assets, in each case as taken into account in calculating
Consolidated Net Income, in each case for such period, as determined in
accordance with GAAP.
For the purposes of calculating the Applicable Margin, the rate of the facility
fees payable pursuant to Section 2.10(b) and the Leverage Ratio, EBITDA for any
period (the “Applicable Period”) shall be adjusted by the addition of the EBITDA
of any Asset Acquisitions made during the Applicable Period, as if such Asset
Acquisitions occurred on the first day of the Applicable Period, plus the
addition of the Savings Factor (as defined below); provided, however, that in
the case of calculating the Applicable Margin or the rate of the facility fees
payable pursuant to Section 2.10(b), the Savings Factor shall be added only for
the purpose of causing the Pricing Tier to remain the same (or to limit its
increase) and not to decrease it (i.e. the Savings Factor may be used to
maintain pricing or limit any increase in pricing, not to decrease pricing).
The “Savings Factor” shall equal, with respect to any Asset Acquisition, an
amount equal to 50% of the difference between (a) Actual Acquisition Expense (as
defined below) minus (b) Pro Forma Acquisition Expense (as defined below).
“Actual Acquisition Expense” means an amount equal to the personnel expenses and
non personnel costs and expenses (which would be deducted from gross profits in
calculating costs and EBITDA) related to the operation of any Asset Acquisition
from the beginning of the Applicable Period to the date of the purchase of the
Asset Acquisition. “Pro Forma Acquisition Expense” means an amount equal to the
personnel and non-personnel costs and expenses (which would be deducted from
gross profits in calculating costs and EBITDA) that would have been incurred
with respect to the operation of any Asset Acquisition for the period from the
beginning of the Applicable Period to the date of purchase of the Asset
Acquisition, on the assumption that the ongoing personnel and non personnel cost
and expense savings projected as of the date of the Asset Acquisition had been
realized on the first day of the Applicable Period. In no event shall the
aggregate Savings Factor for any Applicable Period exceed 10% of EBITDA, before
taking into effect the EBITDA relating to such Asset Acquisition, for the
Borrower and its Restricted Subsidiaries for such Applicable Period.

 

- 11 -



--------------------------------------------------------------------------------



 



“Effective Amount” means: (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; and (ii) a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development (the “OECD”), or a political subdivision of any such country,
and having a combined capital and surplus of at least $100,000,000, provided,
that such bank is acting through a branch or agency located in the United
States.
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental matters.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder. References to sections of ERISA also refer to any
successor sections.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to make a required contribution to a Pension Plan if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA;
(c) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (e) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

- 12 -



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Agent pursuant to the following
formula:

        Eurodollar Rate =   Eurodollar Base Rate           1.00 - Eurodollar
Reserve Percentage  

Where,
“Eurodollar Base Rate” means, for such Interest Period:
(a) the rate per annum (rounded upward, if necessary, to the nearest 1/16 of 1%)
equal to the rate determined by the Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or
(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum (rounded upward, if necessary, to the nearest 1/16 of 1%) equal to the
rate determined by the Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or
(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward, if necessary, to the nearest 1/16
of 1%) determined by the Agent as the rate of interest at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Wachovia and with a term equivalent to such Interest Period would
be offered by Wachovia’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.

 

- 13 -



--------------------------------------------------------------------------------



 



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 9.1.
“Excess Sale Proceeds” has the meaning specified in Section 8.8(c)(ii)(B).
“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 28, 2003, among the Obligors, the financial institutions party thereto,
Citicorp USA, Inc., as Syndication Agent, Credit Suisse Securities (USA) LLC (as
successor to Credit Suisse First Boston), as Documentation Agent, and Wachovia
as administrative agent, as amended from time to time in accordance with its
terms.
“Existing Letters of Credit” means all letters of credit listed and identified
by letter or credit number on Schedule 3.1(a) and outstanding on the Closing
Date.
“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wachovia on such
day on such transactions as determined by the Agent.
“Fee Letter” has the meaning specified in Section 2.10(a).

 

- 14 -



--------------------------------------------------------------------------------



 



“First Mortgage Note Agreements” means, collectively, (a) the Note Agreement,
dated as of March 15, 1999, among the Borrower, the General Partner and the
holders of the Series D First Mortgage Notes, as the same may be amended,
supplemented or otherwise modified from time to time and (b) the Note Agreement,
dated as of March 15, 2000, among the Borrower, the General Partner and the
holders of the Series E First Mortgage Note, as the same may be amended,
supplemented or otherwise modified from time to time.
“First Mortgage Notes” means the Series D First Mortgage Notes and the Series E
First Mortgage Notes.
“Foreign Bank” has the meaning specified in Section 10.13(a).
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
“Funded Debt” means, as of any date of determination, (i) indebtedness of the
Borrower and/or its Restricted Subsidiaries for borrowed money or for the
deferred purchase price of property or services, other than indebtedness for
trade payables and non-recourse indebtedness which is not required by GAAP to be
classified as a liability on the balance sheet of the debtor, (ii) Capitalized
Lease Liabilities, and (iii) Contingent Obligations. For purposes of this
definition, undrawn letters of credit shall not constitute Funded Debt.
“Funded Debt Ratio” means the ratio of (a) Funded Debt to (b) EBITDA.
“GAAP” has the meaning specified in Section 1.3(a).
“Guaranteeing Entity” has the meaning specified in Section 7.9(f).
“Guarantors” has the meaning specified in the introductory clause hereto.
“Guarantor Financials” has the meaning specified in Section 7.9(b).
“General Partner” has the meaning specified in the introductory clause hereto.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation”.
“Hazardous Material” means:
(a) any “hazardous substance”, as defined by CERCLA;
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended;

 

- 15 -



--------------------------------------------------------------------------------



 



(c) any petroleum product other than propane; or
(d) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance within the meaning of any other applicable federal, state
or local law, regulation, ordinance or requirement (including consent decrees
and administrative orders) relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material, all as amended or hereafter amended.
“Honor Date” has the meaning specified in Section 3.3(b).
“ICC” has the meaning specified in Section 3.9.
“Incorporated Covenant” has the meaning specified in Section 7.9(d).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables and
accrued expenses arising in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capitalized Lease Liabilities; (g) all
indebtedness referred to in clauses 0.1 through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; (h) all
Redeemable Capital Stock of such Person valued at the greater of its voluntary
or involuntary maximum fixed repurchase price plus accrued dividends; (i) any
Preferred Stock of any Subsidiary of such Person valued at the sum of the
liquidation preference thereof or any mandatory redemption payment obligations
in respect thereof plus, in either case, accrued dividends thereon and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through Li) above.
“Indemnified Liabilities” has the meaning specified in Section 12.5.
“Indemnified Parties” has the meaning specified in Section 12.5,.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case undertaken under U.S. Federal, state or foreign
law, including in each case the Bankruptcy Code.

 

- 16 -



--------------------------------------------------------------------------------



 



“Intercompany Loan Agreement” means that certain Loan Agreement, dated July 19,
1999, between National Propane, L.P. (renamed AEPLP) and Columbia Propane
Corporation (renamed AEPI), as amended, supplemented or otherwise modified from
time to time.
“Intercompany Note” means that certain Promissory Note, dated July 19, 1999, by
AEPLP in favor of the Borrower by endorsement from AEPI in the original
principal amount of $137,997,000, as amended, supplemented or otherwise modified
from time to time.
“Interest Payment Date” means, (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan, (ii) as to any Base Rate Loan,
the last Business Day of each calendar quarter and (iii) as to any Swing Line
Loan, the last Business Day of each calendar quarter; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the date
that falls three months after the beginning of such Interest Period is also an
Interest Payment Date.
“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as a Eurodollar Rate Loan, and
ending on the date two weeks or one, two, three or six months thereafter as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period for any Loan shall extend beyond the Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower against fluctuations in interest
rates on Senior Indebtedness.
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person, and any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including without limitation any direct or indirect contribution of such Person
of property or assets to a joint venture, partnership or other business entity
in which such Person retains an interest (it being understood that a direct or
indirect purchase or other acquisition by such Person of assets of any other
Person (other than stock or other securities) shall not constitute an

 

- 17 -



--------------------------------------------------------------------------------



 



“Investment” for purposes of this Agreement). For purposes of Section 8.4(c),
the amount involved in Investments made during any period shall be the aggregate
cost to the Borrower and its Restricted Subsidiaries of all such Investments
made during such period, determined in accordance with GAAP, but without regard
to unrealized increases or decreases in value, or write-ups, write-downs or
write-offs, of such Investments and without regard to the existence of any
undistributed earnings or accrued interest with respect thereto accrued after
the respective dates on which such Investments were made, less any net return of
capital realized during such period upon the sale, repayment or other
liquidation of such Investments (determined in accordance with GAAP, but without
regard to any amounts received during such period as earnings (in the form of
dividends not constituting a return of capital, interest or otherwise) on such
Investments or as loans from any Person in whom such Investments have been
made).
“Investment Condition” has the meaning specified in Section 7.8(a).
“Investment Limit” has the meaning specified in Section 8.4(c).
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
“ISP98” has the meaning specified in Section 3.9.
“Issuance Date” has the meaning specified in Section 3.1(a).
“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms Issued, Issuing and Issuance have corresponding meanings.
“Issuing Bank” means Wachovia in its capacity as issuer of one or more Letters
of Credit hereunder, together with any replacement letter of credit issuer
arising under Section 10.1(b) or Section 10.9.
“Keep Well Agreement” means that certain Keep Well Agreement, dated as of
August 21, 2001, between the Borrower and Columbia Propane Corporation (renamed
AEPI).
“L/C Advance” means each Bank’s participation in any L/C Borrowing in accordance
with its Pro Rata Share.
“L/C Amendment Application” means an application form for amendment or renewal
of outstanding standby letters of credit as shall at any time be in use at the
Issuing Bank, as the Issuing Bank shall request.
“L/C Application” means an application form for issuances of standby letters of
credit as shall at any time be in use at the Issuing Bank, as the Issuing Bank
shall request.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made or
converted into a Borrowing of Revolving Loans under Section 3.3(c).

 

- 18 -



--------------------------------------------------------------------------------



 



“L/C Commitment” means the commitment of the Issuing Bank to Issue, and the
commitment of the Banks severally to participate in, Letters of Credit from time
to time Issued or outstanding under Article III, in an aggregate amount not to
exceed on any date the amount of the Revolving Commitment, it being understood
that the L/C Commitment is a part of the Revolving Commitments rather than a
separate, independent commitment.
“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
outstanding L/C Borrowings.
“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document executed by the Borrower
relating to any Letter of Credit, including any of the Issuing Bank’s standard
form documents for letter of credit issuances, as the same may be amended,
supplemented, assigned or otherwise modified from time to time.
“L/C Termination Date” means the date that is three days prior to the
Termination Date.
“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office”, as the case may be, on Schedule 12.2, or such other office or
offices as such Bank may from time to time notify the Borrower and the Agent.
“Letters of Credit” means any standby letters of credit issued by the Issuing
Bank pursuant to Article III.
“Leverage Ratio” means, as of any date of determination, the ratio of (i) Total
Debt to (ii) EBITDA.
“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on Telerate page 3750 as of 11:00 a.m., London time, for
such day, provided, if such day is not a London business day, the immediately
preceding London business day (or if not so reported, then as determined by the
Swing Line Bank from another recognized source or interbank quotation).
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease.

 

- 19 -



--------------------------------------------------------------------------------



 



“Loan” means an extension of credit by a Bank to the Borrower under Article II,
and may be a Base Rate Loan or a Eurodollar Rate Loan (each, a “Type” of Loan),
and includes any Revolving Loan, Acquisition Loan or Swing Line Loan; provided,
that no Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan but
shall bear interest at the Swing Line Rate.
“Loan Documents” means this Agreement, any Notes, the Fee Letter, the Subsidiary
Guarantee, the L/C Related Documents, each Notice of Borrowing, each Notice of
Conversion/Continuation and each Compliance Certificate.
“Long Term Funded Debt” means, as applied to any Person, all Indebtedness of
such Person which by its terms or by the terms of any instrument or agreement
relating thereto matures one year or more from the date of execution of the
instruments governing any such Indebtedness or, if applicable, the execution of
any instrument extending the maturity date of such Indebtedness, provided, that
Long Term Funded Debt shall include any Indebtedness which does not otherwise
come within the foregoing definition but which is directly or indirectly
renewable or extendible at the option of the debtor to a date one year or more
(including an option of the debtor under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of one year or
more) from the date of execution of the instruments governing any such
Indebtedness or, if applicable, the execution of any instrument extending the
maturity date of such Indebtedness.
“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.
“Material Adverse Effect” means (a) a material adverse effect on the business,
Assets or financial condition of the Borrower and its Restricted Subsidiaries
taken as a whole; or (b) a material impairment of the ability of the Borrower or
any Restricted Subsidiary to perform any of its obligations under this
Agreement, the Notes or the other Loan Documents to which it is a party.
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Borrower or any ERISA
Affiliate may have any liability.
“National Propane Purchase Agreement” means that certain Purchase Agreement,
dated April 5, 1999, by and among AEPLP, AEPH, AEPI, National Propane Partners,
L.P., National Propane Corporation, National Propane SGP, Inc. and Triarc
Companies, Inc., as amended, supplemented or otherwise modified from time to
time.
“Net Amount of Unrestricted Investment” means the sum of, without duplication,
(x) the aggregate amount of all Investments made after the date hereof pursuant
to Section 8.4(h) (computed as provided in the last sentence of the definition
of Investment) and (y) the aggregate of all Designation Amounts in connection
with the designation of Unrestricted Subsidiaries pursuant to the provisions of
Section 7.8 less all Designation Amounts in respect of Unrestricted Subsidiaries
which have been designated as Restricted Subsidiaries in accordance with the
provisions of Section 7.8 and otherwise reduced in a manner consistent with the
provisions of the last sentence of the definition of Investment.

 

- 20 -



--------------------------------------------------------------------------------



 



“Net Proceeds” means with respect to any Asset Sale, the proceeds thereof in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents net of
(i) reasonable brokerage commissions and other reasonable fees and expenses
(including without limitation reasonable fees and expenses of legal counsel and
accountants and reasonable fees, expenses and discounts or commissions of
underwriters, placement agents and investment bankers) related to such Asset
Sale; (ii) provisions for all taxes payable as a result of such Asset Sale;
(iii) amounts required to be paid to any Person (other than the Borrower or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to
such Asset Sale; (iv) appropriate amounts to be provided by the Borrower or any
Restricted Subsidiary, as the case may be, as a reserve required in accordance
with GAAP against any liabilities associated with such Asset Sale and retained
by the Borrower or any Restricted Subsidiary, as the case may be, after such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale; and (v) amounts required to be applied to the repayment of Indebtedness
(other than the Obligations and the other Senior Indebtedness) secured by a Lien
on the asset or assets sold in such Asset Sale.
“New Banks” shall have the meaning specified in Section 2.15(b).
“Non AEPLP Restricted Subsidiary” has the meaning specified in Section 8.18(a).
“Non-PP&EAssets” has the meaning specified in Section 8.18(b).
“Note” means a promissory note executed by the Borrower in favor of a Bank
pursuant to Section 2.2(d), substantially in the form of Exhibit F-1 (in the
case of Acquisition Loans), or Exhibit F-2 (in the case of Revolving Loans), as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
“Notice Date” shall have the meaning specified in Section 2.15(b).
“Notice of Borrowing” means a notice in substantially the form of Exhibit A-1,
in the case of a Swing Line Loan, and Exhibit A-2 in the case of any other Loan.
“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.
“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by any of the Obligors or other
Credit Parties to any Bank, the Agent or any Indemnified Party, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising.
“Obligors” has the meaning specified in the introductory clause hereto.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.

 

- 21 -



--------------------------------------------------------------------------------



 



“Officers’ Certificate” means as to any corporation, a certificate executed on
its behalf by the Chairman of the Board of Directors (if an officer) or its
President or one of its Vice Presidents, and its Treasurer, or Controller, or
one of its Assistant Treasurers or Assistant Controllers, and, as to any
partnership, a certificate executed on behalf of such partnership by its general
partner in a manner which would qualify such certificate (a) if such general
partner is a corporation, as an Officers’ Certificate of such general partner
hereunder or (b) if such general partner is a partnership or other entity, as a
certificate executed on its behalf by Persons authorized to do so pursuant to
the constituting documents of such partnership or other entity.
“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and as to any
partnership, its partnership agreement, certificate of partnership and related
agreements and as to any other entity, such other entity’s analogous
organizational documents, as the same may be amended, supplemented or otherwise
modified from time to time.
“Originating Bank” has the meaning specified in Section 12.9(e).
“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.
“Participant” has the meaning specified in Section 12.9(e).
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Borrower, as the same may from time to time be amended,
supplemented or otherwise modified.
“Partnership Unrestricted Subsidiaries” means the Unrestricted Subsidiaries of
the Public Partnership as defined in the Public Partnership Indenture as in
effect on the Closing Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA) with respect to which the Borrower or
any ERISA Affiliates may have any liability.
“Permitted Banks” has the meaning specified in Section 8.4(a).
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity.

 

- 22 -



--------------------------------------------------------------------------------



 



“Petrolane” has the meaning specified in the introductory clause hereto.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.
“PP&E Acquisition/Investment/Transfer Limit” has the meaning specified in
Section 8.16.
“PP&E Assets” means assets that would, in accordance with GAAP, be classified
and accounted for as “property, plant and equipment” on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries.
“PP&E Transfer” has the meaning specified in Section 8.18(b).
“PPD/GP Debt Contribution” means the amount of aggregate net cash proceeds
previously received by the Borrower from time to time from the Public
Partnership as a capital contribution made with the proceeds of Public
Partnership Indebtedness and the General Partner in connection with its related
and contemporaneous capital contribution and designated as such by such Persons
at the time of contribution in the corporate or other records of such Persons.
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated), which is preferred as to the
payment of distributions or dividends, or upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares or units of Capital Stock
of any other class of such Person.
“Pricing Tier” has the meaning specified in the definition of “Applicable
Margin.”
“Prime Rate” means, at any time, the rate of interest in effect for such day as
publicly announced from time to time by Wachovia as its “prime rate” (which is
not necessarily the lowest rate charged to any customer). Any change in such
rate announced by Wachovia shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Commitment divided by the combined Commitments of all Banks.
“Public Partnership” means AmeriGas Partners, L.P., a Delaware limited
partnership.
“Public Partnership Indenture” means each of the Indentures among the Public
Partnership, its financing subsidiaries, and Wachovia, as trustee, with respect
to the Public Partnership Notes, as the same may be amended, supplemented or
otherwise modified from time to time.

 

- 23 -



--------------------------------------------------------------------------------



 



“Public Partnership Notes” means the notes issued, from time to time, jointly
and severally, by the Public Partnership and its financing subsidiaries, as the
same may be amended, supplemented or otherwise modified from time to time.
“Purchase Money Lien” has the meaning specified in Section 8.3(h).
“Redeemable Capital Stock” means any shares of any class or series of Capital
Stock, that, either by the terms thereof, by the terms of any security into
which it is convertible or exchangeable or by contract or otherwise, is or upon
the happening of an event or passage of time would be, required to be redeemed
prior to the date of the last scheduled payment of any Loan then outstanding or
is redeemable at the option of the holder thereof at any time prior to such
date, or is convertible into or exchangeable for Indebtedness at any time prior
to such date.
“Reference Period” shall have the meaning specified in the definition of
Consolidated Cash Flow.
“Replacement Bank” has the meaning specified in Section 4.7.
“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
“Required Banks” means at any time Banks then holding at least 66-2/3% of the
then aggregate unpaid principal amount of the Loans (assuming that any
outstanding Swing Line Loans were converted into Revolving Loans or participated
in by the Banks pursuant to Section 2.16) and L/C Borrowings and risk
participations in outstanding Letters of Credit (or in the case of the Issuing
Bank, the amount of the outstanding Letters of Credit minus risk participations
of the other Banks therein), or, if no amounts are outstanding, Banks then
having at least 66-2/3% of the aggregate amount of the Commitments.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to time.
“Responsible Officer” means the chief executive officer or the president of the
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants, the
chief financial officer or the treasurer of the Borrower, or any other officer
having substantially the same authority and responsibility.

 

- 24 -



--------------------------------------------------------------------------------



 



“Restricted Payment” means with respect to the Borrower and its Restricted
Subsidiaries (the “Covered Persons”), (a) in the case of any Covered Person that
is a partnership, (i) any payment or other distribution, direct or indirect, in
respect of any partnership interest in such Covered Person, except a
distribution payable solely in additional partnership interests in such Covered
Person, and (ii) any payment, direct or indirect, by such Covered Person on
account of the redemption, retirement, purchase or other acquisition of any
partnership interest in such Covered Person, except to the extent that such
payment consists of additional partnership interests in such Covered Person; or
(b) in the case of any Covered Person that is a corporation, (i) any dividend or
other distribution, direct or indirect, on account of any shares of any class of
stock of such Covered Person then outstanding, except a dividend payable solely
in shares of stock of such Covered Person, and (ii) any payment, direct or
indirect, by such Covered Person on account of the redemption, retirement,
purchase or other acquisition of any shares of any class of stock of such
Covered Person then outstanding, or of any warrants, rights or options, to
acquire any such shares, except to the extent that such payment consists of
shares of Capital Stock of such Covered Person; (c) in the case of any Covered
Person that is a limited liability company, (i) any payment or other
distribution, direct or indirect, in respect of any membership interest in such
Covered Person, except a distribution payable solely in additional membership
interests in such Covered Person, and (ii) any payment, direct or indirect, by
such Covered Person on account of the redemption, retirement, purchase or other
acquisition of any membership interest in such Covered Person, except to the
extent that such payment consists of additional membership interests in such
Covered Person; or (d) any indemnification payment made by AEPLP, AEPH or AEPI
pursuant to the Tax Indemnity Provisions (as defined in the National Propane
Purchase Agreement), including any payment made by the Borrower to AEPI pursuant
to the Keep Well Agreement.
“Restricted Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States or any state thereof or Canada or any province thereof
or the District of Columbia, none of the Capital Stock or ownership interests of
which is owned by Unrestricted Subsidiaries and substantially all of the
operating assets of which are located in, and substantially all of the business
of which is conducted within, the United States or Canada and which is
designated as a Restricted Subsidiary in Schedule 6.2 or which shall be
designated as a Restricted Subsidiary by the General Partner at a subsequent
date as provided in Section 7.8; provided, however, that (a) to the extent a
newly formed or acquired Subsidiary is not declared either a Restricted
Subsidiary or an Unrestricted Subsidiary within 90 days of its formation or
acquisition, such Subsidiary shall be deemed a Restricted Subsidiary and (b) a
Restricted Subsidiary may be designated as an Unrestricted Subsidiary in
accordance with the provisions of Section 7.8.
“Revolving Commitment” has the meaning specified in Section 2.1(b).
“Revolving Loan” has the meaning specified in Section 2.1(b).
“Routine Permits” has the meaning specified in Section 6.8(a).
“Sale and Lease-Back Transaction” of a Person (a “Transferor”) means any
arrangement (other than between the Borrower and a Wholly-Owned Restricted
Subsidiary or between Wholly-Owned Restricted Subsidiaries) whereby (a) property
(the “Subject Property”) has been or is to be disposed of by such Transferor to
any other Person with the intention on the part of such Transferor of taking
back a lease of such Subject Property pursuant to which the rental payments are
calculated to amortize the purchase price of such Subject Property substantially
over the useful life of such Subject Property, and (b) such Subject Property is
in fact so leased by such Transferor or an Affiliate of such Transferor.

 

- 25 -



--------------------------------------------------------------------------------



 



“Sale Condition” has the meaning specified in Section 7.8(a).
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Senior Indebtedness” means the Obligations, the obligations of the Borrower and
the General Partner under the First Mortgage Notes and any other Indebtedness
incurred pursuant to Section 8.1(a).
“Series D First Mortgage Notes” means the First Mortgage Notes, Series D, in
aggregate principal amount not exceeding $70,000,000, issued pursuant to that
certain Note Agreement, dated as of March 15, 1999, among the Borrower, the
General Partner and the purchasers named in Schedule I thereto, as amended,
supplemented, assigned or otherwise modified from time to time.
“Series E First Mortgage Notes” means the First Mortgage Notes, Series E, in an
aggregate principal amount of $80,000,000, issued pursuant to that certain Note
Agreement, dated as of March 15, 2000, among the Borrower, the General Partner
and the purchasers named in Schedule I thereto, as amended, supplemented,
assigned or otherwise modified from time to time.
“Significant Subsidiary Group” means any Subsidiary of the Borrower which is, or
any group of Subsidiaries of the Borrower all of which are, at any time of
determination, subject to one or more of the proceedings or conditions described
in subsection (f) or fg) of Section 9.1, and which Subsidiary or group of
Subsidiaries accounted for (or in the case of a recently formed or acquired
Subsidiary would have so accounted for on a pro forma basis) more than 1% of
consolidated operating revenues of the Borrower for the fiscal year most
recently ended or more than 1% of consolidated Total Assets of the Borrower as
of the end of the most recently ended fiscal quarter, in each case computed in
accordance with GAAP.
“Special Rating” means a risk-based capital factor attributable to Indebtedness
for purposes of generally applicable state insurance regulations for life,
health and disability insurance companies, substantially equivalent to an
investment grade rating issued by a nationally recognized credit rating agency.
“Specified Acquisition Loans” means the Acquisition Loans used solely for the
purposes described in Section 8.9(c)(ii).

 

- 26 -



--------------------------------------------------------------------------------



 



“Subject Property” shall have the meaning specified in the definition of Sale
and Lease-Back Transaction.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association with ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such partnership, limited
liability company, joint venture or association, or (c) the beneficial interests
in such trust or other entity with ordinary voting power to elect a majority of
the board of trustees (or Persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries, or by one or
more of such Person’s other Subsidiaries.
“Subsidiary Guarantee” means that certain Restricted Subsidiary Guarantee, dated
as of the date hereof, by all of the Restricted Subsidiaries (other than AEPLP
and any Subsidiary of AEPLP) for the benefit of the Agent, as the same may be
amended, supplemented, assigned or otherwise modified from time to time.
“Surety Instruments” means all letters of credit (including standby and
commercial), bankers acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Contract” means any agreement (including any master agreement and any
agreement, whether or not in writing, relating to any single transaction) that
is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, currency swap agreement, crosscurrency rate swap
agreement, swaption, currency option or any other, similar agreement (including
any option to enter into any of the foregoing).
“Swing Line Bank” means Wachovia in its capacity as provider of Swing Line
Loans, or any successor swing line bank hereunder.
“Swing Line Loan” has the meaning specified in Section 2.16(a).
“Swing Line Rate” means, the Libor Market Index Rate as that rate may change
from day to day in accordance with changes in the LIBOR Market Index Rate plus
the Applicable Margin for Eurodollar Rate Loans as in effect on such date.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.

 

- 27 -



--------------------------------------------------------------------------------



 



“Taxes” means any and all present or future taxes, levies, imposts or
withholdings, and all penalties, interest and additions to taxes with respect
thereto, excluding, in the case of each Bank and the Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by
each Bank’s net income or capital by the jurisdiction (or any political
subdivision thereof) under the laws of which such Bank or the Agent, as the case
may be, is organized or maintains a lending office.
“Termination Date” means the earlier to occur of:
(a) October 15, 2011, as such date may be extended pursuant to Section 2.15
hereof; and
(b) the date on which the Commitments terminate in accordance with the
provisions of this Agreement.
“Total Assets” means as of any date of determination, the consolidated total
assets of the Borrower and the Restricted Subsidiaries as would be shown on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared in accordance with GAAP as of that date.
“Total Debt” means as of any date of determination, the aggregate principal
amount of all Indebtedness of the Borrower and the Restricted Subsidiaries at
the time outstanding (other than Indebtedness permitted by Section 8.1(c)). For
purposes of computing the Leverage Ratio pursuant to Section 8.14, Total Debt
shall also include the obligations described in clause (c) of the definition of
“Contingent Obligation.”
“Transfer” has the meaning specified in Section 8.18(b).
“Transferor” shall have the meaning specified in the definition of Sale and
Lease-Back Transaction.
“Type” has the meaning specified in the definition of “Loan.” “UGI” means UGI
Corporation, a Pennsylvania corporation.
“United States” and “U.S.” each means the United States of America.
“Unrestricted Subsidiary” means a Subsidiary of the Borrower which is not a
Restricted Subsidiary.
“Wachovia” means Wachovia Bank, National Association and its successors.
“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary that is
also a Wholly-Owned Subsidiary of the Borrower.

 

- 28 -



--------------------------------------------------------------------------------



 



“Wholly-Owned Subsidiary” means, as applied to any Subsidiary of any Person, a
Subsidiary in which (other than directors’ qualifying shares required by law)
100% of the Capital Stock of each class having ordinary voting power, and 100%
of the Capital Stock of every other class, in each case, at the time as of which
any determination is being made, is owned, beneficially and of record, by such
Person, or by one or more of such Person’s other Wholly-Owned Subsidiaries, or
both; provided, that for the purposes of this Agreement, (a) AEPLP shall be
deemed a “Wholly-Owned Subsidiary” of the Borrower for so long as the Borrower
directly or indirectly owns at least 99% of the Capital Stock of AEPLP and 100%
of the general partnership interests therein, and (b) AmeriGas Eagle Parts &
Service shall be deemed a “Wholly-Owned Subsidiary” of the Borrower for so long
as (i) AEPLP remains a Restricted Subsidiary and a “Wholly-Owned Subsidiary” of
the Borrower and (ii) AEPLP directly or indirectly owns at least 100% of the
Capital Stock of AmeriGas Eagle Parts & Service.
“Yearly Threshold” has the meaning specified in Section 8.16.
1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
(b) The words “hereof’, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c) (i) The term “including” is not limiting and means “including without
limitation.”
(ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are independent and shall each be
performed in accordance with their terms.
(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Banks or the Agent merely because of the Agent’s or Banks’
involvement in their preparation.

 

- 29 -



--------------------------------------------------------------------------------



 



1.3 Accounting Principles. (a) Unless otherwise specified, all accounting terms
used herein or in any other Loan Document shall be interpreted, all accounting
determinations and computations hereunder or thereunder shall be made, and all
financial statements required to be delivered hereunder or thereunder shall be
prepared in accordance with, those generally accepted accounting principles in
effect in the United States of America from time to time (“GAAP”).
Notwithstanding the foregoing, if the Borrower, the Required Banks or the Agent
determines that a change in GAAP from that in effect on the date hereof has
altered the treatment of certain financial data to its detriment under this
Agreement, such party may seek of the others a renegotiation of any financial
covenant affected thereby. If the Borrower, the Required Banks and Agent cannot
agree on renegotiated covenants, then, for the purposes of this Agreement, GAAP
will refer to generally accepted accounting principles on the date just prior to
the date on which the change that gave rise to the renegotiation occurred.
(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Borrower.
ARTICLE II
THE CREDITS
2.1 Amounts and Terms of Commitments.
(a) The Acquisition Credit. Each Bank severally agrees, on the terms and
conditions set forth herein, to make loans to the Borrower (each such loan, an
“Acquisition Loan”) from time to time on any Business Day during the period from
the Closing Date to the Termination Date in an aggregate principal amount not to
exceed at any time outstanding the amount set forth opposite such Bank’s name on
Schedule 2.1, (such amount as the same may be reduced under Section 2.5 or
Section 2.7 or as reduced or increased as a result of one or more assignments
under Section 12.9, the Bank’s “Acquisition Commitment”). Within the limits of
each Bank’s Acquisition Commitment and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.1(a), prepay under
Section 2.6 and reborrow under this Section 2.1(a).
(b) The Revolving Credit. Each Bank severally agrees, on the terms and
conditions set forth herein, to make loans to the Borrower (each such loan, a
“Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date to the Termination Date, in an aggregate principal amount not
to exceed at any time outstanding the amount set forth opposite such Bank’s name
on Schedule 2.1 (such amount as the same may be reduced under Section 2.5 or
Section 2.7 or reduced or increased as a result of one or more assignments under
Section 12.9, the Bank’s “Revolving Commitment”); provided, that after giving
effect to any Borrowing of Revolving Loans, the Effective Amount of all
outstanding Revolving Loans plus the Effective Amount of all L/C Obligations
plus the Effective Amount of all Swing Line Loans shall not exceed the Revolving
Commitments. Within the limits of each Bank’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.1 (b), prepay under Section 2.6 and reborrow under this
Section 2.1(b). As a subfacility of the Banks’ Revolving Commitments, the
Borrower may request the Issuing Bank to Issue Letters of Credit from time to
time pursuant to Article III. In addition, the Borrower may request the Swing
Line Bank to make Swing Line Loans to the Borrower from time to time pursuant to
Section 2.16.

 

- 30 -



--------------------------------------------------------------------------------



 



2.2 Loan Accounts. (a) The Loans made by each Bank shall be evidenced by one or
more loan accounts or records maintained by such Bank in the ordinary course of
business. Each Bank will make reasonable efforts to maintain the accuracy of its
loan account or accounts and to update promptly its loan account or accounts
from time to time, as necessary.
(b) The Agent shall maintain the Register pursuant to Section 12.9(d) and a loan
subaccount for each Bank, in which Register and loan subaccount (taken together)
shall be recorded (i) the date, amount, and Interest Period, if applicable, of
each Loan, and whether such Loan is a Base Rate Loan, a Eurodollar Rate Loan or
a Swing Line Loan, (ii) the amount of any principal or interest due and payable
or to become due and payable to each Bank hereunder and (iii) the amount of any
sum received by the Agent hereunder from or for the loan account of the Borrower
and each Bank’s percentage share thereof. The Agent will make reasonable efforts
to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to update promptly such loan subaccounts from time to time, as
necessary.
(c) The entries made in the Register and loan subaccounts maintained pursuant to
subsection (b) of this Section 2.2, to the extent permitted by applicable law,
shall be prima facie evidence of the existence and amounts of such obligations
of the Borrower therein recorded; provided, however, that the failure of the
Agent or any Bank to maintain any such Register, loan subaccount or loan
account, as applicable, or any error therein, shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with the terms
thereof.
(d) Upon the request of any Bank made through the Agent, and at the expense of
the Borrower, the Loans made by such Bank may be evidenced by one or more Notes,
instead of loan accounts. Each such Bank shall endorse on the schedules annexed
to its Note(s) the date, amount and maturity of each Loan made by it and the
amount of each payment of principal made by the Borrower with respect thereto.
Each such Bank is irrevocably authorized by the Borrower to so endorse its
Note(s) and each Bank’s record shall be rebuttable presumptive evidence of the
amount of the Loans made by such Bank to the Borrower and the interest and
principal payments thereof; provided, however, that the failure of a Bank to
make, or an error in making, a notation thereon with respect to any Loan shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any such Note to pay any amount owing with respect to the Loans made by such
Bank.
(e) Each Bank represents that at no time shall any part of the funds used to
make any Loan constitute, or deemed under ERISA, the Code or any other
applicable law, or any ruling or regulation issued thereunder, or any court
decision, to constitute, the assets of any employee benefit plan (as defined in
section 3(3) of ERISA) or any plan (as defined in section 4975(e)(1) of the
Code).

 

- 31 -



--------------------------------------------------------------------------------



 



2.3 Procedure for Borrowing. (a) Each Borrowing of Loans (other than Swing Line
Loans) shall be made upon the Borrower’s irrevocable written notice delivered to
the Agent in the form of a Notice of Borrowing (which notice must be received by
the Agent prior to 1:00 p.m.) (New York City time) (i) three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Rate Loans; and
(ii) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans, specifying:
(A) the amount of the Borrowing, which shall be in an aggregate minimum amount
of $5,000,000 in the case of Eurodollar Rate Loans or $1,000,000 in the case of
Base Rate Loans, or any multiple of $1,000,000 in excess thereof; provided,
however, that the Borrower may request (x) up to two Borrowings of Base Rate
Loans in a minimum amount of $500,000 in any fiscal quarter and (y) Borrowings
of Base Rate Loans in such amount as is necessary to pay to the Agent the
amounts required by the last sentence of Section 2.13(a);
(B) the requested Borrowing Date, which shall be a Business Day;
(C) the Type of Loans comprising the Borrowing;
(D) whether the Loans comprising the Borrowing shall be Acquisition Loans or
Revolving Loans and, if the Loans comprising the Borrowing shall be Acquisition
Loans, whether the Acquisition Loans comprising the Borrowing shall be Specified
Acquisition Loans; and
(E) other than in the case of Base Rate Loans, the duration of the Interest
Period applicable to the Loans included in such notice. If the Notice of
Borrowing fails to specify the duration of the Interest Period for any Borrowing
comprised of Eurodollar Rate Loans, such Interest Period shall be one month.
provided, however, that with respect to any Borrowing to be made on the Closing
Date, the Notice of Borrowing shall be delivered to the Agent no later than
10:00 a.m. (New York City time) on the Closing Date and such Borrowing will
consist of Base Rate Loans only.
(b) The Agent will promptly notify each Bank of its receipt of any Notice of
Borrowing (or a deemed notice of Borrowing under Section 2.16(c)(ii)) and of the
amount of such Bank’s Pro Rata Share of that Borrowing.
(c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Borrower at the Agent’s Payment
Office by 1:00 p.m. (New York City time) on the Borrowing Date requested by the
Borrower in funds immediately available to the Agent. The proceeds of all such
Loans will then be made available to the Borrower by the Agent on the Borrowing
Date by crediting the Borrower’s Account with the aggregate of such amounts made
available to the Agent by the Banks and in like funds as received by the Agent.
(d) After giving effect to any Borrowing, there may not be more than ten
different Interest Periods in effect.

 

- 32 -



--------------------------------------------------------------------------------



 



2.4 Conversion and Continuation Elections. (a) The Borrower may, upon
irrevocable written notice to the Agent in accordance with Section 2.4(b):
(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of Eurodollar Rate
Loans, to convert any such Loans (or any part thereof in an amount not less than
$5,000,000 in the case of a conversion to a Eurodollar Rate Loan or $1,000,000
in the case of a conversion to a Base Rate Loan, or that is in an integral
multiple of $1,000,000 in excess thereof) into Loans of the other Type; or
(ii) elect, as of the last day of the applicable Interest Period, to continue as
Eurodollar Rate Loans any Eurodollar Rate Loans having Interest Periods expiring
on such day (or any part thereof in an amount not less than $5,000,000, or that
is in an integral multiple of $1,000,000 in excess thereof);
provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Borrower to continue such Loans as, and convert such Loans into,
Eurodollar Rate Loans shall terminate.
(b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 1:00 p.m. (New York City time) (i) three
Business Days in advance of the Conversion/Continuation Date, if the Loans are
to be converted into or continued as Eurodollar Rate Loans; and (ii) one
Business Day in advance of the Conversion/Continuation Date, if the Loans are to
be converted into Base Rate Loans, specifying:
(A) the proposed Conversion/Continuation Date;
(B) the aggregate amount of Loans to be converted or continued;
(C) the Type of Loans resulting from the proposed conversion or continuation;
and
(D) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.
(c) If upon the expiration of any Interest Period, the Borrower has failed to
select timely a new Interest Period to be applicable to the Eurodollar Rate
Loans having the expired Interest Period or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.
(d) The Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Bank of the details of any automatic
conversion. All conversions and continuations shall be made ratably according to
the respective outstanding principal amounts of the Loans with respect to which
the notice was given held by each Bank.

 

- 33 -



--------------------------------------------------------------------------------



 



(e) Unless the Required Banks otherwise agree, during the existence of a Default
or unless all the Banks otherwise agree, during the existence of an Event of
Default, the Borrower may not elect to have a Loan converted into or continued
as a Eurodollar Rate Loan.
(f) After giving effect to any conversion or continuation of Loans, there may
not be more than ten different Interest Periods in effect.
2.5 Voluntary Termination or Reduction of Commitments. The Borrower may, upon
prior notice to the Agent no later than 11:00 a.m. (New York City time) two
Business Days’ prior to a proposed termination, terminate the Revolving
Commitments or the Acquisition Commitments, or permanently reduce the
Commitments by an aggregate minimum amount of $3,000,000 or any multiple of
$1,000,000 in excess thereof; unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof subject to Sections 2.6
and 4_4, (a) the then Effective Amount of all Revolving Loans and Swing Line
Loans plus the then Effective Amount of all L/C Obligations would exceed the
amount of the Revolving Commitments then in effect or (b) the then Effective
Amount of all outstanding Acquisition Loans would exceed the amount of the
Acquisition Commitments then in effect. Once received, any notice delivered by
the Borrower to the Agent under this Section 2.5 shall be irrevocable. Once
reduced in accordance with this Section 2.5, the Commitments may not be
increased. Any reduction of the Commitments shall be applied to each Bank
according to its Pro Rata Share. All accrued facility fees to, but not
including, the effective date of any reduction or termination of Commitments,
shall be paid on the last day of each calendar quarter and the effective date of
any such termination. The Agent will promptly notify each Bank of its receipt of
a notice under this Section 2.5.
2.6 Optional Prepayments.
(a) Subject to Section 4.4, the Borrower may, upon notice to the Agent, at any
time or from time to time voluntarily prepay Loans (other than Swing Line Loans)
in whole or in part without premium or penalty; provided that such notice must
be received by the Agent not later than 1:00 p.m. (New York City time) (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans. Such notice of prepayment
shall be irrevocable and specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and whether the Loans to be prepaid are
Acquisition Loans or Revolving Loans. The Agent will promptly notify each Bank
of its receipt of any such notice, and of such Bank’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with, in the case of Eurodollar
Rate Loans, accrued interest to such date on the amount prepaid and any amounts
required pursuant to Section 4.4; provided, that no amount of any optional
prepayment under this Section 2.6(a) may be applied to the Revolving Loans
unless and until all Specified Acquisition Loans have been paid in full.
(b) The Borrower may, upon notice to the Swing Line Bank (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Bank and the Agent not later than 1:00 p.m. (New
York City time) on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall be
irrevocable and shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

- 34 -



--------------------------------------------------------------------------------



 



2.7 Mandatory Prepayments of Loans; Mandatory Commitment Reductions.
(a) Asset Sales. In the event that any Asset Sale results in Excess Sale
Proceeds which are not applied as provided in Section 8.8(c)(ii)(B)(x), an
amount equal to the Banks’ pro rata share of the aggregate principal amount of
Senior Indebtedness (calculated prior to the application of any mandatory
prepayments resulting from such Asset Sale to such other Senior Indebtedness)
then outstanding (assuming, with respect to revolving debt, that the maximum
commitment amount is outstanding) times the amount of such Excess Sale Proceeds
shall be paid to the Agent for application to the Obligations in accordance with
this Section 2.7(a). Amounts received by the Agent pursuant to this
Section 2.7(a) shall be applied first to outstanding amounts under the
Acquisition Commitments, then to outstanding amounts under the Revolving
Commitments. Such prepayments shall be allocated among the Banks according to
their respective Pro Rata Shares. The Acquisition Commitments and Revolving
Commitments shall be permanently reduced by the amount of such prepayments
applied to outstanding principal amounts thereunder, and any such reduction
shall be applied to each Bank according to its Pro Rata Share. If the amount of
such Excess Sale Proceeds applicable to payment to the Banks hereunder exceeds
the amount of the outstandings under the Commitments, the Commitments shall be
permanently reduced by such excess, by reduction, first to the Acquisition
Commitments and then to the Revolving Commitments, and any such reduction shall
be applied to each Bank in accordance with its Pro Rata Share.
(b) Excess Outstandings. If on any date the Effective Amount of L/C Obligations
exceeds the L/C Commitment, the Borrower shall Cash Collateralize on such date
the outstanding Letters of Credit in an amount equal to the excess of the
maximum amount then available to be drawn under the Letters of Credit over the
L/C Commitment. Subject to Section 4.4, if on any date after giving effect to
any Cash Collateralization made on such date pursuant to the preceding sentence
(i) the Effective Amount of all Revolving Loans and L/C Obligations exceeds the
Revolving Commitments or (ii) the Effective Amount of all Acquisition Loans
exceeds the Acquisition Commitments, then the Borrower shall immediately, and
without notice or demand, prepay the outstanding principal amount of the
Revolving Loans, L/C Advances and/or Acquisition Loans, by an amount equal to
such excess.
2.8 Repayment. (a) Generally. The Borrower shall repay to the Agent, for the
benefit of the Banks, in full on the Termination Date the aggregate principal
amount of Revolving Loans outstanding on such date, together with all accrued
and unpaid interest thereon and the aggregate principal amount of Acquisition
Loans outstanding on such date, together with all accrued and unpaid interest
thereon.
(b) Swing Line Loans. The Borrower shall repay to the Agent, for the benefit of
the Swing Line Bank, in full the aggregate principal amount of each Swing Line
Loan, together with all accrued and unpaid interest thereon, upon the earlier of
(a) 5 calendar days following the date on which such Swing Line Loan was funded
by the Swing Line Bank and (b) the Termination Date.

 

- 35 -



--------------------------------------------------------------------------------



 



2.9 Interest. (a) Each Loan (other than Swing Line Loans) shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to the Eurodollar Rate or the Base Rate, as the case may be
(and subject to the Borrower’s right to convert to the other Type of Loan under
Section 2.4), plus the Applicable Margin. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a rate per annum equal to the Swing Line Rate.
(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Eurodollar
Rate Loans under Section 2.6 or 2.7 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof and, during the existence of
any Event of Default, interest shall be paid on demand of the Agent at the
request or with the consent of the Required Banks. Interest on each Swing Line
Loan shall be for the sole account of the Swing Line Bank (except to the extent
the other Banks have funded the purchase of participations therein pursuant to
subsection 2.16(c)).
(c) Notwithstanding subsection (a) of this Section, if any amount of principal
of or interest on any Loan, or any other amount payable hereunder or under any
other Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Borrower agrees to pay interest on such
unpaid principal or other amount, from the date such amount becomes due to the
date such amount is paid in full, and after as well as before any entry of
judgment thereon to the extent permitted by law, payable on demand (but not more
frequently than once per week), at a fluctuating rate per annum equal to the
Base Rate plus 2%.
(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment would be contrary to the provisions of any applicable law limiting the
highest rate of interest that may be lawfully contracted for, charged or
received by the Agent, applicable Bank, Swing Line Bank or Issuing Bank, and in
such event the Borrower shall pay such Bank interest for such period at the
highest rate permitted by applicable law.

 

- 36 -



--------------------------------------------------------------------------------



 



2.10 Fees. (a) Arrangement, Agency Fees. The Borrower shall pay all fees as
required by the letter agreement (“Fee Letter”) among the Borrower, the Agent
and Wachovia Capital Markets, LLC dated July 17, 2006.
(b) Facility Fees. The Borrower shall pay on the last Business Day of each
calendar quarter to the Agent for the account of each Bank a facility fee on the
daily average amount of (i) such Bank’s Revolving Commitment (whether or not
used) from the date hereof until the Termination Date and (ii) such Bank’s
Acquisition Commitment (whether or not used) from the date hereof until the
Termination Date, in each case at the rate per annum set forth below for each
Pricing Tier as such Pricing Tier is applicable:

              Pricing Tier   Funded Debt Ratio   Margin  
 
           
I
  Less than or equal to 2.50x     0.250 %
 
           
II
  Greater than 2.50x but less than or equal to 3.OOx     0.250 %
 
           
III
  Greater than 3.OOx but less than or equal to 3.50x     0.300 %
 
           
IV
  Greater than 3.50x     0.375 %

For the purpose of determining the applicable Pricing Tier pursuant to this
Section 2.10(b) and subject to the last sentence of this paragraph, EBITDA shall
be determined as at the end of each fiscal quarter for the four fiscal quarters
then ending and Funded Debt shall be determined as at the end of each fiscal
quarter for which such calculation is being determined. Pricing changes shall be
effective on the later of (i) 45 days after the end of each of the first three
fiscal quarters of each fiscal year and 90 days after each fiscal year end and
(ii) the Agent’s receipt of financial statements hereunder for such fiscal
quarter or fiscal year; provided, however, that if the financial statements are
not delivered when due in accordance with Section 7.1, then Pricing Tier IV
shall apply as of the first Business Day after the date on which such financial
statements were required to have been delivered until the date upon which such
financial statements are delivered to the Agent. For the period from the Closing
Date through December 31, 2006, the applicable Pricing Tier shall be Pricing
Tier I.
2.11 Computation of Fees and Interest. (a) All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
(b) Each determination of an interest rate by the Agent shall be conclusive and
binding on the Borrower and the Banks in the absence of manifest error.
2.12 Payments by the Borrower. (a) All payments to be made by the Borrower shall
be made without set-off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by the Borrower shall be made to the
Agent for the account of the Banks at the Agent’s Payment Office, and shall be
made in dollars and in immediately available funds, no later than 1:00 p.m. (New
York City time) on the date specified herein. The Agent will promptly distribute
to each Bank its Pro Rata Share (or other applicable share as expressly provided
herein) of such payment in like funds as received. Any payment received by the
Agent later than 1:00 p.m. (New York City time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue to such Business Day.

 

- 37 -



--------------------------------------------------------------------------------



 



(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Banks that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower has not made such
payment in full to the Agent, each Bank shall repay to the Agent on demand such
amount distributed to such Bank, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Bank
until the date repaid.
2.13 Payments by the Banks to the Agent, etc. (a) Unless the Agent receives
notice from a Bank on or prior to the Closing Date or, with respect to any
Borrowing after the Closing Date, at least one Business Day prior to the date of
such Borrowing, that such Bank will not make available as and when required
hereunder to the Agent for the account of the Borrower the amount of that Bank’s
Pro Rata Share of the Borrowing, the Agent may assume that each Bank has made or
will make such amount available to the Agent in immediately available funds on
the Borrowing Date and the Agent may (but shall not be so required), in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent any Bank shall not have made the full
amount of its Pro Rata Share of any Borrowing available to the Agent in
immediately available funds and the Agent in such circumstances has made
available to the Borrower such amount, that Bank shall on the Business Day
following such Borrowing Date make such amount available to the Agent, together
with interest at the Federal Funds Rate for each day during such period. A
notice of the Agent submitted to any Bank with respect to amounts owing under
this subsection (a) shall be conclusive, absent manifest error. If such amount
is so made available, such payment to the Agent shall constitute such Bank’s
Loan on the date of Borrowing for all purposes of this Agreement. If such amount
is not made available to the Agent on the Business Day following the Borrowing
Date, the Agent will notify the Borrower of such failure to fund and, upon
demand by the Agent, the Borrower shall pay such amount to the Agent for the
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.
(b) The failure of any Bank to make any Loan on any Borrowing Date shall not
relieve any other Bank of any obligation hereunder to make a Loan on such
Borrowing Date, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on any Borrowing Date. No
Bank shall be entitled to take any action to protect or enforce its rights
arising out of any Loan Document without the prior written consent of the
Required Banks, including the exercise, or attempt to exercise, any right of
set-off, banker’s lien, or any similar such action, against any deposit account
or property of the Borrower held by any such Bank.

 

- 38 -



--------------------------------------------------------------------------------



 



2.14 Sharing of Payments, etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, except pursuant to Sections 2.15(b), 4.7, 12.1, and 12.9) in
excess of its Pro Rata Share, such Bank shall immediately (a) notify the Agent
of such fact, and (b) purchase from the other Banks such participations in the
Loans made by them as shall be necessary to cause such purchasing Bank to share
the excess payment pro rata with each of them; provided, that if all or any
portion of such excess payment is thereafter recovered from the purchasing Bank,
such purchase shall to that extent be rescinded and each other Bank shall repay
to the purchasing Bank the purchase price paid therefor, together with an amount
equal to such paying Bank’s ratable share (according to the proportion of
(i) the amount of such paying Bank’s required repayment to (ii) the total amount
so recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrower agrees that any Bank so purchasing a participation from another Bank
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.11) with respect to
such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation. The Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Banks following any such purchases or repayments.
2.15 Termination Date. (a) The Commitments shall terminate and each Bank shall
be relieved of its obligations to make any Loan on the Termination Date. The
Borrower may from time to time request an extension of the Termination Date for
an additional one-year period by executing and delivering to the Agent a
Commitment Termination Date Extension Request at least 60 but not more than
90 days prior to the then scheduled Termination Date. The Termination Date shall
be so extended if the Agent shall have received from each Bank on or prior to
the 30th day preceding the then scheduled Termination Date a duly executed
counterpart of such Commitment Termination Date Extension Request. Each Bank may
in its sole and absolute discretion withhold its consent, or condition its
consent, to any such Commitment Termination Date Extension Request.
(b) Notwithstanding the foregoing, if the Agent shall have received duly
executed counterparts of a Commitment Termination Date Extension Request from
Banks representing, in the aggregate, 80% or more of the Commitments, but less
than 100% of the Commitments, on or prior to the 30th day preceding the then
scheduled Termination Date, the Agent shall so notify (the date of such notice
being the “Notice Date”) the Borrower, and the Borrower shall have the right to
seek a substitute bank or banks (the “New Banks”) which New Banks would meet the
requirements to be Eligible Assignees, acceptable to the Agent and the Borrower
(which may be one or more of the Banks) to replace the Bank or Banks which have
not delivered a counterpart of such Commitment Termination Date Extension
Request by such time; provided, that such New Banks shall replace such
nonrenewing Banks on all such nonrenewing Banks’ Commitments, Loans, L/C
Obligations and L/C Advances, so the Pro Rata Share of any New Bank of the
Acquisition Commitments, Revolving Commitments, Loans, L/C Obligations and L/C
Advances shall be the same. If any Termination Date shall not have been extended
pursuant to clause (a) above, the Borrower shall elect, by delivering to the
Agent at

 

- 39 -



--------------------------------------------------------------------------------



 



least four Business Days’ prior to the then scheduled Termination Date a written
notice of election, either (i) not to extend such Termination Date, in which
case such Termination Date shall not be so extended for any Bank irrespective of
whether such Bank has or has not sent its duly executed counterpart of the
Commitment Termination Date Extension Request or (ii) if the aggregate
Commitments of the Banks who have delivered duly executed counterparts of a
Commitment Termination Date Extension Request represent at least 80% of the
Commitments, to extend such current Termination Date, in which case (x) the
Termination Date shall be extended for an additional period of one year from the
then scheduled Termination Date, and (y) the Commitments shall be reduced on the
then scheduled Termination Date to an amount equal to the aggregate of the
Commitments of the Banks who had delivered duly executed counterparts of a
Commitment Termination Date Extension Request on or prior to the 30th day
preceding the then scheduled Termination Date, plus the aggregate Commitments of
the New Banks and (z) the Commitments shall be reduced on the then scheduled
Termination Date to an amount equal to (1) the aggregate of the Commitments of
the Banks who have delivered executed counterparts of a Commitment Termination
Date Extension Request on or prior to the 30th day preceding the then scheduled
Termination Date plus (2) the aggregate Commitments of the New Banks, and the
Borrower shall pay (such payment to be made on such Termination Date) in full
all Revolving Loans and Acquisition Loans plus all accrued interest and fees
(including any amounts owed under Section 4.4) owing to each such non-renewing
Bank and each such nonrenewing Bank (to the extent that such Loans have not been
acquired by the new Banks) shall no longer have any Commitment for purposes of
this Agreement and each other Loan Document. If the Borrower shall not have
delivered such a written notice of election to the Agent on or prior to the then
scheduled Termination Date, such Termination Date shall not be extended.
2.16 Swing Line Loans.
(a) The Swing Line. On the terms and subject to the conditions set forth in
Section 5.1 (in the case of any Swing Line Loan to be made on the Closing Date),
Section 5.2 and this Section 2.16, the Swing Line Bank agrees to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the period from the Closing Date to the Termination Date in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Effective Amount of Revolving Loans
and L/C Obligations of the Bank acting as Swing Line Bank, may exceed the amount
of the Swing Line Bank’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the aggregate Effective Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations shall not exceed
the Revolving Commitments of all the Banks, and (ii) the aggregate Effective
Amount of the Revolving Loans of any Bank, plus such Bank’s Pro Rata Share of
the Effective Amount of all L/C Obligations, plus such Bank’s Pro Rata Share of
the Effective Amount of all Swing Line Loans shall not exceed such Bank’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.16, prepay under
Section 2.6, and reborrow under this Section 2.16. Each Swing Line Loan shall
bear interest at the Swing Line Rate. Immediately upon the making of a Swing
Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Loan in an amount equal to the product of such
Bank’s Pro Rata Share times the amount of such Swing Line Loan.

 

- 40 -



--------------------------------------------------------------------------------



 



(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Bank and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Bank and the Agent not later than 1:00 p.m. (New York City time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 or any multiple of $1,000,000 in excess thereof
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line Bank
and the Agent of a written Notice of Borrowing, appropriately completed and
signed by a Responsible Officer of the Borrower. Promptly after receipt by the
Swing Line Bank of any telephonic notice of borrowing of Swing Line Loans, the
Swing Line Bank will confirm with the Agent (by telephone or in writing) that
the Agent has also received such notice of borrowing and, if not, the Swing Line
Bank will notify the Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Bank (x) has received notice (by telephone or in writing)
from the Agent (including at the request of any Bank) prior to 2:00 p.m. (New
York City time) on the date of the proposed Borrowing (A) directing the Swing
Line Bank not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.16(a), or (B) that one
or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line Bank
will, not later than 3:00 p.m. (New York City time) on the borrowing date
specified in such Notice of Borrowing, make the amount of its Swing Line Loan
available to the Borrower.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Bank at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Bank to so request on its behalf), that each Bank make a Loan (which
Loan shall bear interest at the Swing Line Rate or such other rate that the
applicable Swing Line Loans then bear) in an amount equal to such Bank’s Pro
Rata Share of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Notice
of Borrowing for purposes hereof) and in accordance with the requirements of
Section 2_3, without regard to the minimum and multiples specified therein. The
Swing Line Bank shall furnish the Borrower with a copy of the applicable Notice
of Borrowing promptly after delivering such notice to the Agent. Each Bank shall
make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available to the Agent in immediately available funds for
the account of the Swing Line Bank at the Agent’s Office not later than 1:00
p.m. (New York City time) on the day specified in such Notice of Borrowing,
whereupon, subject to Section 2.16(c)(ii), each Bank that so makes funds
available shall be deemed to have made a Loan to the Borrower in such amount.
The Agent shall remit the funds so received to the Swing Line Bank.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.16(c)(i), the request for Loans submitted
by the Swing Line Bank as set forth herein shall be deemed to be a request by
the Swing Line Bank that each of the Banks fund its risk participation in the
relevant Swing Line Loan and each Bank’s payment to the Agent for the account of
the Swing Line Bank pursuant to Section 2.16(c)(i) shall be deemed payment in
respect of such participation.

 

- 41 -



--------------------------------------------------------------------------------



 



(iii) If any Bank fails to make available to the Agent for the account of the
Swing Line Bank any amount required to be paid by such Bank pursuant to the
foregoing provisions of this Section 2.16(c) by the time specified in
Section 2.16(c)(i), the Swing Line Bank shall be entitled to recover from such
Bank (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Bank at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Swing Line Bank submitted to any Bank (through the Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv) Each Bank’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.16(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Bank, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Bank’s obligation to make Loans
pursuant to this Section 2.16(c) is subject to the conditions that the Swing
Line Loan was made by the Swing Line Bank in accordance with Sections 2.16(a)
and 2.16(b). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Bank has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Bank receives any payment on account of
such Swing Line Loan, the Swing Line Bank will distribute to such Bank its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s risk
participation was funded) in the same funds as those received by the Swing Line
Bank.
(ii) If any payment received by the Swing Line Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Bank under any of the circumstances described in Section 12.7 (including
pursuant to any settlement entered into by the Swing Line Bank in its
discretion), each Bank shall pay to the Swing Line Bank its Pro Rata Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Bank.
(e) Interest for Account of Swing Line Bank. The Swing Line Bank shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Bank funds its Loan or risk participation pursuant to this
Section 2.16 to refinance such Bank’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Bank.
(f) Payments Directly to Swing Line Bank. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans to the Agent for
the benefit of the Swing Line Bank.

 

- 42 -



--------------------------------------------------------------------------------



 



ARTICLE III
THE LETTERS OF CREDIT
3.1 The Letter of Credit Subfacility. (a) On the terms and subject to the
conditions set forth herein (i) the Issuing Bank agrees, in reliance upon the
agreements of the other Banks set forth in this Article III, (A) from time to
time on any Business Day during the period from the Closing Date to the L/C
Termination Date to issue Letters of Credit for the account of the Borrower, and
to amend or renew, extend the expiration of or increase the amount of Letters of
Credit previously issued by it, in accordance with Sections 3.2(c) and 3.2(d),
and (B) to honor drafts under the Letters of Credit; and (ii) the Banks
severally agree to participate in Letters of Credit Issued for the account of
the Borrower; provided, that the Issuing Bank shall not be obligated to Issue,
and no Bank shall be obligated to participate in, any Letter of Credit if as of
the date of Issuance of such Letter of Credit (the “Issuance Date”) (x) the
Effective Amount of all L/C Obligations plus the Effective Amount of all
Revolving Loans plus the Effective Amount of all Swing Line Loans exceeds the
amount of the Revolving Commitment or (y) the Effective Amount of all L/C
Obligations exceeds $100,000,000. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower’s ability to obtain Letters
of Credit shall be fully revolving, and, accordingly, the Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit
which have expired or which have been drawn upon and reimbursed. The Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(b) The Issuing Bank shall not Issue any Letter of Credit if:
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
(ii) the Issuing Bank has received written notice from any Bank, the Agent or
the Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;

 

- 43 -



--------------------------------------------------------------------------------



 



(iii) the expiry date of any requested Letter of Credit is (A) more than twelve
months after the date of Issuance, unless the Required Banks have approved such
expiry date in writing, or (B) after the L/C Termination Date, unless the Agent,
the Issuing Bank and all of the Banks have approved such expiry date in writing;
(iv) any requested Letter of Credit is now otherwise in form and substance
acceptable to the Issuing Bank, or the Issuance of a Letter of Credit shall
violate any applicable policies of the Issuing Bank;
(v) such Letter of Credit is in a face amount less than $500,000 or to be
denominated in a currency other than Dollars.
3.2 Issuance, Amendment and Renewal of Letters of Credit. (a) Each Letter of
Credit shall be issued upon the irrevocable written request of the Borrower
received by the Issuing Bank (with a copy sent by the Borrower to the Agent) not
later than 11:00 a.m. (New York City time) at least two Business Days (or such
shorter time as the Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed date of issuance. Each such request for
issuance of a Letter of Credit shall be by facsimile, confirmed promptly in an
original writing, in the form of an L/C Application, appropriately completed and
signed by a Responsible Officer of the Borrower, and shall specify in form and
detail satisfactory to the Issuing Bank: (i) the proposed date of issuance of
the Letter of Credit (which shall be a Business Day); (ii) the face amount of
the Letter of Credit; (iii) the expiry date of the Letter of Credit; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by the beneficiary of the Letter of Credit in case of any drawing thereunder;
(vi) the full text of any certificate to be presented by the beneficiary in case
of any drawing thereunder; and (vii) such other matters as the Issuing Bank may
require.
(b) Promptly after receipt of any L/C Application, the Issuing Bank will confirm
with the Agent (by telephone or in writing) that the Agent has received a copy
of such L/C Application from the Borrower and, if not, the Issuing Bank will
provide the Agent with a copy thereof. Upon receipt by the Issuing Bank of
confirmation from the Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Issuing
Bank’s usual and customary business practices. Immediately upon the Issuance of
each Letter of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Bank’s Pro
Rata Share times the amount of such Letter of Credit.

 

- 44 -



--------------------------------------------------------------------------------



 



(c) From time to time while a Letter of Credit is outstanding and prior to the
L/C Termination Date, the Issuing Bank will, upon the written request of the
Borrower received by the Issuing Bank (with a copy sent by the Borrower to the
Agent) not later than 11:00 a.m. (New York City time) at least two Business Days
(or such shorter time as the Issuing Bank may agree in a particular instance in
its sole discretion) prior to the proposed date of amendment, amend any Letter
of Credit issued by it. Each such request for amendment of a Letter of Credit
shall be made by facsimile made in the form of an L/C Amendment Application and
shall specify in form and detail satisfactory to the Issuing Bank: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment of the
Letter of Credit (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Issuing Bank may
reasonably require. The Issuing Bank shall not amend any Letter of Credit if:
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms of this Agreement; or (B) the
beneficiary of any such Letter of Credit does not accept the proposed amendment
to the Letter of Credit. The Agent will promptly notify the Banks of the receipt
by it of any L/C Application or L/C Amendment Application.
(d) If the Borrower so requests in any applicable L/C Application, the Issuing
Bank may, in its sole and absolute discretion, agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such AutoRenewal Letter of Credit must permit the
Issuing Bank to prevent any such renewal at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such twelve
month period (the “Nonrenewal Notice Date”) to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the Issuing Bank, the
Borrower shall not be required to make a specific request to the Issuing Bank
for any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Banks shall be deemed to have authorized (but may not require) the Issuing Bank
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the L/C Termination Date; provided, however, that the Issuing Bank
shall not permit any such renewal if (A) the Issuing Bank has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 3.1(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Agent that the Required Banks have
elected not to permit such renewal or (2) from the Agent, any Bank or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied.
(e) The Issuing Bank may, at its election (or as required by the Agent at the
direction of the Required Banks), deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiry date of such Letter of Credit to be a date not later
than the L/C Termination Date.
(f) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
(g) The Issuing Bank will also deliver to the Agent, concurrently or promptly
following its delivery of a Letter of Credit, or amendment to or renewal of a
Letter of Credit, to an advising bank or a beneficiary, a true and complete copy
of each such Letter of Credit or amendment to or renewal of a Letter of Credit.

 

- 45 -



--------------------------------------------------------------------------------



 



3.3 Risk Participations, Drawings and Reimbursements.
(a) Immediately upon the Issuance of each Letter of Credit, each Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a participation in such Letter of Credit and each drawing
thereunder in an amount equal to the product of (i) the Pro Rata Share of such
Bank times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of each such drawing, respectively.
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Borrower and the Agent. The Borrower shall reimburse the Issuing Bank prior to
1:00 p.m. (New York City time), on each date that any amount is paid by the
Issuing Bank under any Letter of Credit (each such date, an “Honor Date”), in an
amount equal to the amount so paid by the Issuing Bank. In the event the
Borrower fails to reimburse the Issuing Bank for the full amount of any drawing
under any Letter of Credit by 1:00 p.m. (New York City time) on the Honor Date,
the Issuing Bank will promptly notify the Agent and the Agent will promptly
notify each Bank thereof, and the Borrower shall be deemed to have requested
that Base Rate Loans be made by the Banks to be disbursed on the Honor Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Commitment. Any notice given by the Issuing Bank or the Agent
pursuant to this Section 3.3(b) may be given by telephone if immediately
confirmed in writing (including by facsimile); provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(c) Each Bank shall upon any notice pursuant to Section 3.3(b) make available to
the Agent for the account of the Issuing Bank an amount in Dollars and in
immediately available funds equal to its Pro Rata Share of the amount of the
drawing, whereupon the participating Banks shall (subject to Section 3.3(e))
each be deemed to have made a Revolving Loan consisting of a Base Rate Loan to
the Borrower in that amount. The Agent shall remit the funds so received to the
Issuing. Bank. If any Bank so notified fails to make available to the Agent for
the account of the Issuing Bank the amount of such Bank’s Pro Rata Share of the
amount of the drawing by no later than 3:00 p.m. (New York City time) on the
Honor Date, then interest shall accrue on such Bank’s obligation to make such
payment, from the Honor Date to the date such Bank makes such payment, at a rate
per annum equal to the Federal Funds Rate in effect from time to time during
such period. The Agent will promptly give notice of the occurrence of the Honor
Date, but failure of the Agent to give any such notice in sufficient time to
enable any Bank to effect such payment on such date shall not relieve such Bank
from its obligations under this Section 3.3 (other than the obligation to pay
interest for the period prior to the notice).
(d) With respect to any unreimbursed drawing that is not converted into
Revolving Loans consisting of Base Rate Loans to the Borrower in whole or in
part for any reason, the Borrower shall be deemed to have incurred from the
Issuing Bank an L/C Borrowing in the amount of such drawing, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at a rate per annum equal to the Base Rate plus 2%, and each Bank’s
payment to the Agent for the account of the Issuing Bank pursuant to
Section 3.3(c) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Bank in satisfaction
of its participation obligation under this Section 3.3.

 

- 46 -



--------------------------------------------------------------------------------



 



(e) Each Bank’s obligation in accordance with this Agreement to make Revolving
Loans or L/C Advances to reimburse the Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 3.3, shall be absolute and
unconditional and without recourse to the Issuing Bank and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against the Issuing Bank, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, an Event of Default or a Material Adverse Effect; or
(iii) any other occurrence, circumstance, happening, event or condition
whatsoever, whether or not similar to any of the foregoing; provided, however,
that each Bank’s obligation to make Revolving Loans under this Section 3.3 is
subject to the conditions set forth in Section 5.2 (other than delivery by the
Borrower of a Notice of Borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.
3.4 Repayment of Participations. (a) Upon (and only upon) receipt by the Agent
for the account of the Issuing Bank of immediately available funds from the
Borrower (i) in reimbursement of any payment made by the Issuing Bank under the
Letter of Credit with respect to which any Bank has paid the Agent for the
account of the Issuing Bank for such Bank’s participation in the Letter of
Credit pursuant to Section 3.3 or (ii) in payment of interest thereon, the Agent
will pay to each Bank, in the same funds as those received by the Agent for the
account of the Issuing Bank, the amount of such Bank’s Pro Rata Share of such
funds, and the Issuing Bank shall receive the amount of the Pro Rata Share of
such funds of any Bank that did not so pay the Agent for the account of the
Issuing Bank.
(b) If the Agent or the Issuing Bank is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of the payments made by the Borrower to
the Agent for the account of the Issuing Bank pursuant to Section 3.4(a) in
reimbursement of a payment made under any Letter of Credit or interest or fee
thereon, each Bank shall, on demand of the Agent, forthwith return to the Agent
for the account of the Issuing Bank the amount of its Pro Rata Share of any
amounts so returned by the Agent for the account of the Issuing Bank plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Bank to the Agent, at a rate per annum equal to the Federal
Funds Rate in effect from time to time.
3.5 Role of the Issuing Bank. (a) Each Bank and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.
(b) None of the Issuing Bank, the Agent-Related Persons or any of the respective
correspondents, participants or assignees of the Issuing Bank or the
Agent-Related Persons shall be liable to any Bank for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the Banks
(including the Required Banks, as applicable); (ii) any action taken or omitted
in the absence of negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any L/C-Related Document.

 

- 47 -



--------------------------------------------------------------------------------



 



(c) Except as otherwise provided in this clause (c), the Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, the Agent-Related Persons or any
of the respective correspondents, participants or assignees of the Issuing Bank
or the Agent-Related Persons shall be liable or responsible for any of the
matters described in clauses (i) through (vii) of Section 3.6; provided, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Bank’s willful misconduct or gross negligence
or the Issuing Bank’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing: (i) the Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) the Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof’, in whole or in part, which may prove to be
invalid or ineffective for any reason.
3.6 Obligations Absolute. Subject to the proviso contained in the second
sentence of Section 3.5(c), the obligations of the Borrower under this Agreement
and any L/C-Related Document to reimburse the Issuing Bank for a drawing under a
Letter of Credit, and to repay any L/C Borrowing and any drawing under a Letter
of Credit converted into Revolving Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:
(i) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C-Related Documents;
(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;
(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

- 48 -



--------------------------------------------------------------------------------



 



(v) any payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;
(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrower in respect of any Letter of
Credit; or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Obligor or a
guarantor.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.
3.7 Cash Collateral Pledge. Upon the request of the Agent, (i) if the Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
which drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Termination Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Effective Amount of all L/C Obligations (in an amount equal to such
Effective Amount determined as of the date of such L/C Borrowing or the
Termination Date, as the case may be). Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wachovia.
3.8 Letter of Credit Fees. (a) The Borrower shall pay to the Agent for the
account of each Bank in accordance with its Pro Rata Share a Letter of Credit
fee for each Letter of Credit equal to the Applicable Margin for Revolving Loans
consisting of Eurodollar Rate Loans times the average daily maximum amount
available to be drawn under such Letter of Credit during the period of
determination. Such letter of credit fees shall be computed on a quarterly basis
in arrears. If there is any change in the Applicable Margin during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(b) The Borrower shall pay, to the Issuing Bank quarterly, a letter of credit
fronting fee for each Letter of Credit Issued by the Issuing Bank equal to
0.125% per annum times the average daily maximum amount available to be drawn
under such Letter of Credit, as computed by the Agent.

 

- 49 -



--------------------------------------------------------------------------------



 



(c) The letter of credit fees payable under Section 3.8(a) and the fronting fees
payable under Section 3.8(b) shall be due and payable on the last Business Day
of each calendar quarter, commencing with the first such date to occur after the
Closing Date, on the Termination Date and thereafter on demand.
(d) In addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
3.9 Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to the Existing Letters of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP98”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC’) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.
3.10 Conflict with L/C Application. In the event of any conflict between the
terms hereof and the terms of any L/C Application, the terms hereof shall
control.
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
4.1 Taxes. (a) Except as provided in Section 4.1(c), any and all payments by the
Borrower to each Bank or the Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Taxes. In addition, the Borrower shall pay all Other Taxes.
(b) The Borrower agrees to indemnify and hold harmless each Bank and the Agent
for the full amount of Taxes or Other Taxes including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section paid by the
Bank or the Agent and any liability (including penalties, interest, additions to
tax and expenses arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted). Payment under this
indemnification shall be made within 30 days after the date the Bank or the
Agent provides written proof of payment of the related Taxes or Other Taxes to
the Borrower. Such written proof shall be conclusive absent manifest error.

 

- 50 -



--------------------------------------------------------------------------------



 



(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Bank or the
Agent, then:
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;
(ii) the Borrower shall make such deductions and withholdings;
(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and
(iv) the Borrower shall also pay to each Bank or the Agent for the account of
such Bank, at the time interest is paid, all additional amounts which the
respective Bank specifies as necessary to preserve the after-tax yield the Bank
would have received if such Taxes or Other Taxes had not been imposed.
(d) Within 30 days after their receipt of a written request therefor by Agent,
the Borrower shall furnish the Agent the original or a certified copy of a
receipt evidencing any payment by the Borrower of Taxes or Other Taxes, or other
evidence of payment satisfactory to the Agent.
(e) If the Borrower is required to pay additional amounts to any Bank or the
Agent pursuant to subsection (c) of this Section, then such Bank shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Bank is not illegal or otherwise disadvantageous to such Bank.
(f) No Foreign Bank shall be entitled to claim that the provisions of this
Section 4.1 apply to it with respect to Taxes unless such Foreign Bank shall
have delivered to the Agent and the Borrower, prior to the time that any
payments are to be made under this Agreement to such Foreign Bank, a properly
completed (i) Treasury Form W-8ECI, specifying that the payments to be received
by such Foreign Bank pursuant to this Agreement are effectively connected with
the conduct of a United States trade or business or (ii) Treasury Form W-8BEN,
specifying that the payments to be received by such Foreign Bank pursuant to
this Agreement are wholly exempt from United States federal income tax pursuant
to the provisions of an applicable income tax treaty with the United States and,
in either case, has otherwise complied with Section 10.13 hereof. Each Foreign
Bank that shall have provided a Form W8ECI or a Form W-8BEN to the Agent and the
Borrower, if permitted by law, shall be required to provide the Borrower with a
new form (also showing no withholding) no later than 3 years from the date that
it provided the original form to the Agent and the Borrower in order to claim
advantage of this Section 4.1 from and after such time.
4.2 Illegality. (a) If the introduction after the date hereof of any Requirement
of Law, or any change after the date hereof in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
after the date hereof that it is unlawful, for any Bank or its applicable
Lending Office to make Eurodollar Rate Loans, then, on notice thereof by the
Bank to the Borrower through the Agent, any obligation of that Bank to make
Eurodollar Rate Loans shall be suspended until the Bank notifies the Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.

 

- 51 -



--------------------------------------------------------------------------------



 



(b) If it is unlawful for any Bank to maintain any Eurodollar Rate Loan, the
Borrower shall, upon receipt by the Borrower of notice of such fact and demand
from such Bank (such notice to be delivered through the Agent), prepay in full
such Eurodollar Rate Loans of that Bank then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof, if the
Bank may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if the Bank may not lawfully continue to maintain such
Eurodollar Rate Loan. If the Borrower is required to so prepay any Eurodollar
Rate Loan, then concurrently with such prepayment, the Borrower shall borrow
from the affected Bank, in the amount of such prepayment, a Base Rate Loan.
(c) If the obligation of any Bank to make or maintain Eurodollar Rate Loans has
been so terminated or suspended, the Borrower may elect, by giving notice to the
Bank through the Agent that all Loans which would otherwise be made by the Bank
as Eurodollar Rate Loans shall be instead Base Rate Loans.
(d) Before giving any notice to the Agent under this Section, the affected Bank
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to change the jurisdiction of its Lending Office with respect to its Eurodollar
Rate Loans if such change will avoid the need for giving such notice or making
such demand and will not, in the judgment of the Bank, be illegal or otherwise
disadvantageous to the Bank.
4.3 Increased Costs and Reduction of Return. (a) If, due to either (i) the
introduction after the date hereof of, or any change after the date hereof
(other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Eurodollar Rate or in respect of
the assessment rate payable by any Bank to the FDIC for insuring U.S. deposits)
in or in the interpretation of any law or regulation applicable to any Bank
(other than any such introduction or change announced prior to the date hereof)
or (ii) the compliance by any Bank with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) not in effect prior to the date hereof, there shall be any increase in the
cost to such Bank of agreeing to make or making, funding or maintaining any
Eurodollar Rate Loans, or participating in Letters of Credit, or, in the case of
the Issuing Bank, any increase in the cost to the Issuing Bank of agreeing to
issue, issuing or maintaining any Letter of Credit or of agreeing to make or
making, funding or maintaining any unpaid drawing under any Letter of Credit,
then the Borrower shall be liable for, and shall from time to time, upon demand
(such demand to be delivered through the Agent), pay to the Agent for the
account of such Bank or the Issuing Bank, as the case may be, additional amounts
as are sufficient to compensate such Bank or the Issuing Bank, as the case may
be, for such increased costs.

 

- 52 -



--------------------------------------------------------------------------------



 



(b) If (i) the introduction of any Capital Adequacy Regulation, (ii) any change
in any Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by any Bank (or its Lending Office) or any
corporation controlling the Bank with any Capital Adequacy Regulation, in each
case occurring after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by the Bank or any corporation
controlling the Bank and (taking into consideration such Bank’s or such
corporation’s commercially reasonable policies with respect to capital adequacy
and such Bank’s or such corporation’s desired return on capital) the amount of
such capital is increased as a consequence of its Commitment, loans, credits or
obligations under this Agreement, then, upon written demand of such Bank to the
Borrower through the Agent, the Borrower shall pay to the Agent for the account
of such Bank, from time to time as specified by the Bank or such controlling
corporation, additional amounts sufficient to compensate the Bank for such
increase.
4.4 Funding Losses. Excluding losses or expenses incurred by a Bank pursuant to
Section 4.2 (other than in connection with Section 4.2(b)), the Borrower shall
reimburse each Bank and hold each Bank harmless from any loss or expense (but
excluding in any event all consequential or exemplary damages) which the Bank
may sustain or incur as a consequence of:
(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;
(b) the failure of the Borrower to borrow, continue or convert into a Eurodollar
Rate Loan after the Borrower has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation (except as a result of a breach
by a Bank of its obligations hereunder);
(c) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.6;
(d) the repayment or prepayment (including pursuant to Sections 2.7 and 4.2(b))
or other payment (including after acceleration thereof) of a Eurodollar Rate
Loan on a day that is not the last day of the relevant Interest Period; or
(e) the automatic conversion under Section 2.4 of any Eurodollar Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest
Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Banks under this
Section and under Section 4.3(a), each Eurodollar Rate Loan made by a Bank (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan is
in fact so funded. Each Bank shall exercise its reasonable efforts to minimize
such losses, costs and expenses, except that each Bank shall not be obligated to
take any action to reduce net balances due to its non-U.S. offices from its U.S.
offices.

 

- 53 -



--------------------------------------------------------------------------------



 



4.5 Inability to Determine Rates. If the Agent or the Required Banks determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate applicable pursuant to
Section 2.9(a) for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Banks of funding such Loan, the Agent will promptly so notify the Borrower and
each Bank. Thereafter, the obligation of the Banks to make or maintain
Eurodollar Rate Loans hereunder shall be suspended until the Agent upon the
instruction of the Required Banks revokes such notice in writing. Upon receipt
of such notice, the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower does not revoke
such Notice, the Banks shall make, convert or continue the Loans, as proposed by
the Borrower, in the amount specified in the applicable notice submitted by the
Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of Eurodollar Rate Loans.
4.6 Certificates of Banks. Except as specifically provided in Section 4.1, any
Bank claiming reimbursement or compensation under this Article IV shall deliver
to the Borrower (with a copy to the Agent) a certificate setting forth in
reasonable detail the amount payable to the Bank hereunder and the circumstances
giving rise to such claim, and such certificate shall be prima facie evidence of
the correctness thereof. Each Bank agrees to deliver such certificate to the
Borrower within reasonable time after it determines the additional amount
required to be paid under this Article IV; provided, however, that in no event
shall any Bank deliver such Certificate to the Borrower more than 180 days after
any vice-president of such Bank knows, or upon the discharge of such
vice-president’s duties in the ordinary course should have known, of the
occurrence of an event giving rise to the additional amount required to be paid
in respect of this Article IV and if it fails to deliver such Certificate within
such 180 day period, the Borrower will not be obligated for any costs incurred
prior to 180 days before such notice. The Borrower shall pay such Bank the
amount shown as due on any such certificate timely delivered in accordance with
the foregoing within ten days after its receipt of the same; provided, however,
that the Borrower shall not be required to pay any amounts (other than with
respect to Taxes under Section 4.1) which were due for any period occurring more
than 90 days prior to the Borrower’s receipt of such certificate (other than
periods with respect to which such costs or expenses are retroactively imposed).
This Article IV shall survive termination of this Agreement and payment of the
outstanding Obligations. Notwithstanding the foregoing provisions of this
Article IV, the Borrower shall not be liable for any increased cost pursuant to
this Article IV if and to the extent that such increased cost results from the
change in any Bank’s Lending Office and such change (x) is made solely in the
discretion of such Bank and not required by any applicable Requirement of Law or
Governmental Authority, (y) is made for such Bank’s benefit and without any
benefit to the Borrower, and (z) results, at the time of such change, in an
increased cost greater than that which would have been incurred had the Bank not
so changed its Lending Office. Each Bank shall use its reasonable efforts to
avoid or minimize increased costs under this Article IV unless, in the sole
opinion of such Bank, such action would adversely affect it.

 

- 54 -



--------------------------------------------------------------------------------



 



4.7 Substitution of Banks. Upon the receipt by the Borrower from any Bank (an
“Affected Bank”) of a claim for compensation under Section 4.3, the Borrower
may: (i) request the Affected Bank to use its reasonable efforts to obtain a
replacement bank or financial institution satisfactory to the Borrower to
acquire and assume all or a ratable part of all of such Affected Bank’s Loans
and Commitments (a “Replacement Bank”); (ii) request one or more of the other
Banks to acquire and assume all or part of such Affected Bank’s Loans and
Commitments; or (iii) designate a Replacement Bank. Any such designation of a
Replacement Bank under clause (i) or (iii) shall be subject to the prior written
consent of the Agent (which consent shall not be unreasonably withheld or
delayed); provided, that any Replacement Bank shall meet the requirements to be
an Eligible Assignee and shall purchase the same pro rata share of the Loans,
L/C Obligations, L/C Borrowings and the Acquisition Commitment and the Revolving
Commitment and the replacement shall be made pursuant to an assignment subject
to the provisions of Section 12.9 and shall be an expense of the Borrower.
4.8 Survival. The agreements and obligations of the Borrower, the Agent and the
Banks in this Article IV shall survive the payment of all other Obligations.
ARTICLE V
CONDITIONS PRECEDENT
5.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the condition that the Agent shall have received all of the following, in
form and substance satisfactory to the Agent and each Bank, and in sufficient
copies for each Bank:
(a) Loan Documents. This Agreement, the Subsidiary Guarantee and any Notes
requested by the Banks pursuant to Section 2.2(d), duly executed by each party
thereto.
(b) Resolutions; Incumbency.
(i) Copies of partnership authorizations for the Borrower and resolutions of the
board of directors of each of the General Partner, Petrolane and the Restricted
Subsidiaries authorizing the transactions contemplated hereby to which it is a
party, certified as of the Closing Date by the Secretary or an Assistant
Secretary of such Person; and
(ii) A certificate of the Secretary or Assistant Secretary of each of the
General Partner, Petrolane and the Restricted Subsidiaries certifying the names
and true signatures of its officers authorized to execute, deliver and perform,
as applicable, on behalf of such Person the Loan Documents to which it is a
party.
(c) Organization Documents; Good Standing. Each of the following documents:
(i) the articles or certificate of incorporation and the bylaws of the General
Partner and Petrolane and the Certificate of Limited Partnership and the
Partnership Agreement of the Borrower, in each case as in effect on the Closing
Date, certified by the Secretary or an Assistant Secretary of the General
Partner or Petrolane, as applicable, as of the Closing Date; and
(ii) a good standing certificate for Petrolane, the General Partner and the
Borrower from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation or organization, as applicable, and
each other state where such Obligor is qualified to do business as a foreign
corporation, in each case as of a recent date (in no case earlier than 60 days
prior to the date hereof).

 

- 55 -



--------------------------------------------------------------------------------



 



(d) Legal Opinions. An opinion of Morgan, Lewis & Bockius LLP, special counsel
for the Credit Parties, in form and substance reasonably satisfactory to the
Agent and the Banks.
(e) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent due and payable hereunder (subject
to the limitations set forth in Section 12.4) on the Closing Date to the Agent,
the Arrangers and the Banks, together with Attorney Costs of the Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Agent’s reasonable estimate by category
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided, that such estimate shall not thereafter preclude final
settling of accounts between the Borrower and the Agent) including any such
costs, fees and expenses arising under or referenced in Sections 2.10 and 12.4.
(f) Ownership. UGI shall own indirectly more than 40% of the partnership
interests of the Borrower.
(g) Certificate. A certificate signed by a Responsible Officer, dated as of the
Closing Date, stating that:
(i) the representations and warranties contained in Article VI of this Agreement
and in the other Loan Documents, are true and correct in all material respects
on and as of such date, as though made on and as of such date except to the
extent that such representations and warranties expressly relate to an earlier
time or date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier time or date;
(ii) there has occurred since June 30, 2006, no event or circumstance that has
resulted in, or presents a reasonable likelihood of having, a Material Adverse
Effect;
(iii) no Default of Event of Default shall exist; and
(iv) the condition set forth in clause (f) above shall have been satisfied.
(h) Existing Credit Agreement. On or prior to the Closing Date, the Existing
Credit Agreement shall have been paid in full (including, interest, fees and
other amounts owing thereunder) and all commitments thereunder shall have been
irrevocably terminated.
(i) Compliance Certificate. A Compliance Certificate for the fiscal quarter
ending June 30, 2006.
(j) Certified Documents. Copies of the following documents certified by the
Secretary or an Assistant Secretary of the General Partner or a certificate of
the Secretary or an Assistant Secretary stating that the following documents
have not been amended, modified or terminated since August 28, 2003:
(i) First Mortgage Note Agreements;
(ii) National Propane Purchase Agreement; -
(iii) Columbia Purchase Agreement;
(iv) Intercompany Loan Agreement;
(v) Intercompany Note; and
(vi) Keep Well Agreement.

 

- 56 -



--------------------------------------------------------------------------------



 



(k) Release of Liens,. Evidence that the “Collateral Agent” has released the
liens securing the “Parity Debt” and terminated each of the “Security Documents”
other than the Collateral Agency Agreement (which shall survive only for limited
purposes)(as each term is defined in the Collateral Agency Agreement).
(1) Other Documents. Such other approvals, opinions, documents or materials as
the Agent or any Bank may reasonably request.
At the request of the Borrower or any Bank, the Agent will confirm in writing to
the Banks, with a copy to the Borrower, whether, and to what extent, the
conditions have been fulfilled.
5.2 Conditions to All Borrowings. The obligation of each Bank to make any Loan
(including its initial Loan), the obligation of the Issuing Bank to Issue any
Letter of Credit (including the initial Letter of Credit) and the obligation of
the Swing Line Bank to make any Swing Line Loan (including the initial Swing
Line Loan) is subject to the satisfaction of the following conditions precedent
on or prior to the relevant Borrowing Date or Issuance Date:
(a) Notice of Borrowing. The Agent shall have received a Notice of Borrowing; or
in the case of any Issuance of any Letter of Credit, the Issuing Bank and the
Agent shall have received an L/C Application or L/C Amendment Application, as
required under Section 3.2.
(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI shall be true and correct in all material respects on
and as of such Borrowing Date or Issuance Date, with the same effect as if made
on and as of such Borrowing Date or Issuance Date (except to the extent such
representations and warranties expressly relate to an earlier time or date, in
which case they shall have been true and correct in all material respects as of
such earlier time or date);
(c) No Existing Default. No Default or Event of Default shall exist or shall
result from such Borrowing or Issuance; and
(d) Specified Acquisition Loans. If a Specified Acquisition Loan is requested by
the Borrower, the sum of (i) the Effective Amount of the Revolving Loans and
(ii) the Effective Amount of the L/C Obligations shall be equal to the Revolving
Commitment.
Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
or deemed submitted by the Borrower hereunder shall constitute a representation
and warranty by the Borrower hereunder, as of the date of each such notice and
as of each Borrowing Date and Issuance Date that the conditions in Section 5.2
are satisfied.

 

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Agent and each Bank as set forth
below in Sections 6.1 through 6.14 and Sections 6.17 through 6.23, Petrolane
represents and warrants to the Agent and each Bank as set forth below in
Section 6.15 and such other Sections of this Article VI that are expressly
related to Petrolane, and the General Partner represents and warrants to the
Agent and each Bank as set forth below in Section 6.16 such other Sections of
this Article VI that are expressly related to the General Partner, that:
6.1 Organization, Standing, etc. The Borrower is a limited partnership duly
organized, validly existing and in good standing under the Delaware Revised
Uniform Limited Partnership Act and has all requisite partnership power and
authority to own and operate its properties (including without limitation its
Assets), to conduct its business, to enter into this Agreement and such other
Loan Documents to which it is a party and to carry out the terms of this
Agreement and such other Loan Documents. Each Restricted Subsidiary is a
corporation or limited partnership, as the case may be, duly organized, validly
existing and in good standing under the laws of its state of incorporation or
organization, as the case may be, and has all requisite corporate power and
authority to own and operate its properties (including without limitation its
Assets), to conduct its business and to execute and deliver the Loan Documents
to which such Restricted Subsidiary is a party and to carry out the terms of
this Agreement and such other Loan Documents.
6.2 Partnership Interests and Subsidiaries. The sole general partner of the
Borrower is the General Partner, which on the Closing Date owns a 1.0101%
general partnership interest in the Borrower and is an indirect Wholly-Owned
Subsidiary of UGI. On the Closing Date (a) the only limited partner of the
Borrower is the Public Partnership, which owns a 98.9899% limited partnership
interest in the Borrower, and (b) the Borrower does not have any partners other
than the General Partner and the Public Partnership. As of the Closing Date, the
Borrower does not have any Subsidiary other than as set forth on Schedule 6.2 or
any Investments in any Person (other than as set forth on Schedule 6.2 or
Investments of the types described in Section 8.4(a)).
6.3 Qualification; Corporate or Partnership Authorization. The Borrower is duly
qualified or registered and is in good standing as a foreign limited partnership
for the transaction of business, and each of the General Partner, Petrolane
(except as permitted pursuant to Section 7.9(f)) and the Restricted Subsidiaries
is qualified or registered and is in good standing as a foreign corporation or
foreign limited partnership for the transaction of business, in the states
listed in Schedule 6.3, which are the only jurisdictions in which the nature of
their respective activities or the character of the properties they own, lease
or use makes such qualification or registration necessary as of the Closing Date
and in which the failure so to qualify or to be so registered as of the Closing
Date would have a Material Adverse Effect. Each of the Borrower, the General
Partner and Petrolane has taken all necessary partnership action or corporate
action, as the case may be, to authorize the execution, delivery and performance
by it of this Agreement and other Loan Documents to which it is a party. Each
Restricted Subsidiary has taken all necessary corporate or partnership action,
as the case may be, to authorize the execution, delivery and performance by it
of each of the Loan Documents to which it is a party. Each of the

 

- 58 -



--------------------------------------------------------------------------------



 



Borrower, the General Partner and Petrolane has duly executed and delivered each
of this Agreement and the other Loan Documents to which it is a party, and each
of them constitutes the Borrower’s, the General Partner’s or Petrolane’s, as the
case may be, legal, valid and binding obligation enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. Each Restricted Subsidiary has duly executed and delivered each of
the Loan Documents to which it is a party, and each of them constitutes such
Restricted Subsidiary’s legal, valid and binding obligation enforceable against
it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
6.4 Financial Statements. The audited consolidated financial statements of the
Borrower and its consolidated Subsidiaries for the fiscal years ended
September 30, 2005 and September 30, 2004, and the unaudited balance sheet,
statement of operations, statement of cash flows and statement of partners
capital of the Borrower and its consolidated Subsidiaries for the fiscal period
ended June 30, 2006, have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods specified (except as described in the
footnotes thereto) and present fairly, in all material respects, the financial
position of the Borrower as of the respective dates specified (except for the
absence of footnotes and subject to changes resulting from normal year-end audit
adjustments, in the case of unaudited financial statements).
6.5 Changes, etc. Except as contemplated by this Agreement or the other Loan
Documents, (a) for the period from June 30, 2006 to and including the Closing
Date, none of the Borrower and any of its Restricted Subsidiaries has incurred
any material liabilities or obligations, direct or contingent, nor entered into
any material transaction, in each case other than in the ordinary course of its
business, and (b) since the date of the last financial statements delivered
pursuant to Section 6.4 or 7_l there has not been any material adverse change in
or effect on the financial condition or prospects of the Borrower or in the
Business or Assets. Since June 30, 2006, no Restricted Payment of any kind has
been declared, paid or made by the Borrower other than Restricted Payments
permitted by Section 8.5.
6.6 Tax Returns and Payments. Each of the Borrower, the General Partner,
Petrolane and the Restricted Subsidiaries has filed all material tax returns
required by law to be filed by it or has properly filed for extensions of time
for the filing thereof, and has paid all material taxes, assessments and other
governmental charges levied upon it or any of its properties, assets, income or
franchises which are shown to be due on such returns, other than those which are
not past due or are presently being contested in good faith by appropriate
proceedings diligently conducted for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP have been made. The Borrower is
a limited partnership and so long as it is a limited partnership it will be
treated as a pass-through entity for U.S. federal income tax purposes and as of
the Closing Date is not subject to taxation with respect to its income or gross
receipts under applicable state (other than Michigan, New Hampshire, Tennessee,
Washington, Kentucky and Wisconsin) laws.

 

- 59 -



--------------------------------------------------------------------------------



 



6.7 Indebtedness. As of the Closing Date, none of the Borrower, the General
Partner, Petrolane, Borrower and its respective Subsidiaries has any secured or
unsecured Indebtedness outstanding, except as set forth in Schedule 6.7 and
other than the Indebtedness represented by this Agreement, the other Loan
Documents and the First Mortgage Notes. As of the Closing Date, no instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower or any such Subsidiary is bound (other than this Agreement
and the agreements governing the First Mortgage Notes and other than as
indicated in Schedule 6.7) contains any restriction on the incurrence by the
Borrower or any of its Subsidiaries of additional Indebtedness.
6.8 Title to Properties. (a) As of the Closing Date, except as set forth in
Schedule 6.8(a), each of the Borrower and its Subsidiaries is in possession of,
and operating in compliance in all material respects with, all franchises,
grants, authorizations, approvals, licenses, permits (other than permits
required by Environmental Laws), easements, rights-of-way, consents,
certificates and orders (collectively, the “Permits”) required (i) to own, lease
or use its properties (including without limitation to own, lease or use its
Assets) and (ii) considering all such Permits in the possession of, and complied
with by, the General Partner, Petrolane, the Borrower and its Subsidiaries taken
together, to permit the conduct of the Business as now conducted and proposed to
be conducted, except for those Permits (collectively, the “Routine Permits”) (x)
which are routine or administrative in nature and are expected in the reasonable
judgment of the Borrower to be obtained or given in the ordinary course of
business after the Closing Date, or (y) which, if not obtained or given, would
not, individually or in the aggregate, present a reasonable likelihood of having
a Material Adverse Effect.
(b) Each of the Borrower and its Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets. There are no
Liens against any assets of the Borrower, any Subsidiary or any other Credit
Party except for those Liens expressly permitted under Section 8.3.
6.9 Litigation, etc. As of the date hereof and the Closing Date, there is no
action, proceeding or investigation pending or, to the knowledge of the Borrower
upon reasonable inquiry, threatened against the Borrower, Petrolane, the Public
Partnership, the General Partner or any of their respective Subsidiaries, and
there is no action proceeding or investigation pending or, to the knowledge of
the Borrower upon reasonable inquiry, threatened against the Borrower or its
Restricted Subsidiaries, (a) which questions the validity or enforceability of
this Agreement, the other Loan Documents or any action taken or to be taken
pursuant to this Agreement or the other Loan Documents, or (b) except as set
forth in Schedule 6.9, which would present a reasonable likelihood of having,
either in any case or in the aggregate, a Material Adverse Effect.
6.10 Compliance with Other Instruments, etc. (a) On the Closing Date, none of
the Borrower, the General Partner, Petrolane or any of their respective
Subsidiaries will be in violation of (i) any provision of its certificate or
articles of incorporation or other Organization Documents, (ii) any provision of
any agreement or instrument to which it is a party or by which any of its
properties is bound, including, without limitation the First Mortgage Note
Agreements, or (iii) any applicable law, ordinance, rule or regulation of any
Governmental Authority or any applicable order, judgment or decree of any court,
arbitrator or Governmental Authority, except (in the case of clauses (ii) and
(iii) above only) for such violations which would not, individually or in the
aggregate, present a reasonable likelihood of having a Material Adverse Effect.
Neither the General Partner nor the Public Partnership is in violation of any
provision of the Partnership Agreement.

 

- 60 -



--------------------------------------------------------------------------------



 



(b) The execution, delivery and performance by each of the Borrower, the General
Partner, Petrolane and the Restricted Subsidiaries of this Agreement and the
other Loan Documents to which it is a party, the completion of the transactions
contemplated by this Agreement will not, and the release of the Liens securing
the Parity Debt (as defined in the Collateral Agency Agreement) did not
(i) violate (x) any provision of the Partnership Agreement or the certificate or
articles of incorporation or other Organization Documents of the Borrower, the
General Partner, Petrolane or any of their respective Subsidiaries, (y) any
applicable law, ordinance, rule or regulation of any Governmental Authority or
any applicable order, judgment or decree of any court, arbitrator or
Governmental Authority, or (z) any provision of any agreement or instrument to
which the Borrower, the General Partner, Petrolane or any of their respective
Subsidiaries is a party or by which any of its properties is bound, including,
without limitation the First Mortgage Note Agreements, except (in the case of
clauses (y) and (z) above) for such violations which would not, individually or
in the aggregate, present a reasonable likelihood of having a Material Adverse
Effect, or (ii) result in the creation of (or impose any express obligation on
the part of the Borrower to create) any Lien not permitted by Section 8.3.
6.11 Governmental Consent. Except as expressly contemplated by this Agreement
and the other Loan Documents, and except for Routine Permits, (i) no consent,
approval or authorization of, or declaration or filing with, any Governmental
Authority is required for the valid execution, delivery and performance of this
Agreement or the other Loan Documents to which the Borrower or any of the
Restricted Subsidiaries, Petrolane or the General Partner is a party, and
(ii) no such consent, approval, authorization, declaration or filing is required
for the making of Loans or Issuing Letters of Credit pursuant to this Agreement.
6.12 Investment Company Act. None of the Borrower, Petrolane or the General
Partner is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
6.13 [Reserved]
6.14 [Reserved]
6.15 Matters Relating to Petrolane. (a) As of the Closing Date, Petrolane is a
Wholly-Owned Subsidiary of the General Partner, has no Subsidiaries and owns an
approximate 14% limited partnership interest in the Public Partnership.
(b) Except as permitted by Section 7.9(f), Petrolane is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania and has all requisite corporate power and authority
to own and operate its properties, to conduct its business and to execute and
deliver this Agreement and such other Loan Documents to which Petrolane is a
party and to carry out the terms of this Agreement and such other Loan
Documents.

 

- 61 -



--------------------------------------------------------------------------------



 



6.16 Matters Relating to the General Partner. (a) As of the Closing Date, the
General Partner is a Wholly Owned Subsidiary of AmeriGas, Inc., a Pennsylvania
corporation, and owns, in addition to the interest in the Borrower described in
Section 6.2, (i) a 1% general partnership interest in the Public Partnership,
(ii) all of the outstanding shares of Capital Stock of Petrolane and (iii) an
approximate 30% limited partnership interest in the Public Partnership. Other
than AmeriGas Technology Group, Inc. and Petrolane, the General Partner has no
other direct Subsidiaries as of the Closing Date.
(b) The General Partner is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and has all
requisite corporate power and authority to own and operate its properties, to
act as the sole general partner of the Borrower and to execute and deliver in
its individual capacity and in its capacity as the sole general partner of the
Borrower this Agreement and such other Loan Documents to which the General
Partner is a party and to carry out the terms of this Agreement and such other
Loan Documents.
6.17 ERISA Compliance. Except to the extent that any of the following would not,
either alone or together, present a reasonable likelihood of having a Material
Adverse Effect: (i) during the twelve-consecutive-month period prior to the date
of the execution and delivery of this Agreement and prior to the date of any
Borrowing hereunder, no steps have been taken to terminate any Pension Plan
sponsored or maintained by any Obligor or any ERISA Affiliate of any Obligor,
(ii) no contribution failure has occurred with respect to any Pension Plan
sponsored or maintained by any Obligor or any ERISA Affiliate of any Obligor
sufficient to give rise to a Lien under section 302(f) of ERISA and (iii) with
respect to each Pension Plan sponsored or maintained by any Obligor or any ERISA
Affiliate of any Obligor, none of the following events has occurred: termination
of the plan, failure to make a required contribution to the plan, failure to
satisfy the minimum funding standard for a year, request for a waiver of the
minimum funding standard for any year, withdrawal from a multiple employer plan,
adoption of an amendment which results in a funded current liability percentage
of less than 60%, engaging in one or more prohibited transactions, failure to
comply with reporting and disclosure requirements or engaging in any breach of
fiduciary responsibility.
6.18 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 8.9. None of
the Borrower and its Subsidiaries is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
6.19 Environmental Warranties. (a) Except as disclosed on Schedule 6.19 or where
non-compliance would not present a reasonable likelihood of having a Material
Adverse Effect, each of the Borrower and its Subsidiaries is in compliance with
all Environmental Laws applicable to it and to the Business or Assets. Except as
disclosed on Schedule 6.19 or where a reasonable likelihood of having a Material
Adverse Effect would not be presented, the Borrower and its Subsidiaries have
obtained and are in compliance with all permits, licenses and approvals required
by Environmental Law. Except as disclosed in Schedule 6.19 or where the failure
to timely and properly reapply would not present a reasonable likelihood of
having a Material Adverse Effect, the Borrower and its Subsidiaries have
submitted timely and complete applications to renew any expired or expiring
Permits required by Environmental Law. Schedule 6.19 lists all notices from
Federal, state or local Governmental Authorities or other Persons received
within the last five years of the date hereof by the Borrower and its
Subsidiaries, alleging or threatening any liability on the part of the Borrower
or any of its Subsidiaries, pursuant to any Environmental Law, that present a
reasonable likelihood of having a Material Adverse Effect. All reports,
documents, or other submissions required by Environmental Laws to be submitted
by the Borrower to any Governmental Authority or Person have been filed by the
Borrower, except where the failure to file would not present a reasonable
likelihood of having a Material Adverse Effect.

 

- 62 -



--------------------------------------------------------------------------------



 



(b) Except as disclosed in Schedule 6.19 or where a reasonable likelihood of
having a Material Adverse Effect would not be presented: (i) there is no
Hazardous Substance present at any of the real property currently owned or
leased by the Borrower or any of its Subsidiaries, and to the knowledge of the
Borrower, there was no Hazardous Substance present at any of the real property
formerly owned or leased by the Borrower or any of its Subsidiaries during the
period of ownership or leasing by such Person; and (ii) with respect to such
real property and subject to the same knowledge and temporal qualifiers
concerning Hazardous Substances with respect to formerly owned or leased real
properties, there has not occurred (x) any release, or to the knowledge of the
Borrower, any threatened release of a Hazardous Substance, or (y) any discharge
or, to the knowledge of the Borrower, threatened discharge of any Hazardous
Substance into the ground, surface, or navigable waters which violates any
Federal, state, local or foreign laws, rules or regulations concerning water
pollution.
(c) Except as set forth in Schedule 6.19 or where a reasonable likelihood of
having a Material Adverse Effect would not be presented, none of the Borrower
and its Subsidiaries has disposed of, transported, or arranged for the
transportation or disposal of any Hazardous Substance where such disposal,
transportation, or arrangement would give rise to liability pursuant to CERCLA
or any analogous state statute.
(d) Except as set forth in Schedule 6.19 or where a reasonable likelihood of
having a Material Adverse Effect would not be presented: (1) no lien has been
asserted by any Governmental Authority or person resulting from the use, spill,
discharge, removal, or remediation of any Hazardous Substance with respect to
any real property currently owned or leased by the Borrower or any of its
Subsidiaries, and (2) to the knowledge of the Borrower, no such lien was
asserted with respect to any of the real property formerly owned or leased by
the Borrower or any its Subsidiaries during the period of ownership or leasing
of the real property by such Person.
(e) Except as set forth in Schedule 6.19 or where a reasonable likelihood of
having a Material Adverse Effect would not be presented, (1) there are no
underground storage tanks, asbestos-containing materials, polychlorinated
biphenyls, or urea formaldehyde insulation at any of the real property currently
owned or leased by the Borrower or any of its Subsidiaries in violation of
Environmental Law and (2) to the knowledge of the Borrower, there were no
underground storage tanks, asbestos-containing materials, polychlorinated
biphenyls, or urea formaldehyde insulation at any of the real property formerly
owned or leased by the Borrower or any of its Subsidiaries in violation of
Environmental Law during the period of ownership or leasing of such real
property by such Person.
(f) Except as set forth in Schedule 6.19 or where a reasonable likelihood of
having a Material Adverse Effect would not be presented, propane has been used,
handled and stored by the Borrower and its Subsidiaries during the five year
period ending on the Closing Date in compliance with Environmental Laws.

 

- 63 -



--------------------------------------------------------------------------------



 



6.20 Copyrights, Patents, Trademarks and Licenses, etc. Except to the extent
that the failure to do so would not present a reasonable likelihood of having a
Material Adverse Effect, the Borrower and the Restricted Subsidiaries own or are
licensed or otherwise have the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations
and other rights that are reasonably necessary for the operation of the
Business, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Restricted Subsidiary
infringes upon any rights held by any other Person, where such infringement
would present a reasonable likelihood of having a Material Adverse Effect.
Except as specifically disclosed in Schedule 6.20, no claim or litigation
regarding any of the foregoing is pending or to the knowledge of the Borrower
threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower, proposed, which, in either case, would present a reasonable
likelihood of having a Material Adverse Effect.
6.21 Insurance. The Borrower and each of its Restricted Subsidiaries are in
compliance with the terms and conditions contained in Section 7.5(b) hereof.
6.22 Full Disclosure. None of the representations or warranties made by any
Obligor or the Restricted Subsidiaries in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any document, certificate or instrument furnished by or
on behalf of any Obligor in connection with the Loan Documents, as of the date
of such document, instrument or certificate, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading.
6.23 Defaults . No Obligor or Restricted Subsidiary is in material default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
material default under any under any material agreement or instrument to which
any Obligor or any Restricted Subsidiary is a party or by which any Obligor or
any Restricted Subsidiary is bound, which default would result in a Material
Adverse Effect.
6.24 PPD/GP Debt Contributions. The aggregate amount of PPD/GP Debt
Contributions made by the Public Partnership and the General Partner to the
Borrower during the period from August 21, 2001 to the Closing Date is in excess
of $105,000,000.
6.25 Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

 

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letters of Credit shall
remain outstanding unless the Required Banks waive compliance in writing:
7.1 Information . (a) The Borrower will maintain, and will cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with GAAP, and will accrue, and will cause each of its Subsidiaries
to accrue, all such liabilities as shall be required by GAAP.
(b) The Borrower will furnish or cause to be furnished to the Agent, on behalf
of Banks, and, except as set forth in Section 7.1(c) below, the Agent will
promptly distribute to each Bank at their respective addresses as set forth on
Schedule 12.2 hereto, or such other office as may be designated by the Agent and
Banks from time to time:
(i) as soon as practicable, but in any event within 45 days after the end of
each of the first three quarterly fiscal periods in each fiscal year of the
Borrower, consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries (except, as to consolidating balance sheets only, for inactive
Subsidiaries) as at the end of such period and the related consolidated (and, as
to statements of income, consolidating, except for inactive Subsidiaries)
statements of income, partners’ capital and cash flows of the Borrower and its
Subsidiaries for such period and (in the case of the second and third quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period, setting forth in each case in comparative form the
consolidated and, where applicable, consolidating figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the principal financial officer of the General Partner as presenting fairly, in
all material respects, the information contained therein (except for the absence
of footnotes and subject to changes resulting from normal year-end adjustments),
in accordance with GAAP applied on a basis consistent with prior fiscal periods
except for inconsistencies resulting from changes in accounting principles and
methods agreed to by the Borrower’s independent accountants;
(ii) as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower, consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries (except, as to consolidating balance sheets
only, for inactive Subsidiaries) as at the end of such year and the related
consolidated (and, as to statements of income, consolidating except for inactive
Subsidiaries) statements of income, partners’ capital and cash flows of the
Borrower and its Subsidiaries for such fiscal year, setting forth in each case
in comparative form the consolidated and, where applicable, consolidating
figures for the previous fiscal year, all in reasonable detail and (A) in the
case of such consolidated financial statements, accompanied by a report thereon
of PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing selected by the Borrower, which report shall not be
qualified with respect to scope limitations imposed by the Borrower or any of
its Restricted Subsidiaries or with respect to accounting principles followed by
the Borrower or any of its Restricted Subsidiaries not in accordance with GAAP
and

 

- 65 -



--------------------------------------------------------------------------------



 



shall state that such consolidated financial statements present fairly, in all
material respects, the financial position of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with GAAP unless otherwise disclosed,
applied on a basis consistent with prior years, and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards then in effect in
the United States, and (B) in the case of such consolidated and consolidating
financial statements, certified by the principal financial officer of the
General Partner as presenting fairly, in all material respects, the information
contained therein (except, in the case of such consolidating financial
statements, for the absence of footnotes), in accordance with GAAP (the items in
subsections 01 and (ii) of this Section 7.1(b), the “Borrower Financials”);
(iii) together with each delivery of financial statements of the Borrower
pursuant to subsections CD and (ii) of this Section 7.1(b), a Compliance
Certificate of the Borrower (A) stating that the signers have reviewed the terms
of this Agreement and the other Loan Documents and have made, or caused to be
made under their supervision, a review in reasonable detail of the transactions
and condition of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements, and that the signers do not have knowledge
of the existence and continuance as at the date of such Compliance Certificate
of any Default or Event of Default, or, if any of the signers have knowledge
that any Default or Event of Default then exists, specifying the nature and
approximate period of existence thereof and what action the Borrower has taken
or is taking or proposes to take with respect thereto, (B) specifying the amount
available at the end of such accounting period for Restricted Payments in
compliance with Section 8.5 and showing in reasonable detail all calculations
required in arriving at such amount, (C) demonstrating in reasonable detail
compliance at the end of such accounting period with the restrictions contained
in Section 8.1 (the last paragraph), Sections 8.1(b), (f), (k) and (f,
Section 8.2, Section 8.4(c), Section 8.4(h), Section 8.5, Section 8.8(a)(ii),
Section 8.8(a)(iii), Section 8.8(c)(ii) (calculation of Excess Sale Proceeds),
Section 8.13, Section 8.14, Section 8.15, Section 8.16 and Sections 8.18(a), (b)
and (d), (iv) calculating the applicable Pricing Tier, (v) if not specified in
the related financial statements being delivered pursuant to subsections and
(ii) of Section 7.1(b), specifying the aggregate amount of interest paid or
accrued by, and aggregate rental expenses of, the Borrower and its Subsidiaries,
and the aggregate amount of depreciation, depletion and amortization charged on
the books of the Borrower and its Subsidiaries, during the fiscal period covered
by such financial statements, and (vi) if at the time of the delivery of such
financial statements the Borrower shall have any Unrestricted Subsidiaries,
setting forth therein (or in an accompanying schedule) the adjustments required
to be made to indicate the consolidated financial position, cash flows and
results of operations of the Borrower and the Restricted Subsidiaries without
regard to the financial position, cash flows or results of operations of such
Unrestricted Subsidiaries;
(iv) together with each delivery of consolidated financial statements of the
Borrower pursuant to subsection (ii) of this Section 7.1(b), a written statement
by the independent public accountants giving the report thereon stating that
they have reviewed the terms of this Agreement and the other Loan Documents and
that, in making the audit necessary for the certification of such financial
statements, they have obtained no knowledge of the existence and continuance as
at the date of such written statement of any Default or Event of Default, or, if
they have obtained knowledge that any Default or Event of Default then exists,
specifying, to the extent possible, the nature and approximate period of the
existence thereof (such accountants, however, shall not be liable to anyone by
reason of their failure to obtain knowledge of any Default or Event of Default
which would not be disclosed in the course of an audit conducted in accordance
with generally accepted auditing standards then in effect in the United States);

 

- 66 -



--------------------------------------------------------------------------------



 



(v) promptly following the receipt and timely review thereof by the Borrower,
copies of all reports submitted to the Borrower by independent public
accountants in connection with each special, annual or interim audit of the
books of the Borrower or any Subsidiary thereof made by such accountants,
including without limitation the comment letter submitted by each such
accountant to management in connection with their annual audit;
(vi) promptly upon their becoming publicly available, copies of (A) all
financial statements, reports, notices and proxy statements sent or made
available by the Borrower or the Public Partnership to any of its security
holders in compliance with the Exchange Act, or any comparable Federal or state
laws relating to the disclosure by any Person of information to its security
holders, (B) all regular and periodic reports and all registration statements
and prospectuses filed by the Borrower or the Public Partnership with any
securities exchange or with the Securities and Exchange Commission or any
governmental authority succeeding to any of its functions (other than
registration statements on Form S-8 and Annual Reports on Form 10-R), (C) all
press releases and other similar written statements made available by the
Borrower or the Public Partnership to the public concerning material
developments in the business of the Borrower or the Public Partnership, as the
case may be and (D) all reports, notices and other similar written statements
sent or made available by the Borrower or the Public Partnership to any holder
of its Indebtedness pursuant to the terms of any agreement, indenture or other
instrument evidencing such Indebtedness, including without limitation the First
Mortgage Notes and the Public Partnership Indenture, except to the extent the
same substantive information is already being sent to the Agent;
(vii) as soon as reasonably practicable, and in any event within five Business
Days after a Responsible Officer obtains knowledge that any Default or Event of
Default or any event of default under the First Mortgage Note Agreements has
occurred, a written statement of such Responsible Officer setting forth details
of such Default or Event of Default or event of default and the action which the
Borrower has taken, is taking and proposes to take with respect thereto;
(viii) as soon as reasonably practicable, and in any event within five Business
Days after a Responsible Officer obtains knowledge of (A) the occurrence of an
adverse development with respect to any litigation or proceeding involving the
Borrower or any of its Subsidiaries which in the reasonable judgment of the
Borrower presents a reasonable likelihood of having a Material Adverse Effect or
(B) the commencement of any litigation or proceeding involving the Borrower or
any of its Subsidiaries which in the reasonable judgment of the Borrower
presents a reasonable likelihood of having a Material Adverse Effect, a written
notice of such Responsible Officer describing in reasonable detail such
commencement of, or adverse development with respect to, such litigation or
proceeding;

 

- 67 -



--------------------------------------------------------------------------------



 



(ix) as soon as reasonably practicable, and in any event within five Business
Days after a responsible officer of any Obligor becomes aware of the occurrence
or existence of any of the events or conditions specified below, and such event
or condition has resulted in, or in the opinion of the principal financial
officer of the General Partner might reasonably be expected to result in, a
Material Adverse Effect: (A) the institution of any steps by any Obligor or any
other Person to terminate any Pension Plan sponsored or maintained by an Obligor
or any ERISA Affiliate of any Obligor, (B) the failure to make a required
contribution to any Pension Plan sponsored or maintained by any Obligor if such
failure is sufficient to give rise to a Lien under section 302(f) of ERISA, or
(C) if any of the subsequently listed events have occurred with respect to any
Pension Plan sponsored or maintained by any Obligor, or any ERISA Affiliate of
any Obligor, the occurrence of termination of the plan, failure to make a
required contribution to the plan, failure to satisfy the minimum funding
standard for a year, request for a waiver of the minimum funding standard for
any year, withdrawal from a multiple employer plan, adoption of an amendment
which results in a funded current liability percentage of less than 60%,
engaging in one or more prohibited transactions, failure to comply with
reporting and disclosure requirements or engaging in any breach of fiduciary
responsibility, notice thereof and copies of all documentation relating thereto;
(x) within 15 days after being approved by the governing body of the Borrower,
and in any event no later than November 15th each fiscal year, an annual
operating forecast for the next fiscal year;
(xi) as soon as reasonably practicable, and in any event within five Business
Days after a Responsible Officer obtains knowledge of a violation or alleged
violation of Environmental Law or the presence or release of any Hazardous
Substance within, on, from, relating to or affecting any property, which in the
reasonable judgment of the Borrower presents a reasonable likelihood of having a
Material Adverse Effect, provide notice thereof, and upon request, copies of
relevant documentation, provided, however, no such notice is required with
respect to matters disclosed in Schedule 6.19 or matters with respect to which
notice has previously been provided pursuant to this Section 7.1(b)(xi);
(xii) from time to time and promptly upon each request, information identifying
the Borrower as a Bank may request in order to comply with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)); and
(xiii) with reasonable promptness, such other information and data (financial or
other) with respect to the Obligors or any of their Subsidiaries as from time to
time may be reasonably requested by the Agent or any Bank.
(c) (i) The Borrower may deliver documents, materials and other information
required to be delivered pursuant to Sections 7.1.(b)(i), 7.1(b)(ii) and
7.1(b)(iv) (collectively, “Information”) in an electronic format acceptable to
the Agent by e-mailing any such Information to an e-mail address of the Agent as
specified by the Agent from time to time. The Agent may deliver such information
to the Banks by posting such Information on the Borrower’s behalf on an internet
or intranet website to which each Bank and the Agent has access, whether a
commercial, third-party website (such as Intralinks or SyndTrak) or a website
sponsored by the Agent (the “Platform”).

 

- 68 -



--------------------------------------------------------------------------------



 



(ii) In addition, the Borrower may deliver Information required to be delivered
pursuant to Sections 7.1(b)(i), 7.1(b)(ii), and 7.1(b)(vi) by posting any such
Information to the Borrower’s internet website (as of the date hereof,
www.amerigas.com). Any such Information provided in such manner shall only be
deemed to have been delivered to the Agent or a Bank (A) on the date on which
the Agent or such Bank, as applicable, receives notice from the Borrower that
such Information has been posted to the Borrower’s internet website and (B) only
if such Information is publicly available without charge on such website. If for
any reason, the Agent or a Bank either did not receive such notice or after
reasonable efforts was unable to access such website, then the Agent or such
Bank, as applicable, shall not be deemed to have received such Information. In
addition to any manner permitted by Section 12.2, the Borrower may notify the
Agent or a Bank that Information has been posted to such a website by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Agent or such Bank, as applicable.
(iii) Notwithstanding anything in this Section to the contrary (A) the Borrower
shall deliver paper copies of Information to the Agent or any Bank that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given to the Borrower by the Agent or such Bank and
(B) in every instance the Borrower shall be required to provide to the Agent a
paper original of the Compliance Certificate required by Section 7.1(b)(iii).
(iv) The Borrower acknowledges and agrees that the Agent may make Information,
as well as any other written information, reports, data, certificates,
documents, instruments, agreements and other materials relating to the Borrower,
any Subsidiary or any other Credit Party or any other materials or matters
relating to this Agreement, any of the other Loan Documents or any of the
transactions contemplated by the Loan Documents, in each case to the extent that
the Agent’s communication thereof to the Banks is otherwise permitted hereunder
(collectively, the “Communications”) available to the Banks by posting the same
on the Platform. The Borrower acknowledges that (A) the distribution of material
through an electronic medium, such as the Platform, is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (B) the Platform is provided “as is” and “as available” and
(C) neither the Agent nor any of its affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform.
(v) The Agent shall have no obligation to request the delivery or to maintain
copies of any of the Information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Borrower with
any such requests. Each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such Information or other materials.
7.2 Adequate Reserves. The Borrower will, and will cause each of its Restricted
Subsidiaries to maintain, overall reserves on their respective books and records
in accordance with GAAP, which overall reserves shall be adequate in the opinion
of the management of the Borrower and each Restricted Subsidiary for the
purposes for which they were established.

 

- 69 -



--------------------------------------------------------------------------------



 



7.3 Partnership or Corporate Existence; Business; Compliance with Laws.
(a) Except as otherwise expressly permitted in accordance with Section 8.7 or
8_8, (i) the Borrower will at all times preserve and keep in full force and
effect its partnership existence and its status as a partnership not taxable as
a corporation, (ii) the Borrower will cause each of the Restricted Subsidiaries
to keep in full force and effect its partnership or corporate existence and
(iii) the Borrower will, and will cause each Restricted Subsidiary to, at all
times preserve and keep in full force and effect all of its material rights and
franchises; provided, however, that the partnership or corporate existence of
any Restricted Subsidiary, and any right or franchise of the Borrower or any
Restricted Subsidiary, may be terminated notwithstanding this Section 7.3 if, in
the good faith judgment of the Borrower, such termination (x) is in the best
interest of the Borrower and the Restricted Subsidiaries, (y) is not
disadvantageous to the Agent, the Issuing Bank or the Banks in any material
respect and (z) would not have a reasonable likelihood of having a Material
Adverse Effect.
(b) The Borrower will, and will cause each of its Subsidiaries to, at all times
comply with all laws, regulations and statutes (including without limitation any
zoning or building ordinances) applicable to it, except for failures to so
comply which, individually or in the aggregate, would not present a reasonable
likelihood of having a Material Adverse Effect.
(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
engage in any lines of business other than its current Business as defined in
this Agreement and other activities incidental or related to the Business.
7.4 Payment of Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to, pay all material Taxes, Other Taxes, assessments and other
governmental charges imposed upon it or any of its Subsidiaries, or any Assets
or in respect of any of its or any of its Subsidiaries’ franchises, business,
income or profits when the same becomes due and payable, and all claims
(including without limitation claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
might become a Lien upon any Assets, and promptly reimburse the Banks for any
such Taxes, Other Taxes, assessments, charges or claims paid by them; provided,
that no such Tax, Other Tax, assessment, charge or claim need be paid or
reimbursed if it is being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and if such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor and be adequate in the good faith judgment of the General Partner.
7.5 Maintenance of Properties: Insurance. (a) The Borrower shall, and shall
cause each Restricted Subsidiary to, (a) protect and preserve all of its
respective material properties, including, but not limited to, all intellectual
property, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

- 70 -



--------------------------------------------------------------------------------



 



(b) The Borrower will, and will cause each Restricted Subsidiary to, maintain or
cause to be maintained, with financially sound and reputable insurance companies
(or through self-insurance in accordance with applicable law), insurance with
respect to its properties and business, and the properties and business of its
Restricted Subsidiaries, against loss or damage of the kinds customarily insured
against, and in such amounts as customarily maintained, by companies in the same
or similar businesses operating in the same or similar locations. The Borrower
will, from time to time, deliver to the Agent upon its request a detailed list
of all insurance maintained by the Borrower and its Restricted Subsidiaries,
together with copies of all policies of insurance then in effect and a statement
including the names of insurance companies (or stating that such risks are self
insured), amounts of insurance, dates of expiration thereof and risks covered
thereby.
7.6 Guarantors. Promptly, and in any event within 15 days thereof, upon any
Person becoming a Restricted Subsidiary of the Borrower, the Borrower will cause
such Restricted Subsidiary to execute and deliver to the Agent such appropriate
documents to become a guarantor under the Subsidiary Guarantee. Notwithstanding
the foregoing, until the AEPLP Available Date, the Borrower shall not be
required to cause AEPLP or any of AEPLP’s Subsidiaries, and neither AEPLP nor
any of its Subsidiaries shall be required to comply with this Section 7.6.
7.7 Further Assurances. At any time and from time to time promptly, the Borrower
shall, at its expense, execute and deliver to the Agent and each Bank such
further instruments and documents, and take such further action, as the Agent or
any Bank may from time to time reasonably request, in order to further carry out
the intent and purpose of this Agreement and the other Loan Documents and to
establish, perfect, preserve and protect the rights, interests and remedies
created, or intended to be created, in favor of the Banks hereunder and
thereunder.
7.8 Designations With Respect to Subsidiaries. (a) The Borrower may designate
any Restricted Subsidiary or newly acquired or formed Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case subject to satisfaction of the following conditions:
(i) immediately before and after giving effect to such designation, no Default
or Event of Default shall exist and be continuing; and
(ii) after giving effect to such designation, the Borrower would be permitted to
incur at least $1 of additional Indebtedness in accordance with the provisions
of clauses (i)(A) and (B) of Section 8.1(f);
(iii) in the case of a designation of a Restricted Subsidiary or a newly
acquired or formed Subsidiary as an Unrestricted Subsidiary, the conditions set
forth in subsection (ii)(A) of Section 8.8(c) (the “Sale Condition”) and
Section 8.4(h) (the “Investment Condition”) would be satisfied, assuming for
this purpose that such designation (and all prior designations of Restricted
Subsidiaries or newly acquired or formed Subsidiaries as Unrestricted
Subsidiaries during the current fiscal year) constitutes a sale by the Borrower
of (in the case of the Sale Condition), and an Investment by the Borrower in an
amount equal to (in the case of the Investment Condition), all the assets of the
Subsidiary so designated, in each case for an amount equal to (x) the net book
value of such assets in the case of a Restricted Subsidiary and (y) the cost of
acquisition or formation in the case of a newly acquired or formed Subsidiary
(such amounts being herein referred to as “Designation Amounts” and deemed to
constitute Net Proceeds for the purposes of the Sale Condition); provided,
however, that notwithstanding anything to the contrary contained herein, until
the AEPLP Guaranty Date, AEPLP and each of its Subsidiaries shall at all times
remain Restricted Subsidiaries and in no event shall the Borrower have any right
to redesignate AEPLP or any of its Subsidiaries as an Unrestricted Subsidiary.

 

- 71 -



--------------------------------------------------------------------------------



 



(b) A Subsidiary that has twice previously been designated an Unrestricted
Subsidiary may not thereafter be designated as a Restricted Subsidiary.
(c) The Borrower shall deliver to the Agent and each Bank, within 20 Business
Days after any such designation, an Officer’s Certificate stating the effective
date of such designation and stating that the foregoing conditions contained in
this Section 7.8 have been satisfied. Such certificate shall be accompanied by a
schedule setting forth in reasonable detail the calculations demonstrating
compliance with such conditions, where appropriate.
(d) All Investments, Indebtedness, Liens, Guaranty Obligations and other
obligations that an Unrestricted Subsidiary (the “Designee”) has at the time of
being designated a Restricted Subsidiary hereunder shall be deemed to have been
acquired, made or incurred, as the case may be, at the time of such designation
and in anticipation of such Designee becoming a Subsidiary and of acquiring its
assets (except as otherwise specifically provided in Section 8.1(i) or (j)).
7.9 Covenants of the General Partner and Petrolane. (a) Petrolane covenants that
it will not engage (directly or indirectly) in any business or activity other
than any of the lines of business and activities conducted by it on the Closing
Date. The General Partner covenants that it will not create any Liens on the
general partnership interests in the Borrower or the Public Partnership and each
of the General Partner and Petrolane covenant that it will maintain and keep in
effect its corporate existence and franchises, except, with respect to
Petrolane, as permitted pursuant to Section 7.9(f).
(b) Except, with respect to Petrolane, in the event of the dissolution or merger
of Petrolane as permitted by Section 7.9(f), each of the General Partner and
Petrolane will deliver to the Agent, on behalf of the Banks, and the Agent will
promptly distribute to each Bank at their respective addresses as set forth on
Schedule 12.2 hereto, or such other office as may be designated by the Agent and
Banks from time to time, (i) financial statements as to itself of the same
character described in, and at the times specified in, Sections 7.1(a) and
7.1(b) with respect to the Borrower (the “Guarantor Financials”), in each case
certified and reported on in the same manner as the Borrower Financials (except
that the financial statements of Petrolane need not be audited), and (ii) with
reasonable promptness, such other information and data (financial or other) with
respect to the General Partner or Petrolane, as the case may be, as may from
time to time be reasonably requested by the Agent.
(c) The General Partner will perform and comply with all of its obligations
under the Partnership Agreement, will enforce the Partnership Agreement against
each other party thereto and will not accept the termination of the Partnership
Agreement or any amendment or supplement thereof or modification or waiver
thereunder, unless any such failure to perform, comply or enforce or any such
acceptance would not, individually or in the aggregate, present a reasonable
likelihood of having a Material Adverse Effect.

 

- 72 -



--------------------------------------------------------------------------------



 



(d) Section 6.5 of the Partnership Agreement (the “Incorporated Covenant”) as in
effect on the Closing Date, together with all related definitions, is hereby
incorporated herein in the form included in the Partnership Agreement on
April 19, 1995 and without regard to any subsequent amendments or waivers of the
provisions of, or any termination of, the Partnership Agreement. The General
Partner agrees to fully perform and comply with the Incorporated Covenant.
(e) The General Partner agrees to apply all distributions received by the Public
Partnership from the Borrower and made with the proceeds of Indebtedness
incurred pursuant to Section 8.1(1) only to make payments, purchases,
prepayments, redemptions, defeasances or other repayments (scheduled or
unscheduled) of Indebtedness of the Public Partnership (and to pay all fees,
premiums, make whole amounts and transaction expenses incurred in connection
therewith).
(f) Notwithstanding anything to the contrary contained herein, Petrolane may be
dissolved or may merge with or into the General Partner or a wholly owned
subsidiary of UGI that provides a guaranty of the Obligations (the “Guaranteeing
Entity”) if the General Partner or such Guaranteeing Entity, as the case may be,
is the surviving entity so long as, in connection with such dissolution or
merger, all of the assets of Petrolane are distributed to, or otherwise held
entirely by, the General Partner or such Guaranteeing Entity immediately
following such dissolution or merger.
7.10 Books and Records. The Borrower will, and will cause each of its Restricted
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Agent and each Bank or any of
their respective representatives, at reasonable times and intervals, to visit
all of its offices, to discuss its financial matters with its officers and to
examine (and, at the expense of the Borrower, photocopy extracts from) any of
its books or other Borrower records. Upon the occurrence and during the
continuance of any Default or Event of Default the Borrower hereby authorizes
its independent public accountant to discuss the Borrower’s financial matters
with the Agent and each Bank or any of their respective representatives provided
that a representative of the Borrower is present. So long as a Default or Event
of Default has occurred and is continuing, the Borrower shall pay any fees of
the Agent, each Bank and such independent public accountant incurred in
connection with the Agent’s or any Bank’s exercise of its rights pursuant to
this Section.
7.11 Environmental Covenant. The Borrower will, and will cause each of the
Restricted Subsidiaries to:
(a) comply with all applicable Environmental Laws and any permit, license, or
approval required under any Environmental Law, except for failures to so comply
which would not present a reasonable likelihood of having a Material Adverse
Effect;
(b) store, use, release, or dispose of any Hazardous Substance in compliance
with Environmental Laws at any property owned or leased by the Borrower or any
of its Restricted Subsidiaries, except where such non-compliance would not
present a reasonable likelihood of having a Material Adverse Effect;

 

- 73 -



--------------------------------------------------------------------------------



 



(c) avoid committing any act or omission which would cause any Lien to be
asserted against any property owned by the Borrower or any of its Restricted
Subsidiaries pursuant to any Environmental Law, except where such Lien would not
present a reasonable likelihood of having a Material Adverse Effect;
(d) use, handle or store propane in compliance with Environmental Laws, except
where such non-compliance would not present a reasonable likelihood of having a
Material Adverse Effect;
(e) take all steps required by Environmental Law to cure any violation thereof
disclosed in Schedule 6.19; and
(f) provide such information and certificates which the Agent or any Bank may
reasonably request from time to time to evidence compliance with this
Section 7.11.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letters of Credit shall
remain outstanding, unless the Required Banks waive compliance in writing:
8.1 Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness, except that:
(a) the Borrower may become and remain liable with respect to the Indebtedness
evidenced by the First Mortgage Notes and Long Term Funded Debt incurred in
connection with any extension, renewal, refunding or refinancing of Indebtedness
evidenced by the First Mortgage Notes, provided, that the principal amount of
such Long Term Funded Debt shall not exceed the principal amount of such
Indebtedness evidenced by the First Mortgage Notes, together with any accrued
interest and prepayment charges with respect thereto, being extended, renewed,
refunded or refinanced;
(b) the Borrower may become and remain liable with respect to Indebtedness
incurred by the Borrower (i) to finance the making of expenditures for the
improvement or repair (to the extent such improvements and repairs may be
capitalized on the books of the Borrower in accordance with GAAP) of or
additions (including additions by way of acquisitions or capital contributions
of businesses and related assets) to Assets or (ii) by assumption of
Indebtedness in connection with additions (including additions by way of
acquisitions or capital contributions of businesses and related assets) to
Assets or to extend, renew, refund or refinance any such Indebtedness; provided,
that (x) the amount of such assumed Indebtedness shall not exceed the purchase
price of such additions and (y) any such extensions, renewals, refundings or
refinancings of any such Indebtedness shall not exceed the principal amount
thereof;

 

- 74 -



--------------------------------------------------------------------------------



 



(c) subject to Section 8.4(c) any Restricted Subsidiary may become and remain
liable with respect to unsecured Indebtedness of such Restricted Subsidiary
owing to the Borrower or to a Wholly-Owned Restricted Subsidiary, and the
Borrower may become and remain liable with respect to unsecured Indebtedness
owing to a Wholly-Owned Restricted Subsidiary provided it is subordinated to the
Obligations at least to the extent provided in the subordination provisions set
forth in Exhibit G;
(d) the Borrower may become and remain liable with respect to unsecured
Indebtedness of the Borrower owing to the General Partner or an Affiliate of the
General Partner, provided, that (i) the aggregate principal amount of such
Indebtedness outstanding at any time shall not be in excess of $50,000,000 and
(ii) such Indebtedness is created and is outstanding under an agreement or
instrument pursuant to which such Indebtedness is subordinated to the
Obligations at least to the extent provided in the subordination provisions set
forth in Exhibit G;
(e) the Borrower may become and remain liable with respect to Indebtedness
incurred pursuant to this Agreement and the other Loan Documents;
(f) the Borrower may become and remain liable with respect to Indebtedness, in
addition to that otherwise permitted by the foregoing subsections of this
Section 8.1, if on the date the Borrower becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and to the
substantially concurrent repayment of any other Indebtedness (A) the ratio of
Consolidated Cash Flow to Consolidated Pro Forma Debt Service is equal to or
greater than 2.50 to 1.0 and (B) the ratio of Consolidated Cash Flow to Average
Consolidated Pro Forma Debt Service is equal to or greater than 1.25 to 1.0;
(g) the Borrower and its Restricted Subsidiaries may become and remain liable
with respect to the Indebtedness described on Schedule 6.7;
(h) the Borrower may become and remain liable with respect to obligations under
Interest Rate Agreements entered into to hedge interest rate risk;
(i) any Person that after the Closing Date becomes a Restricted Subsidiary may
become and remain liable with respect to any Indebtedness to the extent such
Indebtedness existed at the time such Person became a Subsidiary (and was not
incurred in anticipation of such Person becoming a Subsidiary); provided, that
(x) immediately after giving effect to such Person becoming a Restricted
Subsidiary, the Borrower could incur at least $1 of additional Indebtedness in
compliance with clauses (i)(A) and (i)(B) of Section 8.1(f) and (y) if such
Indebtedness is secured, such Liens are permitted under Section 8.3(h);
(j) the Borrower and any Restricted Subsidiary may become and remain liable with
respect to Indebtedness relating to any business acquired by or contributed to
the Borrower or such Restricted Subsidiary or which is secured by a Lien on any
property or assets acquired by or contributed to the Borrower or such Restricted
Subsidiary to the extent such Indebtedness existed at the time such business or
property or assets were so acquired or contributed (and was not incurred in
anticipation thereof) and if such Indebtedness is secured by such property or
assets, such security interest (x) does not extend to or cover any other
property of the Borrower or any of the Restricted Subsidiaries and (y) is
permitted under Section 8.3(h), provided, that immediately after giving effect
to such acquisition or contribution, the Borrower could incur at least $1 of
additional Indebtedness in compliance with clauses (i)(A) and (B) of
Section 8.1(f);

 

- 75 -



--------------------------------------------------------------------------------



 



(k) Capitalized Lease Liabilities not in excess of $10,000,000 at any time
outstanding; and
(1) the Borrower may become and remain liable with respect to Indebtedness which
otherwise complies with the terms of Section 8.1(f), the proceeds of which are
used to make distributions permitted under Section 8.5, provided, that the
aggregate principal amount of all Indebtedness incurred under this
Section 8.1(1) since August 21, 2001 and outstanding at any time shall not
exceed $105,000,000, provided, further, that at the time the Borrower incurs any
Indebtedness permitted under the above provisions of this Section 8.1(1), such
Indebtedness shall have received (i) a Special Rating and (ii) an investment
grade rating from at least two nationally recognized statistical rating
organizations (as defined for purposes of Rule 436(g) under the Securities Act),
such as Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., Fitch Ratings and Moody’s Investors Service;
Further, notwithstanding anything in this Agreement to the contrary, until the
AEPLP Guaranty Date, the Borrower will not permit AEPLP or any of its
Subsidiaries to create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, other than (i) Indebtedness
of the type described in Section 8.1(c), (ii) the Indebtedness of AEPLP on the
date of closing of the Columbia Acquisition, as disclosed in the Columbia
Purchase Agreement (which amount was not in excess of $10,000,000), and
(iii) the Indebtedness of AEPLP owing to the Borrower which is evidenced by the
Intercompany Note to the extent that the aggregate principal amount outstanding
thereunder does not exceed $137,997,000.
8.2 Minimum Interest Coverage. The Borrower will not permit the ratio of EBITDA
to Consolidated Interest Expense as at any fiscal quarter end for the four
fiscal quarters then ending to be less than 3.00 to 1.0.
8.3 Liens, etc. The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
any Lien on or with respect to any property or asset (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any
Restricted Subsidiary, whether now owned or hereafter acquired, or any income or
profits therefrom, except:
(a) Liens for taxes, assessments or other governmental charges the payment of
which is not yet due and payable or which is being contested in compliance with
Section 7.4 hereof;
(b) Liens of lessors, landlords and carriers, vendors, warehousemen, mechanics,
materialmen, repairmen and other like Liens incurred in the ordinary course of
business for sums not yet due or the payment of which is being contested in good
faith by appropriate proceedings and (i) not incurred or made in connection with
the borrowing of money, the obtaining of advances or credit or the payment of
the deferred purchase price of property or (ii) incurred in the ordinary course
of business securing the unpaid purchase price of property or services
constituting current accounts payable; and precautionary Liens in favor of
lessors under capital leases and leases of equipment in the ordinary course of
business;

 

- 76 -



--------------------------------------------------------------------------------



 



(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security, or (ii) to secure (or
to obtain letters of credit that secure) the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money;
(d) other deposits made to secure liability to insurance carriers under
insurance or self-insurance arrangements;
(e) Liens securing reimbursement obligations under letters of credit, provided
in each case that such Liens cover only the title documents and related goods
(and any proceeds thereof) covered by the related letter of credit;
(f) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal or review, or shall not have been discharged
within 60 days after expiration of any such stay;
(g) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, which, in each case
either (i) are granted, entered into or created in the ordinary course of the
business of the Borrower or any Restricted Subsidiary or (ii) do not,
individually or in the aggregate, present a reasonable likelihood of having a
Material Adverse Effect;
(h) Liens existing on any property of any Person at the time it becomes a
Subsidiary of the Borrower, or existing at the time of acquisition upon any
property acquired by the Borrower or any such Subsidiary through purchase,
merger or consolidation or otherwise, whether or not assumed by the Borrower or
such Subsidiary, or created to secure Indebtedness incurred under Section 8.1(f)
to pay all or any part of the purchase price (a “Purchase Money Lien”) of
property (including without limitation Capital Stock and other securities)
acquired by the Borrower or a Restricted Subsidiary, provided, that (i) any such
Lien shall be confined solely to such item or items of property and, if required
by the terms of the instrument originally creating such Lien, other property
which is an improvement to or is acquired for use specifically in connection
with such acquired property, (ii) in the case of a Purchase Money Lien, the
principal amount of the Indebtedness secured by such Purchase Money Lien shall
at no time exceed an amount equal to the lesser of (A) the cost to the Borrower
and the Restricted Subsidiaries of such property and (B) the fair market value
of such property at the time of the acquisition thereof (as determined in good
faith by the General Partner), (iii) any such Purchase Money Lien shall be
created not later than 30 days after the acquisition of such property and
(iv) any such Lien (other than a Purchase Money Lien) shall not have been
created or assumed in contemplation of such Person’s becoming a Subsidiary of
the Borrower or such acquisition of property by the Borrower or any Subsidiary;

 

- 77 -



--------------------------------------------------------------------------------



 



(i) Liens securing other obligations otherwise permitted under this Agreement,
including, but not limited to, Capitalized Lease Obligations, which obligations
secured by such Liens shall not exceed an amount equal to 3% of Consolidated Net
Tangible Assets at such time;
(j) Liens securing the First Mortgage Notes that attach to the assets of the
Borrower or any Restricted Subsidiary pursuant to Section 1.3 of either of the
First Mortgage Note Agreements; provided, that at no time when such Liens exist,
shall the Leverage Ratio exceed 2.00 to 1.00; and
(k) easements, exceptions or reservations in any property of the Borrower or any
Restricted Subsidiary granted or reserved for the purpose of pipelines, roads,
the removal of oil, gas, coal or other minerals, and other like purposes, or for
the joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary.
Notwithstanding anything in this Agreement to the contrary, until the AEPLP
Guaranty Date, other than Liens permitted by subsections (a), (b), CO, (d), (f),
(g), ICI) and Li) of this Section 8.3, the Borrower will not permit AEPLP or any
of its Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) of AEPLP or
such Subsidiary, whether such property or assets are now owned or held or
hereafter acquired, or any income or profits therefrom.
8.4 Investments, Contingent Obligations, etc. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly (i) make or own
any Investment in any Person (including an Investment in a Subsidiary of the
Borrower), (ii) create or become liable with respect to any Contingent
Obligation with respect to any Indebtedness of a Control Affiliate, or
(iii) create or become liable with respect to any Contingent Obligation
(provided, however, that nothing contained in this Section 8.4, except clause
(ii) above, is intended to limit the making of any Contingent Obligation which
would be permitted as Indebtedness under Section 8.1), except:
(a) the Borrower or any Restricted Subsidiary may make and own Investments in
the following (collectively, “Cash Equivalents”):
(i) marketable obligations issued or unconditionally guaranteed by the United
States of America, or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing one year or less from the
date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and having as at such date the highest rating obtainable from either
Standard & Poor’s Rating Group or Moody’s Investors Service, Inc.,

 

- 78 -



--------------------------------------------------------------------------------



 



(iii) commercial paper maturing no more than 270 days from the date of creation
thereof and having as of the date of acquisition thereof one of the two highest
ratings obtainable from either Standard & Poor’s Rating Group or Moody’s
Investors Service, Inc.,
(iv) certificates of deposit maturing one year or less from the date of
acquisition thereof issued by commercial banks incorporated under the laws of
the United States of America or any state thereof or the District of Columbia or
Canada, (A) the commercial paper or other short term unsecured debt obligations
of which are as of such date rated either A-2 or better (or comparably if the
rating system is changed) by Standard & Poor’s Rating Group or Prime-2 or better
(or comparably if the rating system is changed) by Moody’s Investors Service,
Inc. or (B) the long-term debt obligations of which are as at such date rated
either A or better (or comparably if the rating system is changed) by either
Standard & Poor’s Rating Group or A-2 or better or comparably if the rating
system is changed by Moody’s Investors Service, Inc. (“Permitted Banks”),
(v) Eurodollar time deposits having a maturity of less than 270 days from the
date of acquisition thereof purchased directly from any Permitted Bank;
(vi) bankers’ acceptances eligible for rediscount under requirements of the FRB
and accepted by Permitted Banks, and
(vii) obligations of the type described in clause (i), (ii), (iii), (iv) or (v)
above purchased from a securities dealer designated as a “primary dealer” by the
Federal Reserve Bank of New York or from a Permitted Bank as counterparty to a
written repurchase agreement obligating such counterparty to repurchase such
obligations not later than 14 days after the purchase thereof and which provides
that the obligations which are the subject thereof are held for the benefit of
the Borrower or a Restricted Subsidiary by a custodian which is a Permitted Bank
and which is not a counterparty to the repurchase agreement in question;
(b) the Borrower or any Restricted Subsidiary may acquire Capital Stock or other
ownership interests, whether in a single transaction or a series of related
transactions, of a Person (i) located in the United States or Canada,
(ii) incorporated or otherwise formed pursuant to the laws of the United States
or Canada or any state or province thereof or the District of Columbia and
(iii) engaged in substantially the same business as the Borrower such that, upon
the completion of such transaction or series of transactions, such Person
becomes a Restricted Subsidiary;
(c) subject to the provisions of subsection (h) below, the Borrower or any
Restricted Subsidiary may make and own Investments (in addition to Investments
permitted by subsections (a), (d), (e), (ff and (g) of this Section 8.4) in any
Person incorporated or otherwise formed pursuant to the laws of the United
States or Canada or any state or province thereof or the District of Columbia
which is engaged in the United States or Canada in substantially the same
business as the Borrower; provided, that (i) the aggregate amount of all such
Investments made by the Borrower and its Restricted Subsidiaries following
April 19, 1995 (including without limitation the transactions contemplated by
this Agreement) and outstanding pursuant to this subsection (c) and subsection
(h) below shall not at any date of determination exceed 10% of Total Assets (the
“Investment Limit”), provided, that in addition to

 

- 79 -



--------------------------------------------------------------------------------



 



Investments that would be permitted under the Investment Limit, during any
fiscal year the Borrower and its Restricted Subsidiaries may invest up to
$25,000,000 (the “Annual Limit”) pursuant to the provisions of this subsection
(c), but the unused amount of the Annual Limit shall not be carried over to any
future years and provided, further, that neither the Annual Limit nor the
Investment Limit shall include the aggregate principal amount of the
Intercompany Note outstanding on August 21, 2001 to the extent that such amount
is not in excess of $137,997,000 at the time of determination, and (ii) such
Investments shall not be made in Capital Stock or Indebtedness of the Public
Partnership or any of its Subsidiaries (other than the Borrower and the
Restricted Subsidiaries);
(d) the Borrower or any Restricted Subsidiary may make and own Investments
(x) arising out of loans and advances to employees incurred in the ordinary
course of business not in excess of $1,000,000 at any time outstanding,
(y) arising out of extensions of trade credit or advances to third parties in
the ordinary course of business and (z) acquired by reason of the exercise of
customary creditors’ rights upon default or pursuant to the bankruptcy,
insolvency or reorganization of a debtor;
(e) the Borrower and any Restricted Subsidiary may create or become liable with
respect to any Contingent Obligation constituting an obligation, warranty or
indemnity, not guaranteeing Indebtedness of any Person, which is undertaken or
made in the ordinary course of business;
(f) the Borrower may create and become liable with respect to any Interest Rate
Agreements;
(g) any Restricted Subsidiary may make Investments in the Borrower;
(h) the Borrower or any Restricted Subsidiary may make or own Investments in
Unrestricted Subsidiaries, provided, that the Net Amount of Unrestricted
Investment shall not at any time exceed $5,000,000 (and subject to the
limitations specified in subsection (c) above);
(i) the Borrower may own Investments consisting of the Intercompany Note to the
extent that the aggregate principal amount of the Intercompany Note does not
exceed $137,990,000;
(j) AEPI, AEPH and AEPLP may remain liable for any obligations, warranties or
indemnities set forth in the National Propane Purchase Agreement as such
agreement is in effect on the August 28, 2003; and
(k) the Borrower may remain (i) liable for its indemnification and guarantee
obligations under the Columbia Purchase Agreement, as in effect on August 21,
2001, and (ii) under the Keep Well Agreement, as in effect on August 21, 2001.
Notwithstanding the foregoing, the Borrower may have outstanding undrawn letters
of credit (including Letters of Credit) not in excess of $100,000,000.

 

- 80 -



--------------------------------------------------------------------------------



 



8.5 Restricted Payments. The Borrower will not directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Payment, except that
the Borrower may declare or order, and make, pay or set apart, once during each
calendar quarter a Restricted Payment if (a) such Restricted Payment is in an
amount not exceeding Available Cash for the immediately preceding calendar
quarter, and (b) immediately after giving effect to any such proposed action no
Event of Default (or Default under Sections 9.1(a), (f) or g) shall exist and be
continuing; provided, that notwithstanding the foregoing, the Borrower may
declare, order, pay, make or set apart sums for Restricted Payments to the
Public Partnership at any time, and from time to time, in an aggregate amount
not exceeding the proceeds of Indebtedness of the Borrower incurred pursuant to
Section 8.1(1) if immediately after giving effect to any such proposed action no
Event of Default (or Default under Sections 9.1(a), (f), or (g)) shall exist and
be continuing. The Borrower will comply with, and accrue on its books, the
reserve provisions required under the definition of Available Cash. The Borrower
will not, in any event, directly or indirectly declare, order, pay or make any
Restricted Payment except in cash. The Borrower will not permit any Restricted
Subsidiary to declare, order, pay or make any Restricted Payment or to set apart
any sum or property for any such purpose (it being understood that nothing in
this Section 8.5 shall prohibit any such Restricted Subsidiary from declaring,
ordering, paying, making, or setting apart any sum or property for, any payment
or other distribution or dividend to (i) the Borrower or any Wholly-Owned
Restricted Subsidiary and (ii) so long as no Default or Event of Default shall
occur and be continuing, all holders of Capital Stock of such Restricted
Subsidiary on a pro rata basis) (with any such distribution or dividend to a
Control Affiliate being subject to the limitation of the first sentence of this
Section 8.5).
8.6 Transactions with Affiliates. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, engage in any transaction with
any Affiliate, including without limitation the purchase, transfer, disposition,
sale, lease or exchange of assets or the rendering of any service, unless (1)(a)
such transaction or series of related transactions is on fair and reasonable
terms that are no less favorable to the Borrower or such Restricted Subsidiary,
as the case may be, than those which would be obtained in an arm’s-length
transaction at the time such transaction is agreed upon between Persons which
are not Affiliates, and (b) with respect to a transaction or series of
transactions involving aggregate payments or value equal to or greater than
$15,000,000, the Borrower shall have delivered an Officers’ Certificate to the
Agent certifying that such transaction or series of transactions complies with
the preceding clause (a) and that such transaction or series of transactions has
been approved by a majority of the Board of Directors of the General Partner
(including a majority of the Disinterested Directors), or (2) such transaction
or series of related transactions is between the Borrower and any Wholly-Owned
Restricted Subsidiary or between two Wholly-Owned Restricted Subsidiaries,
provided, however, that this Section 8.6 will not restrict the Borrower, any
Restricted Subsidiary or the General Partner from entering into (i) any
employment agreement, stock option agreement, restricted stock agreement or
other similar agreement or arrangement in the ordinary course of business,
(ii) transactions permitted by Section 8.5 and (iii) transactions in the
ordinary course of business in connection with reinsuring the self-insurance
programs or other similar forms of retained insurable risks of the retail
propane business operated by the Borrower, its Subsidiaries and its Affiliates.

 

- 81 -



--------------------------------------------------------------------------------



 



8.7 Subsidiary Stock and Indebtedness. The Borrower will not:
(a) directly or indirectly sell, assign, pledge or otherwise dispose of any
Indebtedness of or any shares of stock or similar interests of (or warrants,
rights or options to acquire stock or similar interests of) any Restricted
Subsidiary, except to a Wholly-Owned Restricted Subsidiary;
(b) permit any Restricted Subsidiary directly or indirectly to sell, assign,
pledge or otherwise dispose of any Indebtedness of the Borrower or any other
Restricted Subsidiary, or any shares of stock or similar interests of (or
warrants, rights or options to acquire stock or similar interests of) any other
Restricted Subsidiary, except to the Borrower or a Wholly-Owned Restricted
Subsidiary;
(c) permit any Restricted Subsidiary to have outstanding any shares of stock or
similar interests which are preferred over any other shares of stock or similar
interests in such Restricted Subsidiary owned by the Borrower or a Wholly-Owned
Restricted Subsidiary unless such shares of preferred stock or similar interests
are owned by the Borrower or a WhollyOwned Restricted Subsidiary; or
(d) permit any Restricted Subsidiary directly or indirectly to issue or sell
(including without limitation in connection with a merger or consolidation of
such Subsidiary otherwise permitted by Section 8.8(a)) any shares of its stock
or similar interests (or warrants, rights or options to acquire its stock or
similar interests) except to the Borrower or a WhollyOwned Restricted
Subsidiary;
provided, that (i) any Restricted Subsidiary may sell, assign or otherwise
dispose of Indebtedness of the Borrower if, assuming such Indebtedness were
incurred immediately after such sale, assignment or disposition, such
Indebtedness would be permitted under Section 8.1 (other than Section 8.1(c))
(in which case such Indebtedness need not be subject to the subordination
provisions required by Section 8.1(c)) and (ii) subject to compliance with
Section 8.8(c), all Indebtedness and shares of stock or partnership interests of
any Restricted Subsidiary owned by the Borrower or any other Restricted
Subsidiary may be simultaneously sold as an entirety for an aggregate
consideration at least equal to the fair value thereof (as determined in good
faith by the General Partner) at the time of such sale if (x) such Restricted
Subsidiary does not at the time own (A) any Indebtedness of the Borrower or any
other Restricted Subsidiary (other than Indebtedness which, if incurred
immediately after such transaction, would be permitted under Section 8.1, other
than Section 8.1(c)) (in which case such Indebtedness need not be subject to the
subordination provisions required by Section 8.1(c)) or (B) any stock or other
interest in any other Restricted Subsidiary which is not also being
simultaneously sold as an entirety in compliance with this proviso or Section
8.8(b)(ii) and (y) at the time of such transaction and immediately after giving
effect thereto, the Borrower could incur at least $1 of additional Indebtedness
in compliance with clauses (i)(A) and (B) of Section 8.1(f) and (iii) AEPLP may
issue or sell its Capital Stock to the Special Limited Partner (as defined in
the AEPLP Partnership Agreement) of AEPLP in accordance with Section 5.3 of the
AEPLP Partnership Agreement, as such Section 5.3 was in effect on August 21,
2001.

 

- 82 -



--------------------------------------------------------------------------------



 



8.8 Consolidation, Merger, Sale of Assets, etc. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly,
(a) consolidate with or merge into any other Person or permit any other Person
to consolidate with or merge into it, except that:
(i) any Restricted Subsidiary may consolidate with or merge into the Borrower or
a Wholly-Owned Restricted Subsidiary if the Borrower or a Wholly-Owned
Restricted Subsidiary, as the case may be, shall be the surviving Person and if,
immediately after giving effect to such transaction, no Default or Event of
Default shall exist and be continuing; and
(ii) any entity (other than a Restricted Subsidiary) may consolidate with or
merge into the Borrower or a Wholly-Owned Restricted Subsidiary if the Borrower
or a Wholly-Owned Restricted Subsidiary, as the case may be, shall be the
surviving Person and if, immediately after giving effect to such transaction,
(x) the Borrower (1) shall not have a Consolidated Net Worth, determined in
accordance with GAAP applied on a basis consistent with the consolidated
financial statements of the Borrower most recently delivered pursuant to
Section 7.1(b)(ii), of less than the Consolidated Net Worth of the Borrower
immediately prior to the effectiveness of such transaction, satisfaction of this
requirement to be set forth in reasonable detail in an Officers’ Certificate
delivered to the Agent at the time of such transaction, (2) shall not be liable
with respect to any Indebtedness or allow its property to be subject to any Lien
which it could not become liable with respect to or allow its property to become
subject to under this Agreement (including without limitation under Section 8.1
or 8.3) on the date of such transaction, and (3) could incur at least $1 of
additional Indebtedness in compliance with clauses (i)(A) and (B) of
Section 8.1(f), (y) substantially all of the assets of the Borrower and its
Restricted Subsidiaries shall be located and substantially all of their business
shall be conducted within the United States and Canada and (z) no Default or
Event of Default shall exist and be continuing; and
(iii) subject to compliance with Section 12.1, the Borrower may consolidate with
or merge into any other entity if (w) the surviving entity is a corporation or
limited partnership organized and existing under the laws of the United States
of America or any state thereof or the District of Columbia, with substantially
all of its properties located and its business conducted (without giving effect
to the properties owned by, and the business conducted by, Unrestricted
Subsidiaries) within the United States and Canada, (x) such corporation or
limited partnership expressly and unconditionally assumes the obligations of the
Borrower under this Agreement, and the other Loan Documents, and delivers to the
Agent an opinion of counsel reasonably satisfactory to the Required Banks with
respect to the due authorization and execution of the related agreement of
assumption and the enforceability of such agreement against such corporation or
partnership, (y) immediately after giving effect to such transaction, such
corporation or limited partnership (1) shall not have (without giving effect to
Unrestricted Subsidiaries) a Consolidated Net Worth, determined in accordance
with GAAP applied on a basis consistent with the consolidated financial
statements of the Borrower most recently delivered pursuant to
Section 7.1(b)(ii), of less than the Consolidated Net Worth of the Borrower
immediately prior to the effectiveness of such transaction, satisfaction of this
requirement to be set forth in reasonable detail in an Officers’ Certificate
delivered to the Agent at the time of such transaction, (2) shall not be liable
with respect to any Indebtedness or allow its property to be subject to any Lien
which it could not become liable with respect to or allow its property to become
subject to under this Agreement (including without limitation under Section 8.1
or 8.3) on the date of such transaction and (3) could incur at least $1 of
additional Indebtedness in compliance with clauses (i)(A) and (B) of
Section 8.1(f), and (z) immediately after giving effect to such transaction no
Default or Event of Default shall exist and be continuing; or

 

- 83 -



--------------------------------------------------------------------------------



 



(b) sell, lease, abandon or otherwise dispose of all or substantially all its
assets, except that:
(i) any Restricted Subsidiary may sell, lease or otherwise dispose of all or
substantially all its assets to the Borrower or to a Wholly-Owned Restricted
Subsidiary; and
(ii) subject to compliance with clause (c) of this Section 8.8, any Restricted
Subsidiary may sell, lease or otherwise dispose of all or substantially all its
assets as an entirety for an aggregate consideration at least equal to the fair
value thereof (as determined in good faith by the General Partner) at the time
of such sale if (x) the assets being sold, leased or otherwise disposed of do
not include (A) any Indebtedness of the Borrower or any other Restricted
Subsidiary (other than Indebtedness which, if incurred immediately after such
transaction, would be permitted under Section 8.1 (other than Section 8.1(c)) so
long as such Indebtedness is held by a Person other than the Borrower or a
Restricted Subsidiary), in which case such Indebtedness need not be subject to
the subordination provisions required by Section 8.1(c) or (B) any stock of or
other equity interest in any other Restricted Subsidiary which is not also being
simultaneously sold as an entirety in compliance with this subsection (b)(ii) or
the proviso of Section 8.7 and (y) at the time of such transaction and
immediately after giving effect thereto, the Borrower could incur at least $1 of
additional Indebtedness in compliance with clauses (i)(A) and (B) of Section
8.1(f); and
(iii) subject to compliance with Section 12.1, the Borrower may sell, lease or
otherwise dispose of all or substantially all its assets to any corporation or
limited partnership into which the Borrower could be consolidated or merged in
compliance with subsection (a)(iii) of this Section 8.8, provided, that each of
the conditions set forth in such subsection (a)(iii) shall have been fulfilled;
or
(c) (1) sell, lease, convey, abandon or otherwise dispose of any of its assets
(except in a transaction permitted by subsection (a)(i), (a)(iii), (b)(i) or
(b)(iii) of this Section 8.8 or sales of inventory in the ordinary course of
business consistent with past practice), including by way of a Sale and
Lease-Back Transaction, or (2) issue or sell Capital Stock of the Borrower or
any Subsidiary (other than to the Borrower or a Wholly-Owned Restricted
Subsidiary), in the case of either clause (1) or (2) above, whether in a single
transaction or a series of related transactions (each of the foregoing
non-excepted transactions, an “Asset Sale”), unless:
(i) immediately after giving effect to such proposed disposition, no Default or
Event of Default shall exist and be continuing; and
(ii) one of the following two conditions shall be satisfied:
(A) the aggregate Net Proceeds of all assets so disposed of (whether or not
leased back) by the Borrower and its Restricted Subsidiaries during the current
fiscal year (including (x) amounts deemed to be proceeds in connection with
designations of Restricted Subsidiaries as Unrestricted Subsidiaries during such
fiscal year under Section 7.8, (y) Net Proceeds of dispositions of shares
pursuant to Section 8.7 or sales of assets pursuant to Section 8.8(b)), less the
amount of all Net Proceeds of prior dispositions of assets during such fiscal
year previously applied in accordance with subsection (ii)(B) of this
Section 8.8(c), shall not exceed $10,000,000 during such fiscal year; or

 

- 84 -



--------------------------------------------------------------------------------



 



(B) in the event that such Net Proceeds (less the amount thereof previously
applied in accordance with this subsection (ii)(B) during the current fiscal
year exceed $10,000,000 (such excess Net Proceeds actually realized being herein
called “Excess Sale Proceeds”), the Borrower shall within 360 days of the date
of the disposal of the assets giving rise to such proceeds, cause an amount
equal to such Excess Sale Proceeds to be applied (with the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary being deemed to be such an
application to the extent of the fair value of such Restricted Subsidiary as
determined in good faith by the General Partner) (x) to the acquisition of
assets in replacement of the assets so disposed of or of assets which may be
productively used in the United States or Canada in the conduct of the Business,
or (y) to the extent not applied pursuant to the immediately preceding clause
(x), to the prepayment of the Obligations and Senior Indebtedness, if any,
pursuant to Section 2.7(a) hereof, all as provided in such Section 2.7(a); and
(iii) (A) the consideration received for such assets is at least equal to their
aggregate fair market value (as determined in good faith by the Board of
Directors of the General Partner) at the time of such disposition and that such
consideration has been applied or is being held for application in accordance
with the terms of this Agreement and (B) at least 80% of the consideration
therefor received is in the form of cash; provided, however, that the amount of
(1) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or any
Restricted Subsidiary (other than liabilities that are by their terms
subordinated in right of payment to the Loans) that are assumed by the
transferee of any such assets and (2) any notes or other obligations received by
the Borrower or any such Restricted Subsidiary from such transferee that are
immediately converted by the Borrower or such Restricted Subsidiary into cash
(to the extent of the cash received), shall be deemed to be cash for purposes of
this clause (B); and provided, further, that the 80% limitation referred to in
this clause (B) shall not apply to any Asset Sale in which the cash portion of
the consideration received therefrom, determined in accordance with the
foregoing proviso, is equal to or greater than what the after-tax proceeds would
have been had such Asset Sale complied with the aforementioned 80% limitation.
Notwithstanding the foregoing, Asset Sales shall not be deemed to include
(1) any transfer of assets or issuance or sale of Capital Stock by the Borrower
or any Restricted Subsidiary to the Borrower or a Wholly-Owned Restricted
Subsidiary, (2) any transfer of assets or issuance or sale of Capital Stock by
the Borrower or any Restricted Subsidiary to any Person in exchange for other
assets used in a line of business permitted under Section 7.3(c) and having a
fair market value (as determined in good faith by the General Partner) not less
than that of the assets so transferred or Capital Stock so issued or sold and
(3) any transfer of assets pursuant to an Investment permitted by Section 8.4.

 

- 85 -



--------------------------------------------------------------------------------



 



8.9 Use of Proceeds. (a) The Obligors will not, and will not suffer or permit
any Subsidiary to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance Indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock, (iv) to acquire any security in any transaction that
is subject to Section 13 or 14 of the Exchange Act or (v) to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or Sanctioned Entity.
(b) The proceeds of the Revolving Loans will be used for working capital
purposes and general purposes of the Borrower and its Restricted Subsidiaries.
(c) The proceeds of the Acquisition Loans will be used for, as selected by the
Borrower in a Notice of Borrowing, (i) the acquisition by the Borrower of
companies or assets in businesses similar to the Business, and may be used,
without limitation, for the payment of related fees and expenses and the
retirement, repayment or refinancing of any Indebtedness incurred as part of
such acquisition, including any Indebtedness assumed by the Borrower in
connection with an addition of assets by way of capital contribution and (ii) in
the event there is no availability under the Revolving Commitments, working
capital purposes and general purposes (other than the purposes described in
clause (i) above) of the Borrower and its Restricted Subsidiaries.
(d) The proceeds of the Swing Line Loans will be used for working capital
purposes and general purposes of the Borrower and its Restricted Subsidiaries.
8.10 Change in Business. The Borrower will not, and will not suffer or permit
any Restricted Subsidiary to, engage in any material line of business
substantially different from the Business.
8.11 Accounting Changes. The Borrower will not, and will not suffer or permit
any Restricted Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary.
8.12 Clean Down. The Borrower will not permit the sum of (a) the outstanding
Revolving Loans and (b) the outstanding Specified Acquisition Loans to exceed
$30,000,000 for a period of 30 consecutive days during each fiscal year.
8.13 Receivables. The Borrower will not, and will not permit any Restricted
Subsidiary to, discount, pledge or sell (with or without recourse) any of its
accounts or notes receivable, except for sales of receivables (i) made in the
ordinary course of business with a face amount not to exceed $500,000 in the
aggregate which have been sold and remain unpaid by the account debtors,
(ii) without recourse which are seriously past due and which have been
substantially written off as uncollectible or collectible only after extended
delays, (iii) from a Restricted Subsidiary to the Borrower or (iv) made in
connection with the sale of a business but only with respect to the receivables
directly generated by the business so sold.

 

- 86 -



--------------------------------------------------------------------------------



 



8.14 Leverage Ratio. The Borrower will not permit the Leverage Ratio at any time
to exceed 4.00 to 1.00. For purposes of this Section 8.14, the Borrower may
elect whether to calculate EBITDA (i) as at the end of any fiscal quarter for
the four full consecutive fiscal quarters most recently ended or (ii) as at the
end of any fiscal quarter for the eight full consecutive fiscal quarters most
recently ended (in which case EBITDA shall be divided by two); provided, that on
any given date of determination, the Borrower shall calculate EBITDA for the
same period used by the Borrower on such date of determination in calculating
EBITDA for purposes of determining its compliance with Section 8.15.
8.15 Minimum Consolidated EBITDA. The Borrower will not permit EBITDA to be less
than $200,000,000 (as calculated pursuant to the following sentence). For
purposes of this Section 8.15, the Borrower may elect whether to calculate
EBITDA (i) as at the end of any fiscal quarter for the four full consecutive
fiscal quarters most recently ended or (ii) as at the end of any fiscal quarter
for the eight full consecutive fiscal quarters most recently ended (in which
case EBITDA shall be divided by two); provided, that on any given date of
determination, the Borrower shall calculate EBITDA for the same period used by
the Borrower on such date of determination in calculating EBITDA for purposes of
determining its Leverage Ratio pursuant to Section 8.14.
8.16 Acquisitions. After the date hereof and until the AEPLP Guaranty Date, the
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Acquisition unless, after giving effect to the consummation of such Acquisition
(including any substantially concurrent mergers), (a) all PP&E Assets acquired
in connection with such Acquisition shall be owned by the Borrower or a
Restricted Subsidiary, (b) the aggregate net book value of the PP&E Assets of
AEPLP and its Subsidiaries (both prior to and after giving effect to such
Acquisition) shall not exceed the sum of (i) 33-1/3% of the aggregate net book
value of all PP&E Assets of the Borrower and its Restricted Subsidiaries and
(ii) $70,000,000 and (c) the aggregate net book value (as determined in good
faith by the General Partner) of all PP&E Assets acquired by AEPLP or any of its
Subsidiaries in any fiscal year pursuant to Acquisitions (other than PP&E Assets
acquired with the proceeds of any prior or concurrent Capped Investments or PP&E
Transfers) (“AEPLP Acquisitions”) shall not, together with any Capped
Investments and any PP&E Transfers made in such fiscal year pursuant to
Section 8.18(a) and Section 8.18(b)(iii), respectively, in the aggregate, exceed
(i) $35,000,000 (the “Yearly Threshold”), plus (ii) the amount of any Carryover
Threshold (such sum is referred to herein as the “PP&E
Acquisition/Investment/Transfer Limit”). “Carryover Threshold” shall mean, for
any fiscal year, an amount equal to the PP&E Acquisition/Investment/Transfer
Limit for the prior fiscal year minus the aggregate AEPLP Acquisitions, Capped
Investments and PP&E Transfers in such prior fiscal year, provided, that the
Carryover Threshold shall in no event exceed $100,000,000. As June 30, 2006, the
Carryover Threshold was $100,000,000 and the PP&E
Acquisition/Investment/Transfer Limit for the period ending June 30, 2006 was
$135,000,000.
8.17 Limitation on Restricted Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into, or suffer to exist, any agreement (other
than the National Propane Purchase Agreement) with any Person which, directly or
indirectly, prohibits or limits the ability of any Restricted Subsidiary to
(a) pay dividends or make other distributions to the Borrower or prepay any
Indebtedness owed to the Borrower, (b) make loans or advances to the Borrower or
(c) transfer any of its properties or assets to the Borrower.

 

- 87 -



--------------------------------------------------------------------------------



 



8.18 AEPLP. Notwithstanding anything in this Agreement to the contrary
(including the final paragraph of Section 8.8 hereof), until the first date as
of which AEPLP and each of its Subsidiaries have become guarantors under the
Subsidiary Guarantee in accordance with Section 7.6 hereof (such date, the
“AEPLP Guaranty Date”), provided, that (A) the Subsidiary Guarantee of each
Subsidiary of AEPLP may be subject and subordinate to the guaranty of such
Subsidiary held by the Borrower to secure the obligation of such Subsidiary to
guarantee (the “AEPLP Subsidiary Guaranty”), upon terms and conditions
satisfactory to the Agent, and (B) the Subsidiary Guarantee of AEPLP may be
subject and subordinate to the obligations of AEPLP under the Intercompany Note
and the Intercompany Loan, upon terms and conditions satisfactory to the Agent:
(a) Investments. The Borrower will not, and will not permit any Restricted
Subsidiary (other than AEPLP and its Subsidiaries) (each, a “Non AEPLP
Restricted Subsidiary”) to, directly or indirectly, make or own any Investment
in AEPLP or any of its Subsidiaries, except for Investments in AEPLP or its
Subsidiaries permitted under Sections 8.4(b), CO, (d), (e), and 01 and
Section 8.18(b) hereof; provided, however, that the aggregate net book value (as
determined in good faith by the General Partner) of all such Investments made
pursuant to Sections 8.4(b) and (c) (the “Capped Investments”) in any fiscal
year shall not, together with any AEPLP Acquisitions and PP&E Transfers made in
such fiscal year pursuant to Section 8.16 and Section 8.18(b)(iii),
respectively, in the aggregate, exceed the PP&E Acquisition/Investment/Transfer
Limit for such fiscal year.
(b) Asset Transfers. The Borrower will not, and will not permit any NonAEPLP
Restricted Subsidiary to, directly or indirectly, sell, lease, convey or
otherwise transfer, directly or indirectly, any of its assets to AEPLP or any
Subsidiary of AEPLP, including by way of a Sale and Lease-Back Transaction
(each, a “Transfer”), except that:
(i) the Borrower may, and may permit any Non-AEPLP Restricted Subsidiary to,
Transfer to AEPLP or any of its Subsidiaries assets, provided, that (A) such
assets (“Non-PP&E Assets”) would not, in accordance with the past practice of
the Borrower, be classified and accounted for as “property, plant and equipment”
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries, (B) the consideration paid by AEPLP or its Subsidiaries to the
Borrower or a Non-AEPLP Restricted Subsidiary for such Non-PP&E Assets is at
least equal to the transferor’s aggregate net book value therefor and (C) the
aggregate amount of propane inventory (by number of gallons) of AEPLP and its
Subsidiaries shall not at any time exceed 40% of the aggregate amount of propane
inventory (by number of gallons) of the Borrower and the Restricted
Subsidiaries;
(ii) the Borrower may, and may permit any Non-AEPLP Restricted Subsidiary to,
Transfer to AEPLP or any of its Subsidiaries assets in exchange for other assets
used in the line of business permitted under Section 8.10 and having a fair
market value (as determined in good faith by the General Partner, and the
Managing General Partner (as defined in the AEPLP Partnership Agreement) of
AEPLP) not less than that of the assets so Transferred;

 

- 88 -



--------------------------------------------------------------------------------



 



(iii) the Borrower may, and may permit any Non-AEPLP Restricted Subsidiary to,
Transfer (a “PP&E Transfer”) to AEPLP or any of its Subsidiaries PP&E Assets
(together with associated working capital), provided, that (A) the aggregate net
book value (as determined in good faith by the General Partner) of all PP&E
Assets that are Transferred by the Borrower or a Non-AEPLP Restricted Subsidiary
to AEPLP or any of its Subsidiaries in any fiscal year shall not, together with
any AEPLP Acquisitions and Capped Investments made in such fiscal year pursuant
to Section 8.16 and Section 8.18(a), respectively, in the aggregate, exceed the
PP&E Acquisition/Investment/Transfer Limit for such fiscal year; (B) the
consideration paid by AEPLP or its Subsidiaries to the Borrower or any Non-AEPLP
Restricted Subsidiary for such PP&E Assets is at least equal to the transferor’s
net book value therefor; and (C) the aggregate net book value of all PP&E Assets
of AEPLP and its Subsidiaries shall not at any time exceed the sum of
(i) 33-1/3% of the aggregate net book value of all PP&E Assets of the Borrower
and its Restricted Subsidiaries and (ii) $70,000,000;
(iv) the limitations contained in Sections 8.16(b) and (c) and
Sections 8.18(b)(iii)(A) and (C) shall not apply to or prohibit or otherwise
restrict (A) any Investment in AEPLP or any of its Subsidiaries permitted by
Section 8.18(a), (B) any lease of real or personal property from the Borrower or
a Restricted Subsidiary (other than AEPLP and its Subsidiaries), as lessor, to
AEPLP or a Subsidiary of AEPLP, as lessee, (C) any Transfer of assets by the
Borrower or any Non-AEPLP Restricted Subsidiary to AEPLP or any of its
Subsidiaries if (1) such assets consist of the proceeds, or assets purchased or
subsequently funded with the proceeds, of a sale of equity interests or debt of
the Public Partnership or the General Partner to an entity other than the
Borrower or any Restricted Subsidiaries, (2) such Transfer is made within one
year of such equity or debt sale and (3) in the case of a subsequent funding,
such proceeds are used to repay Senior Indebtedness of the Borrower (other than
Indebtedness incurred previously pursuant to Section 8.1(e) or (to the extent
such Indebtedness incurred pursuant to Section 8.1(f) is used to repay
Indebtedness or letter of credit obligations incurred and outstanding under the
Revolving Credit Facility) 8.1(f)) or Indebtedness incurred by the Borrower to
make Acquisitions of assets that have been Transferred to AEPLP, or (D) any
AEPLP Acquisition (1) if the assets acquired are purchased in exchange for
equity interests or debt of the Public Partnership or the General Partner or
(2)(x) if the assets acquired are purchased or subsequently funded with the
proceeds of a sale of equity interests or debt by the Public Partnership or the
General Partner to an entity other than the Borrower or any Restricted
Subsidiary, (y) such AEPLP Acquisition is made within one year of such equity or
debt sale and (z) in the case of a subsequent funding, such proceeds are used to
repay Senior Indebtedness of the Borrower (other than Indebtedness incurred
pursuant to Section 8.1(e) or (to the extent such Indebtedness incurred pursuant
to Section 8.1(f) is used to repay Indebtedness or letter of credit obligations
incurred and outstanding under the Revolving Credit Facility) 8.1(f)) or
Indebtedness incurred by AEPLP (and owing to the Borrower) or the Borrower to
make AEPLP Acquisitions.
(c) AEPLP Partnership Agreement. The Borrower will not, and will cause its
Subsidiaries to not, (i) permit the AEPLP Partnership Agreement, as in effect on
the Closing Date, to be amended, modified or supplemented in any respect if such
amendment, modification or supplement would adversely affect the rights or
powers of the Managing General Partner, or any successor General Partner (each
as defined in the AEPLP Partnership Agreement), with respect to the liquidation,
dissolution or winding-up of the affairs of AEPLP or any disposition of assets,
discharge of liabilities or distribution of assets in connection therewith
(including but not limited to any modification to Section 12.1 of the
Partnership Agreement) or (ii) permit AEPLP to admit any Person as a Class A
Limited Partner or any Managing General Partner (as defined in the AEPLP
Partnership Agreement).

 

- 89 -



--------------------------------------------------------------------------------



 



(d) Trade Accounts Payable. The Borrower will not permit AEPLP and its
Subsidiaries to create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to an aggregate amount of trade accounts payable
(including but not limited to amounts owed under equipment leases) in excess of
$15,000,000 at any time, provided, that the amount of any (a) AEPLP Taxes, fines
or penalties owing by AEPLP and its Subsidiaries to any Governmental Authority
and (b) obligations of AEPLP and its Subsidiaries owing to the Borrower or any
Restricted Subsidiary, shall in each case be excluded from the calculation of
the aggregate amount of trade accounts payables pursuant to this
Section 8.18(d).
In addition, both prior to and after the AEPLP Guaranty Date, the Borrower will
not, and will cause its Subsidiaries to not, permit the Intercompany Note to be
amended, modified or supplemented in any respect if such amendment, modification
or supplement would materially and adversely affect the rights of the holder of
the Intercompany Note (in its capacity as a holder of the Intercompany Note),
including, without limitation, any modification of the July 19, 2009, maturity
date of the outstanding principal amount thereunder.
ARTICLE IX

EVENTS OF DEFAULT
9.1 Event of Default. Any of the following shall constitute an “Event of
Default”:
(a) Non-Payment. The Borrower fails to pay the Agent or any Bank or the Issuing
Bank, (i) when and as required to be paid herein, any amount of principal of any
Loan or L/C Borrowing, or (ii) within 5 days after the same becomes due, any
interest, fee, or any other amount payable to the Agent or the Banks hereunder
or under any other Loan Document; or
(b) Representation or Warranty. Any representation or warranty made in writing
by any Obligor, or any Restricted Subsidiary made or deemed made herein, in any
other Loan Document or which is contained in any certificate, financial
statement or other document of such Obligor or such Restricted Subsidiary
required to be delivered hereunder, furnished at any time under this Agreement,
or in or under any other Loan Document, is incorrect in any material respect on
or as of the date made or deemed made; or
(c) Specific Defaults. There shall be a default in the performance of, or
compliance with, any term contained in Section 7.1(b)(vii), Section 7.3(a)(i),
any of Sections 8.1 through 8.9, inclusive, Section 8.14 (and, in the case of
the first sentence of Section 8.14, such default shall continue unremedied for a
period of 30 days), Section 8.15, or Section 8.18, provided, however, that (i)
with respect to (A) incurrence of Indebtedness in violation of Section 8.1 in an
aggregate outstanding principal amount which is less than $5,000,000,
(B) incurrence of a Lien in violation of Section 8.3 which secures Indebtedness
which is in an aggregate outstanding principal amount of less than $5,000,000
(other than a Lien incurred in violation of Section 8.3(j)), (C) transactions
with

 

- 90 -



--------------------------------------------------------------------------------



 



an Affiliate in violation of Section 8.6 involving an aggregate amount of less
than $2,000,000, (D) the making of any Investment or creation of a Contingent
Obligation in violation of Section 8.4 involving an aggregate amount of less
than $2,000,000, or (E) the entering into of any transaction in violation of
Section 8.7 involving an aggregate amount of less than $2,000,000, there shall
be no Event of Default under this clause (c) unless the aggregate amount of all
violations under clauses (A) through (E) exceeds $8,000,000 on any date of
determination or any such violation shall remain uncured for 30 days after a
Responsible Officer becomes aware of any such violation and (ii) with respect to
incurrence of a Lien in violation of Section 8.3(j), there shall be no Event of
Default under this clause (c) unless such violation shall remain uncured for
90 days; or
(d) Other Defaults. Any Obligor, or any Restricted Subsidiary fails to perform
or observe any other term or covenant contained in this Agreement (including,
without limitation, such defaults of Sections 8.1, 8.3, 8.4, 8.6 and 8.7 not
arising due to an Event of Default pursuant to the proviso to the immediately
preceding subsection (c)(i)), or in any other Loan Document and such default
shall continue unremedied for a period of 30 days after the date upon which
written notice thereof is given to the Obligors by the Agent or the Required
Banks; or
(e) Cross-Default. The Borrower, any Restricted Subsidiary, the General Partner,
any of its Subsidiaries or the Public Partnership or any of its Subsidiaries
(other than the Partnership Unrestricted Subsidiaries) (as principal or
guarantor or other surety) shall default in the payment of any amount of
principal of or premium or interest on any Senior Indebtedness or any other
Indebtedness, other than the Obligations (regardless of whether or not such
payment default shall have been waived by the holders of such Indebtedness); or
any event shall occur or condition shall exist in respect of any Indebtedness of
the Borrower, any Restricted Subsidiary, the General Partner, any of its
Subsidiaries or the Public Partnership or any of its Subsidiaries (other than
the Partnership Unrestricted Subsidiaries) or under any evidence of any such
Indebtedness or under any mortgage, indenture or other agreement relating
thereto, and the effect of such event or condition is to cause (or to permit one
or more Persons to cause) such Indebtedness to become due or be repurchased or
repaid before its stated maturity or before its regularly scheduled dates of
payment (other than pursuant to mandatory prepayment provisions pursuant to a
(1) Change of Control or similar transaction or (2) prepayment under
circumstances and on terms substantially identical to, and not inconsistent
with, Section 9.3(b) of each of the First Mortgage Note Agreements as in effect
on the Closing Date to the extent it relates to Excess Taking Proceeds, as
defined therein, or Section 8.8(c)(ii) hereof to the extent it relates to Excess
Sale Proceeds, in each case not involving a default) or to permit the holders
thereof to cause the Borrower, any Restricted Subsidiary, the General Partner,
any of its Subsidiaries or the Public Partnership or any of its Subsidiaries
(other than the Partnership Unrestricted Subsidiaries) to repurchase or repay
such Indebtedness (other than pursuant to mandatory prepayment provisions
pursuant to a (1) Change of Control or similar transaction or (2) prepayment
under circumstances and on terms substantially identical to, and not
inconsistent with, Section 9.3(b) of each of the First Mortgage Note Agreements
as in effect on the Closing Date to the extent it related to Excess Taking
Proceeds, as defined therein, or Section 8.3(c)(ii) to the extent it relates to
Excess Sale Proceeds, in each case not involving a default), and such default,
event or condition shall continue for more than the period of grace, if any,
specified therein (regardless of whether or not such default, event or condition
shall have been waived by the holders of such Indebtedness); provided, that the
aggregate principal amount of all Indebtedness as to which such a default
(payment or other), event or condition shall occur or exist exceeds $7,500,000;
or

 

- 91 -



--------------------------------------------------------------------------------



 



(f) Insolvency Voluntary Proceedings. Any Obligors, or any Significant
Subsidiary Group (i) ceases or fails to be solvent, or admits in writing its
inability to pay its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course (except, as to Petrolane,
upon the dissolution or merger of Petrolane as permitted pursuant to Section
7.9(f)); (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or
(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Obligor, or any Significant Subsidiary Group, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of any Obligor’s, or any such
Significant Subsidiary Group’s properties, and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) any Obligor, or any such Significant
Subsidiary Group admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Obligor, or any such
Significant Subsidiary Group acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business; or
(h) Judgments. Any judgment or order for the payment of money in excess of
$9,000,000 and not covered by insurance shall be rendered against any of the
Obligors or any Significant Subsidiary Group, and either
(a) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or
(b) there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect and prior to the expiration of such 60-day
period, the judgment shall not have been discharged.
(i) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan and such events, either alone or together, present a reasonable
likelihood of having a Material Adverse Effect:
(a) the institution of any steps by any Obligor, or any other Person to
terminate a Pension Plan maintained or sponsored by an Obligor, or any
Subsidiary of an Obligor; or
(b) an ERISA Event.
(j) Change of Control. There occurs any Change of Control; or

 

- 92 -



--------------------------------------------------------------------------------



 



(k) Loan Documents. Any Loan Document shall (except in accordance with its
terms) in whole or in part, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Obligor party thereto (except,
as to Petrolane, upon the dissolution or merger of Petrolane as permitted
pursuant to Section 7.9(f)); the Borrower, General Partner, Petrolane or any
other Credit Party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability except as permitted by
this Agreement.
9.2 Remedies. If any Event of Default occurs and is continuing, the Agent shall,
at the request of, or may, with the consent of, the Required Banks, take any or
all of the following actions:
(a) declare the commitment of each Bank to make Loans (including the Swing Ling
Bank to make Swing Line Loans) and any obligation of the Issuing Bank to Issue
Letters of Credit to be terminated, whereupon such commitments and obligation
shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Effective Amount thereof); and
(d) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 9.1 (in the case of clause (i) of subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of each Bank
to make Loans and any obligation of the Issuing Bank to Issue Letters of Credit
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Agent or any Bank.
9.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

- 93 -



--------------------------------------------------------------------------------



 



9.4 Application of Funds. After the exercise of remedies provided for in Section
9.2 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.2), any amounts received
on account of the Obligations shall be applied by the Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article IV) payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Banks (including Attorney Costs and amounts payable under Article IV), ratably
among them in proportion to the amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Banks in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Banks in proportion
to the respective amounts described in this clause Fourth held by them;
Fifth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to Section 3.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied in accordance herewith and with the other Loan Documents to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied in accordance herewith
and with the other Loan Documents to the other Obligations, if any, in the order
set forth above.
ARTICLE X
THE AGENT
10.1 Appointment and Authorization. (a) Each Bank hereby irrevocably appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Bank or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.

 

- 94 -



--------------------------------------------------------------------------------



 



Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Article X with respect to any acts taken or omissions suffered by
the Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article X and in the definition of “Agent-Related Person” included the
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Issuing Bank.
10.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
10.3 Liability of Agent. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Bank or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Credit Party or any other
party to any Loan Document to perform its obligations hereunder or thereunder.
No Agent-Related Person shall be under any obligation to any Bank or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof.
10.4 Reliance by Agent. (a) The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Banks as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Banks (or such greater number of Banks as may be expressly required hereby in
any instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Banks.

 

- 95 -



--------------------------------------------------------------------------------



 



(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.
10.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Banks, unless the Agent shall have received written notice from a
Bank or the Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” The Agent will notify the
Banks of its receipt of any such notice. The Agent shall take such action with
respect to such Default as may be directed by the Required Banks in accordance
with Article IX; provided, however, that unless and until the Agent has received
any such direction, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of the Banks.
10.6 Credit Decision. Each Bank acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any AgentRelated Person
to any Bank as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Bank represents to the
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower and the other Credit Parties hereunder. Each Bank also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Banks by the Agent herein, the Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Credit Parties or any of their respective
Affiliates which may come into the possession of any AgentRelated Person.

 

- 96 -



--------------------------------------------------------------------------------



 



10.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of any Credit Party and without
limiting the obligation of any Credit Party to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Bank shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Banks shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Bank shall reimburse the
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrower. The undertaking in this Section shall survive termination of
the Commitments, the payment of all other Obligations and the resignation of the
Agent.
10.8 Agent in Individual Capacity. Wachovia and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Credit
Parties and their respective Affiliates as though Wachovia were not the Agent or
the Issuing Bank hereunder and without notice to or consent of the Banks. The
Banks acknowledge that, pursuant to such activities, Wachovia or its Affiliates
may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them. With respect to its Loans,
Wachovia shall have the same rights and powers under this Agreement as any other
Bank and may exercise such rights and powers as though it were not the Agent or
the Issuing Bank, and the terms “Bank” and “Banks” include Wachovia in its
individual capacity.
10.9 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Banks; provided, that any such resignation by Wachovia shall also constitute its
resignation as Issuing Bank and Swing Line Bank. If the Agent resigns under this
Agreement, the Required Banks shall appoint from among the Banks a successor
administrative agent for the Banks, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Banks and the Borrower, a successor administrative agent
from among the Banks. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Agent, Issuing Bank and Swing Line Bank and the respective terms
“Agent,” “Issuing Bank” and “Swing Line Bank” shall mean such successor
administrative agent, Letter of Credit issuer and swing line bank, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated and
the retiring Issuing Bank’s and Swing Line Bank’s rights, powers and duties as
such shall be terminated, without any other or further

 

- 97 -



--------------------------------------------------------------------------------



 



act or deed on the part of such retiring Issuing Bank, Swing Line Bank or any
other Bank, other than the obligation of the successor Issuing Bank to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article X and
Sections 12.4 and 12.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement. If no
successor administrative agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Banks shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Banks appoint a successor agent as provided for
above.
10.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Obligor,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Agent and their respective agents and counsel
and all other amounts due the Banks and the Agent under Sections 2.10, 3.8 and
12.4) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Banks, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.10 and 12.4.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Bank or to authorize the Agent to vote in respect of the claim of any
Bank in any such proceeding.
10.11 Collateral and Guaranty Matters. The Banks irrevocably authorize the
Agent, at its option and in its discretion, to the extent applicable,
(a) to release any Lien, if any, on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 12.1, if approved,
authorized or ratified in writing by the Required Banks;

 

- 98 -



--------------------------------------------------------------------------------



 



(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Purchase Money Lien; and
(c) to release any Restricted Subsidiary from its obligations under the
Subsidiary Guarantee if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Agent at any time, each Bank will confirm in writing the
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Restricted Subsidiary from its obligations
under the Subsidiary Guarantee pursuant to this Section 10.11.
10.12 Other Agents; Arrangers and Managers. None of the Banks or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
10.13 Withholding Tax. (a) (i) Each Bank that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall
deliver to the Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Bank and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Bank by
the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Bank by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Agent that such Foreign Bank is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Bank shall (A) promptly submit to the Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Bank by the Borrower pursuant to this
Agreement, (B) promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Bank, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Bank.

 

- 99 -



--------------------------------------------------------------------------------



 



(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Agent on the date when such
Foreign Bank ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Agent (in the reasonable exercise of its discretion),
(A) two duly signed completed copies of the forms or statements required to be
provided by such Bank as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Bank acts for its own account
that is not subject to U.S. withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Bank chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Bank is not acting for its own account with respect to a portion of any
such sums payable to such Bank.
(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Bank under Section 4.1 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Bank transmits with an IRS Form W-8BEN, W-8ECI or W-8IMY
pursuant to this Section 10.13(a) or (B) if such Bank shall have failed to
satisfy the foregoing provisions of this Section 10.13(a); provided that if such
Bank shall have satisfied the requirement of this Section 10.13(a) on the date
such Bank became a Bank or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.13(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 4.1 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Bank is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
(iv) The Agent may, without reduction, withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
Section 4.1.
(b) Upon the request of the Agent, each Bank that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the Agent
two duly signed completed copies of IRS Form W-9. If such Bank fails to deliver
such forms, then the Agent may withhold from any interest payment to such Bank
an amount equivalent to the applicable back-up withholding tax imposed by the
Code, without reduction.
(c) If any Governmental Authority asserts that the Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Bank, such Bank shall indemnify the
Agent therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Agent. The obligation of the
Banks under this Section shall survive the termination of the Commitments,
repayment of all other Obligations hereunder and the resignation of the Agent.

 

- 100 -



--------------------------------------------------------------------------------



 



ARTICLE XI
GUARANTEE
11.1 Each Guaranteed Obligation. Each Guarantor, jointly and severally,
irrevocably and unconditionally guarantees the Obligations; provided, however,
that each Guarantor shall be liable under this Agreement for the maximum amount
of such liability that can be hereby incurred without rendering this Agreement,
as it relates to such Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
Each Guarantor understands, agrees and confirms that the Agent may enforce this
Article XI up to the full amount of the Obligations against each Guarantor,
subject as aforesaid, without proceeding against the Borrower, against any
security for the Obligations, or under any other Guaranty covering the
Obligations.
11.2 Obligations Exclusive. The liability of each Guarantor hereunder is
exclusive and independent of any security for or other Guaranty Obligation of
the Obligations whether executed by such Guarantor, any other Guarantor, any
other guarantor or by any other party, and the liability of each Guarantor
hereunder shall not be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other Guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Indebtedness of the Borrower, or (c) any payment on
or in reduction of any such other Guaranty Obligation or undertaking except to
the extent such payment is applied to the Obligations or such reduction results
from application of a payment to the Obligations, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to any Bank or the Agent on the amounts which the Banks or
the Agent repay the Borrower pursuant to a court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
11.3 Obligations Independent. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor or
the Borrower, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor or the Borrower and whether or not any other
Guarantor, any other guarantor or the Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to each Guarantor.
11.4 Waiver of Notice. Each Guarantor hereby waives notice of acceptance of this
Agreement and notice of any liability to which it may apply, and waives
promptness, diligence, presentment, demand of payment, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Agent or any Bank against, and any other notice to, any party liable
thereon (including such Guarantor or any other guarantor).

 

- 101 -



--------------------------------------------------------------------------------



 



11.5 Guarantee of Payment. This Agreement is a guarantee of payment and not of
collection. The Agent or any Bank may at any time and from time to time without
the consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

  (i)  
change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew or alter, any of the Obligations, any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guarantee made in this Agreement shall apply to the Obligations as so
changed, extended, renewed or altered;
    (ii)  
sell, exchange, release, surrender, realize upon or otherwise deal with, in any
manner and in any order, any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst;

exercise or refrain from exercising any rights against the Borrower or any
Guarantor or others or otherwise act or refrain from acting;
    (iv)  
settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
creditors of the Borrower;
    (v)  
apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Banks regardless of what liabilities of the
Borrower remain unpaid;
    (vi)  
consent to or waive any breach of, or any act, omission or default under any
Senior Indebtedness, any documents evidencing the Senior Indebtedness, or any of
other instrument or agreement, or otherwise amend, modify or supplement the
Senior Indebtedness, any documents evidencing the Senior Indebtedness, or any
other instrument or agreement; and/or
    (vi)  
fail to perfect any Lien that may be granted to the Agent or to or for the
benefit of any of the Banks to secure any of the Obligations.

 

- 102 -



--------------------------------------------------------------------------------



 



11.6 Obligations Unconditional. (a) The obligations of each Guarantor under this
Agreement are absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated (except in accordance with the terms hereof) or otherwise affected
by, any circumstance or occurrence whatsoever, including without limitation:
(i) any action or inaction by the Agent or the Banks as contemplated in
Section 11.5; (ii) any invalidity, irregularity or unenforceability of all or
part of the Obligations or of any security therefor; or (iii) to the extent
permitted by applicable law, any other act or circumstance that might otherwise
constitute a legal or equitable discharge or defense of a surety or a guarantor.
The obligations of each Guarantor hereunder are primary obligations of each
Guarantor.
(b) The obligations of each Guarantor hereunder shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower in respect of the Obligations is rescinded or must be otherwise
returned by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
11.7 Continuing Guarantee. This Agreement is a continuing one and all
liabilities to which it applies (or may apply) under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of the Agent or any Bank in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which the Agent or any Bank would
otherwise have. No notice to or demand on any Guarantor in any case shall (i)
entitle such Guarantor to any other further notice or demand in similar or other
circumstances except for any notice or demand required hereunder or
(ii) constitute a waiver of the rights of the Agent or any Bank to any other or
further action in any circumstances without notice or demand. It is not
necessary for the Agent or any Bank to inquire into the capacity or powers of
the officers, directors, partners or agents acting or purporting to act on
behalf of any Guarantor or the Borrower, and any Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
11.8 Subordination. Any Indebtedness of the Borrower now or hereafter held by
any Guarantor, whether arising by subrogation, contribution or otherwise, is
hereby subordinated to the Obligations as provided for below; and such
Indebtedness of the Borrower to any Guarantor, if the Agent, after an Event of
Default has occurred and is continuing, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Banks and be paid
over to the Agent on account of the Obligations, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Agreement. Prior to the transfer to any non-Affiliate by any
Guarantor of any note or negotiable instrument evidencing any Indebtedness of
the Borrower to such Guarantor, such Guarantor shall mark such note or
negotiable instrument with a legend, acceptable to the Agent, that the same is
subject to this subordination.

 

- 103 -



--------------------------------------------------------------------------------



 



11.9 Exhaustion of Remedies. (a) Each Guarantor waives any right (except as
shall be required by applicable statute and cannot be waived) to require the
Agent or the Banks to (i) proceed against the Borrower, any other Guarantor or
any other Person, (ii) proceed against or exhaust any security held from the
Borrower, any other Guarantor or any other Person or (iii) pursue any other
remedy in the Agent’s or the Banks’ power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of the Borrower, any other
Guarantor or any other Person other than payment in full of the Obligations,
including without limitation any defense based on or arising out of the
disability of the Borrower, any other Guarantor or any other party, or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower other than payment in
full of the Obligations. The Agent on behalf of the Banks may, at its election,
foreclose on any security held by the Agent or the Banks by one or more judicial
or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Agent or the Banks may have
against the Borrower or any other Person, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid. Each Guarantor waives any defense arising
out of any such election by the Agent or the Banks, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Person
or any security.
(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notice of
protest, notices of dishonor, notices of acceptance of this Agreement, and
notices of the existence, creation or incurring of new or additional
Indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Agent and the Banks shall have no duty to
advise any Guarantor of information known to them regarding such circumstances
or risks.
(c) Each Guarantor understands, is aware and hereby acknowledges that to the
extent the Obligations are secured by real property located- in the State of
California, such Guarantor shall be liable for the full amount of its liability
hereunder notwithstanding foreclosure on such real property by trustee sale or
any other reason impairing each Guarantor’s or the Agent’s or any Bank’s right
to proceed against the Borrower. Each Guarantor hereby waives, to the fullest
extent permitted by law, all rights and benefits under Section 2809 of the
California Civil Code purporting to reduce a guarantor’s obligation in
proportion to the principal obligation. Each Guarantor hereby waives all rights
and benefits under Section 580a of the California Code of Civil Procedure
purporting to limit the amount of any deficiency judgment which might be
recoverable following the occurrence of a trustee’s sale under a deed of trust
and all rights and benefits under Section 580b of the California Code of Civil
Procedure stating that no deficiency judgment may be recovered on a real
property purchase money obligation. Each Guarantor further understands, is aware
and hereby acknowledges that if the Agent on behalf of the Banks elects to
nonjudicially foreclose on any real property security located in the State of
California, any right of subrogation of the Guarantors against the Agent or the
Banks may be impaired or extinguished and that as a result of such impairment or
extinguishment of subrogation rights, each Guarantor will have a defense to a
deficiency judgment arising out of the operation of (i) Section 580d of the
California Code of Civil Procedure which states that no deficiency judgment may
be recovered on a note secured by a deed of trust on real property in case such
real property is sold under the power of sale contained in such deed of trust,
and (ii) related principles of estoppel. To the fullest extent permitted by law,
each Guarantor hereby waives all rights and benefits and any defense arising out
of the operation of Section 580d of the California Code of Civil Procedure and
related principles

 

- 104 -



--------------------------------------------------------------------------------



 



of estoppel, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other party or any security. In addition, each
Guarantor hereby waives, to the fullest extent permitted by applicable law and
without limiting the generality of the foregoing or any other provision hereof,
all rights and benefits which might otherwise be available to such Guarantor
under Section 726 of the California Code of Civil Procedure and all rights and
benefits which might otherwise be available to such Guarantor under California
Civil Code Sections 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850,
2899, 3275 and 3433 (and any analogous or successor provisions to such
Sections). Furthermore, each Guarantor hereby waives, to the fullest extent
permitted by law, the benefits of the provisions of Nevada Revised Statutes §§
40.430 et seq., 40.451 et seq, and 40.465 et seg. (and any analogous or
successor provisions to such Sections).
(d) Each Guarantor agrees that, as between such Guarantor and the Agent and
Banks, the Obligations may be declared to be forthwith due and payable (and
shall be deemed to have become automatically due and payable) in accordance with
the terms thereof for purposes of Section 11.1 hereof notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such Obligations being deemed to
have become automatically due and payable) such Obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by each
Guarantor for purposes of Section 11.1.
11.10 Reinstatement. If claim is ever made upon the Agent or any Bank for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (b) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

 

- 105 -



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
12.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Obligor or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Banks and the Borrower, and acknowledged by the
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall, unless in writing and signed by all
the Banks and the Borrower do any of the following:
(a) increase or extend the Commitment of any Bank (or reinstate any Commitment
terminated pursuant to Section 9.2);
(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Banks (or any of them) hereunder or under any other Loan Document
(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (iv) below) any fees or other amounts payable
hereunder or under any other Loan Document;
(d) change the definition of “Required Banks” or change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans which is
required for the Banks or any of them to take any action hereunder;
(e) amend this Section, or Section 2.14, or any provision herein providing for
consent or other action by all Banks;
(f) release either or both of the Guarantors from their obligations under
Article XI hereof;
(g) release all or substantially all of the Restricted Subsidiaries from their
obligations under the Subsidiary Guarantee; or
(h) release all or substantially all the collateral, if any, securing the
Obligations;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Agent in addition to the Required Banks or all the
Banks, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Bank in addition to the
Required Banks or all the Banks, as the case may be, affect the rights or duties
of the Issuing Bank under this Agreement or any L/C-Related Documents relating
to any Letter of Credit Issued or to be Issued by it, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Bank in
addition to the Banks required above, affect the rights or duties of the Swing
Line Bank under this Agreement and (iv) the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed by the parties thereto.
In connection with a proposed merger, consolidation or sale of all or
substantially all of the assets of the Borrower in accordance with
Section 8.8(a)(iii) or (b)(iii) to a corporation, the parties agree (i) to
effect, simultaneously with such transaction, all necessary and appropriate
modifications to the terms and conditions of this Agreement and the other Loan
Documents to which it is a party (including without limitation the ability of
the Borrower to make payments under Section 8.5, taking into account the effect
of any change in the tax status of the Borrower on its financial condition and
the applicable financial covenants) to reflect the corporate existence of such
successor corporation and any other matters in form acceptable to the Required
Banks, provided, that such modified terms and conditions convey to the parties
substantially the same rights and obligations provided under the Loan Documents
to which it is a party immediately prior to such transaction, and (ii) that any
Default described in Section 9.1(j) which would result from such transaction
shall not be asserted by the Agent or any Bank if after giving effect to such
transaction UGI shall own directly or indirectly at least 51% of the voting
shares of the corporation that is the successor to the Borrower.

 

- 106 -



--------------------------------------------------------------------------------



 



In the event a Bank or Participant (as hereinafter defined) shall refuse to
enter into or consent to any amendment, waiver or other modification of any
provision of this Agreement or any other Loan Document, and such Bank’s or
Participant’s consent is necessary for such amendment, waiver or modification to
become effective, the Borrower may pay Obligations (including, with respect to
Letter of Credit, cash collateralization of an interest therein) outstanding to
any such nonconsenting Bank or to any Originating Bank having participated
interests to any such nonconsenting Participant and reduce or eliminate any such
Bank’s Commitment; provided, that the Borrower may take such action only if
Banks representing at least 80% of the outstanding Commitments necessary
therefor have entered into or consented to such amendment, waiver or
modification and no Default or Event of Default then exists.
12.2 Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, if to the Borrower, the Agent, the Issuing Bank, the Swing
Line Bank or any Bank, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 12.2 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Agent, the Issuing Bank and the Swing Line Bank pursuant to Articles II and III
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Credit Parties, the
Agent and the Banks. The Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

- 107 -



--------------------------------------------------------------------------------



 



(c) Reliance by Agent and Banks. The Agent and the Banks shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof
The Borrower shall indemnify each Agent-Related Person and each Bank from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.
12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
12.4 Costs and Expenses. The Borrower shall:
(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse Wachovia (including in its capacity as Agent) within five Business
Days after demand and receipt by the Borrower of reasonable supporting
documentation for all reasonable costs and expenses incurred by Wachovia
(including in its capacity as Agent) in connection with the development,
preparation, delivery, administration and execution of this Agreement, any Loan
Document and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including Attorney Costs (excluding allocated costs of internal legal counsel)
incurred by Wachovia (including in its capacity as Agent) with respect thereto;
and
(b) pay or reimburse the Agent within five Business Days after demand and
receipt by the Borrower of reasonable supporting documentation for all
reasonable costs and expenses incurred by the Agent in connection with any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other documents prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including Attorney Costs incurred by the Agent
with respect thereto (provided, that the fees of any law firm or other external
counsel, and the allocated costs of internal legal services, shall not both be
reimbursed with respect to any amendment, supplement, waiver or modification
relating to the same or any substantially similar matter); and
(c) pay or reimburse the Agent, the Arranger and each Bank within five Business
Days after demand and receipt by the Borrower of reasonable supporting
documentation for all reasonable costs and expenses (including Attorney Costs)
incurred by them in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or any other Loan
Document during the existence of an Event of Default or after acceleration of
the Loans (including in connection with any “workout” or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).

 

- 108 -



--------------------------------------------------------------------------------



 



The foregoing costs and expenses shall include all search, filing, recording,
title insurance and fees and taxes related thereto incurred by the Agent, and,
with respect to those costs and expenses referred to in Section 12.4(b) or
12.4(c) above, the reasonable cost of independent public accountants, appraisers
and other outside experts retained by the Agent. The agreements in this Section
shall survive the termination of the Commitments and repayment of all other
Obligations.
12.5 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Obligors shall indemnify and hold harmless each Agent-Related
Person, the Arrangers, the Issuing Bank, each Bank and their respective
affiliates, directors, officers, employees and agents (collectively, the
“Indemnified Parties”) from and against any and all losses, claims, damages
(other than consequential or exemplary damages), liabilities and reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
disbursements of counsel, amounts paid in settlement and court costs)
(collectively, the “Indemnified Liabilities”) which may be incurred by any such
Indemnified Party as a result of a claim by a third party or asserted by a third
party against any such Indemnified Party, in each case, in connection with or
arising out of or in any way relating to or resulting from any transaction or
proposed transaction (whether or not consummated) contemplated to be financed
with the proceeds of any Loan or other financial accommodation contemplated
hereby, and the Obligors hereby agree to reimburse each such Indemnified Party
for any Attorneys’ Costs or other out-of-pocket expenses incurred in connection
with investigating, defending or participating in any action or proceeding
(whether or not such Indemnified Party is a party to such action or proceeding)
out of which any such losses, claims, damages, liabilities or expenses may
arise; provided, however, that the Obligors shall not be required to reimburse
the expenses of more than one counsel for all Indemnified Parties except to the
extent that different Indemnified Parties shall have conflicting interests.
Notwithstanding anything herein to the contrary, the Obligors shall not be
liable or responsible for losses, claims, damages, costs and expenses incurred
by any Indemnified Party arising out of or relating to such Indemnified Party’s
own gross negligence or willful misconduct as either determined in a final,
nonappealable judgment by a court of competent jurisdiction or otherwise agreed
to in writing by such Indemnified Party and the Obligors. If for any reason the
indemnification provided for herein is unavailable to any Indemnified Party or
insufficient to hold it harmless as and to the extent contemplated hereby, then
the Obligors hereby agree to contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect the relative benefits received
by the Obligors, on the one hand, and such Indemnified Party, on the other hand,
and also the respective fault of the Obligors, on the one hand, and such
Indemnified Party, on the other hand, as the case may be, as well as any other
relevant equitable considerations. This Section 12.5 shall survive the
termination of this Agreement.
12.6 Liability. (a) The liability of the Obligors hereunder and under the Loan
Documents shall be absolute, unconditional and irrevocable irrespective of:
(i) any lack of validity, legality or enforceability of this Agreement, any Note
or any other Loan Document;
(ii) the failure of any Bank
(A) to enforce any right or remedy against any other Person (including any
guarantor) under the provisions of this Agreement, the Note, any other Loan
Document or otherwise, or

 

- 109 -



--------------------------------------------------------------------------------



 



(B) to exercise any right or remedy against any guarantor of, or collateral, if
any, securing, any Obligations;
(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other extension, compromise or
renewal of any Obligations;
(iv) any reduction, limitation, impairment or termination of any Obligations
with respect to any other Credit Party for any reason including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and the Borrower hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
with respect to any other Credit Party;
(v) any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, held by any Bank securing any of the
Obligations; or
(vi) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any other Credit Party, any surety or
any guarantor.
The Borrower agrees that its liability hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time any payment (in whole or in
part) of any of the Obligations is rescinded or must be restored by any Bank,
upon the insolvency, bankruptcy or reorganization of the Borrower as though such
payment had not been made.
The Obligors hereby expressly waive: (a) notice of the Banks’ acceptance of this
Agreement; (b) notice of the existence or creation or non-payment of all or any
of the Obligations; (c) presentment, demand, notice of dishonor, protest, and
all other notices whatsoever other than notices expressly provided for in this
Agreement and (d) all diligence in collection or protection of or realization
upon the Obligations or any thereof any obligation hereunder, or any security
for or guaranty of any of the foregoing.
No delay on any of the Banks’ part in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by any of the
Banks of any right or remedy, shall preclude other or further exercise thereof
or the exercise of any other right or remedy. No action of any of the Banks
permitted hereunder shall in any way affect or impair any such Banks’ rights or
Obligors’ obligations under this Agreement.

 

- 110 -



--------------------------------------------------------------------------------



 



Each Obligor hereby represents and warrants to each of the Banks that it now has
and will continue to have independent means of obtaining information concerning
the other Obligors’ affairs, financial condition and business. The Banks shall
not have any duty or responsibility to provide any Obligor with any credit or
other information concerning the Obligors’ Subsidiaries’ affairs, financial
condition or business which may come into the Banks’ possession. Each of the
Obligors agrees that any action or notice which is required or authorized to be
taken or given or received under this Agreement or any of the Loan Documents
shall be taken, given or received by the Borrower acting on behalf of the other
Credit Parties (and not by Petrolane or the General Partner), and the other
Credit Parties agree to be bound by, and authorizes the Agent and each Bank to
rely upon, any such action or notice as if fully authorized by each of the
Obligors.
12.7 Payments Set Aside. To the extent that the Borrower makes a payment to the
Agent or the Banks, or the Agent or the Banks exercise their right of set-off,
and such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (a) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Bank severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.
12.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Obligors may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Agent and each Bank. Any attempted assignment in violation of this
provision shall be null and void.
12.9 Assignments, Participations. etc. (a) Any Bank may, with the written
consent of the Borrower, the Agent and the Issuing Bank, which consent of the
Borrower shall not be unreasonably withheld, at any time assign and delegate to
one or more Eligible Assignees (provided, that no written consent of the
Borrower, the Agent or the Issuing Bank shall be required in connection with any
assignment and delegation by a Bank to (x) an Eligible Assignee that is an
Affiliate of such Bank or (y) another Bank (each an “Assignee”)) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Bank hereunder, in a minimum amount of $5,000,000; provided,
however, that the Borrower, the Agent and the Issuing Bank may continue to deal
solely and directly with such Bank in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower, the Agent and the Issuing Bank
by such Bank and the Assignee; (ii) such Bank and its Assignee shall have
delivered to the Borrower, the Agent and the Issuing Bank an Assignment and
Acceptance in the form of Exhibit E (an “Assignment and Acceptance”) and
(iii) the assignor Bank or Assignee has paid to the Agent a processing fee in
the amount of $4,000; and provided, further, each Bank’s Pro Rata Share shall be
the same in each type of Commitment.

 

- 111 -



--------------------------------------------------------------------------------



 



(b) From and after the date that the Agent notifies the assignor Bank that it
has received (and the Borrower, the Agent and the Issuing Bank have provided
their consent with respect to) an executed Assignment and Acceptance and payment
of the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Bank under the Loan Documents, and (ii) the assignor Bank
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Documents (and, in the case of an Assignment and Acceptance covering all of
the assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 443, 44A, 12.4 and 12.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment).
(c) Within five Business Days after its receipt of notice by the Agent that it
has received an executed Assignment and Acceptance and payment of the processing
fee (and provided, that the Borrower consents to such assignment in accordance
with Section 12.9(a)), the Borrower shall, if requested by the Assignee or the
assignor Bank thereunder, execute and deliver to the Agent new Notes evidencing
such Assignee’s assigned Loans and Commitments and, if the assignor Bank has
retained a portion of its Loans and its Commitment, replacement Notes in the
principal amount of the Loans and Commitments retained by the assignor Bank
(such Notes to be in exchange for, but not in payment of, the Notes held by such
Bank) and the assignor Bank shall deliver its Note or Notes marked “exchanged”
or “cancelled,” as applicable, to the Agent. Immediately upon payment of the
processing fee payment under the Assignment and Acceptance and the satisfaction
of the other conditions set forth in Section 12.9(a), this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
arising therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Bank pro tanto.
(d) The Agent shall maintain at its address referred to in Schedule 12.2 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Banks and the Commitment
of, and principal amount of the Loans owing to, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Banks may
treat each Person whose name is recorded in the Register as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice. Any assignment of any Loan or other obligations shall
be effective only upon an entry with respect thereto being made in the Register.
(e) Any Bank may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any Loans, the Commitment of that Bank and the other interests of that Bank
(the “Originating Bank”) hereunder and under the other Loan Documents; provided,
however, that (i) the Originating Bank’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Bank shall remain solely responsible for
the performance of such obligations, (iii) the Borrower, the Agent, the Issuing
Bank and the other Banks shall continue to deal solely and directly with the

 

- 112 -



--------------------------------------------------------------------------------



 



Originating Bank in connection with the Originating Bank’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 12.1 that
directly affects such Participant. In the case of any such participation, the
Participant shall be entitled to the benefit of Sections 4.1, 4.3, 4.4 and 12.5
as though it were also a Bank hereunder (but not in any greater amounts than
would have been payable to the Bank selling the participation if no
participation were sold), and not have any rights under this Agreement, or any
of the other Loan Documents, and all amounts payable by the Borrower hereunder
shall be determined as if such Bank had not sold such participation; except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement, provided such Participant
agrees to be subject to Section 2.14 as though it were a Bank.
(f) Nothing contained in this Agreement shall prevent a Bank from pledging its
interest in its Loans to a Federal Reserve Bank in the Federal Reserve System of
the United States in accordance with applicable law.
(g) After payment in full of, and satisfaction of all Obligations under, any
Note, the Bank or other party holding such Note agrees to promptly return such
Note marked “Paid in Full” to the Borrower.
(h) Notwithstanding the foregoing provisions of this Section 12.9, no assignment
or participation may be made if such assignment or participation involves, or
could involve, the use of assets that constitute, or may be deemed under ERISA,
the Code or any other applicable law, or any ruling or regulation issued
thereunder, or any court decision, to constitute the assets of any employee
benefit plan (as defined in section 3(3) of ERISA) or any plan as defined in
section 4975(e)(1) of the Code).
12.10 Confidentiality. (a) Each of the Agent and the Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority;
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; (iv) to any other party to this Agreement;
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (y) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual

 

- 113 -



--------------------------------------------------------------------------------



 



counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Credit Parties; (vii) with
the written consent of the Borrower; (viii) to the extent such Information
(ix) becomes publicly available other than as a result of a breach of this
Section or (x) becomes available to the Agent or any Bank on a nonconfidential
basis from a source other than a Credit Party; or (xi) to the National
Association of Insurance Commissioners or any other similar organization.The
Agent and the Banks may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agent and the Banks in connection
with the administration and management of this Agreement, the other Loan
Documents, the Commitments, and the Credit Extensions; provided, however, that
information disclosed by the Agent or any Bank to any such market data
collectors or similar service providers shall be of a type generally provided to
such Persons in other transactions. For the purposes of this Section 12.10,
“Information” means all information received from any Credit Party relating to
any Credit Party or its business.
(c) The Borrower acknowledges that one or more of the Banks may treat its Loans
as part of a transaction that is subject to Treasury Regulation Section 1.6011-4
or Section 301.6112-1, and the Agent and such Bank or Banks, as applicable, may
(i) maintain such lists or other records as they may determine are required by
such Treasury Regulations and (ii) file such IRS forms as they may determine are
required by such Treasury Regulations with written notice by the party making
such filing to the Borrower.
(d) Any Person required to maintain the confidentiality of Information as
provided in this Section 12.10 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Agent, the Banks and the
Participants shall promptly notify the Borrower of its receipt of any subpoena
or similar process or authority, unless prohibited therefrom by the issuing
Person.
12.11 Set-off. In addition to any rights and remedies of the Banks provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Bank is authorized at any time and from time to time, without prior notice
to the Borrower or any other Credit Party, any such notice being waived by the
Borrower (on their own behalf and on behalf of each Credit Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the respective Credit Party against any and all Obligations owing to such
Bank hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Agent or such Bank shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness. Each Bank agrees promptly to notify
the Borrower and the Agent after any such set-off and application made by such
Bank; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.
12.12 Notification of Addresses; etc. Each Bank shall notify the Agent in
writing of any changes in the address to which notices to the Bank should be
directed, of addresses of any Lending Office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as the Agent shall reasonably request.

 

- 114 -



--------------------------------------------------------------------------------



 



12.13 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.
12.14 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
12.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Obligors, the Banks, the Agent and
the Agent-Related Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.
12.16 Governing Law and Jurisdiction. (a) THIS AGREEMENT AND OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK; PROVIDED, THAT THE AGENT AND THE BANKS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW. THE LETTERS OF CREDIT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE ISP98. AS TO MATTERS NOT COVERED BY THE
ISP98, THE LETTER OF CREDIT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, TO THE EXTENT NOT INCONSISTENT WITH THE ISP98, THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK.
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND THE BANKS EACH
CONSENT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
OBLIGORS, THE AGENT AND THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE OBLIGORS, THE AGENT AND THE BANKS EACH WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

 

- 115 -



--------------------------------------------------------------------------------



 



12.17 Waiver of Jury Trial. EACH OF THE OBLIGORS, THE BANKS AND THE AGENT WAIVES
ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE OBLIGORS, THE BANKS AND
THE AGENT AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
12.18 Entire Agreement. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Agent or the Banks in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
12.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Bank shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Bank exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

- 116 -



--------------------------------------------------------------------------------



 



12.20 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Bank, regardless of any investigation made by the Agent or any Bank or on
their behalf and notwithstanding that the Agent or any Bank may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
12.21 Patriot Act . Each of the Banks and the Agent hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower and the other Credit Parties,
which information includes the name and address of the Borrower and the other
Credit Parties and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with such Act.

 

- 117 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  BORROWER:
 
                    AMERIGAS PROPANE, L.P.
 
           
 
      By:   AMERIGAS PROPANE, INC., as
General Partner
 
           
 
      By:   Robert W. Krick
 
           
 
          Vice President, Treasurer and
Assistant Secretary
 
                GUARANTORS:
 
                    AMERIGAS PROPANE, INC.
 
           
 
      By:   Robert W. Krick
 
           
 
          Vice President, Treasurer and
Assistant Secretary
 
                    PETROLANE INCORPORATED
 
           
 
      By:   Robert W. Krick
 
           
 
          Vice President, Treasurer and
Assistant Secretary

[Credit Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

              WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, Issuing Bank,
Swing Line Bank and a Bank
 
       
 
  By:   /s/ Lawrence P. Sullivan
 
       
 
      Name: Lawrence P. Sullivan
 
      Title:   Director

 

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement
with AmeriGas Propane, L.P.

              CITIBANK, N.A.
 
       
 
  By:   /s/ Oscar Cragwell
 
       
 
      Name: Oscar Cragwell
 
      Title:   Vice President

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

              JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Tara Narasiman
 
       
 
      Name: Tara Narasiman
 
      Title:   Associate

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

              CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
       
 
  By:   /s/ Thomas Cantello
 
       
 
      Name: Thomas Cantello
 
      Title:   Vice President
 
       
 
  By:   /s/ Laurence Lapeyre
 
       
 
      Name: Laurence Lapeyre
 
      Title:   Associate

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

              CITIZENS BANK OF PENNSYLVANIA
 
       
 
  By:   /s/ ILLEGIBLE
 
       
 
      Name: ILLEGIBLE
 
      Title:   ILLEGIBLE

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
With AmeriGas Propane, L.P.]

              MELLON BANK; N.A.
 
       
 
  By:   /s/ Thomas J. Tarasovich, Jr.
 
       
 
      Name: Thomas J. Tarasovich, Jr.
 
      Title:   Vice President

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

         
 
  NATIONAL CITY BANK
 
       
 
  By:   /s/ ILLEGIBLE
 
       
 
      Name: ILLEGIBLE
 
      Title:   Vice President

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Frank A. Pugliese
 
       
 
      Name: Frank A. Pugliese
 
      Title:   Senior Vice President

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement
with AmeriGas Propane, L.P.]

         
 
  MANUFACTURERS AND TRADERS TRUST COMPANY
 
       
 
  By:    
 
       
 
      Name: ILLEGIBLE
Title:   ILLEGIBLE

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS

                              REVOLVING     ACQUISITION     TOTAL   BANK  
COMMITMENT     COMMITMENT     COMMITMENT  
Wachovia Bank, National Association
  $ 17,187,500     $ 10,312,500     $ 27,500,000  
Citibank, N.A.
  $ 17,187,500     $ 10,312,500     $ 27,500,000  
JPMorgan Chase Bank, N.A.
  $ 15,625,000     $ 9,375,000     $ 25,000,000  
Credit Suisse, Cayman Islands Branch
  $ 15,625,000     $ 9,375,000     $ 25,000,000  
Citizens Bank of Pennsylvania
  $ 13,125,000     $ 7,875,000     $ 21,000,000  
Mellon Bank, N.A.
  $ 13,125,000     $ 7,875,000     $ 21,000,000  
National City Bank
  $ 13,125,000     $ 7,875,000     $ 21,000,000  
PNC Bank, National Association
  $ 13,125,000     $ 7,875,000     $ 21,000,000  
Manufacturers and Traders Trust Company
  $ 6,875,000     $ 4,125,000     $ 11,000,000  
 
               
TOTAL
  $ 125,000,000     $ 75,000,000     $ 200,000,000  
 
               

 

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
EXISTING LETTERS OF CREDIT

                                          Expiry       LOC#   Beneficiary  
Issuing Bank   Issue Date   Date   Amount  
SM204266W
  ACE American Insurance Co.   Wachovia   8/28/2003   8/5/2007   $ 15,862,300  
SM209193
  ACE American Insurance Co.   Wachovia   7/30/2004   7/30/2007     16,146,715  
SM204265W
  Lumberman’s Mutual, et al   Wachovia   8/7/2003   8/7/2007     19,150,000  
SM210261W
  Lumberman’s Mutual, et al   Wachovia   10/1/2004   9/30/2006     1,518,264  
SM204271W
  National Union Fire Ins. Co.   Wachovia   8/7/2003   8/7/2007     4,157,659  
SM204270W
  Arizona Dept. of Environmental Quality   Wachovia   8/8/2003   8/7/2007    
867,679  
517335
  SAFECO Insurance Co.   Wachovia   8/5/1996   7/29/2007     738,700  
519451
  Pacific Employers Ins. Co.   Wachovia   8/26/1996   8/22/2007     455,789  
 
                        TOTAL AMERIGAS LOCs UNDER REVOLVING CREDIT FACILITY    
      $ 58,897,106  
 
                     

 

 



--------------------------------------------------------------------------------



 



Schedule 6.2
PARTNERSHIP INTERESTS; SUBSIDIARIES; RESTRICTED SUBSIDIARIES;
OTHER INVESTMENTS
Subsidiaries:

AmeriGas Propane Parts & Service, Inc.
AmeriGas Eagle Propane, Inc. (formerly Columbia Propane Corporation)
AmeriGas Eagle Holdings, Inc. (formerly CP Holdings, Inc.)
AmeriGas Eagle Propane, L.P. (formerly Columbia Propane, L.P.)
AmeriGas Eagle Parts & Service, Inc.
Active Propane of Wisconsin, LLC (formerly AmeriGas, LLC)
AmerE Holdings, Inc.
Investments:
AmeriGas Propane, L.P. holds a note payable by AmeriGas Eagle Propane, L.P. in
the amount of $137,997,000

 

 



--------------------------------------------------------------------------------



 



Schedule 6.3
FOREIGN QUALIFICATIONS

     
AmeriGas Propane, L.P.
  All fifty states of the United States and the District of Columbia, with the
exception of Delaware, the state of organization
 
   
AmeriGas Propane, Inc.
  All fifty states of the United States and the District of Columbia, with the
exception of Pennsylvania, the state of organization
 
   
Petrolane Incorporated
  None
 
   
Restricted Subsidiaries
   
 
   
AmeriGas Eagle Propane, L.P.
  The following states, Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware (State of Organization), Florida (DBA AmeriGas Propane),
Georgia, Idaho, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nevada, New
Hampshire, New Mexico, New York, North Dakota, Ohio, Pennsylvania, Rhode Island,
South Carolina, Tennessee, Texas, Utah, Vermont, Virginia (DBA Commonwealth
Propane), West Virginia, Wisconsin, Wyoming
 
   
AmeriGas Eagle Parts & Service, Inc.
  The following states: Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, Florida, Georgia, Idaho, Illinois, Indiana, Iowa,
Kentucky, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Nevada, New Hampshire, New Mexico, New York, Ohio, Pennsylvania (State
of Organization) Rhode Island, South Carolina, Tennessee, Texas, Vermont,
Virginia, Wisconsin, Wyoming
 
   
AmeriGas Eagle Holdings, Inc.
  Alabama, Arkansas, California, Delaware (State of Organization), Florida,
Illinois, Maine, Massachusetts, Michigan, Mississippi, North Dakota, Ohio,
Pennsylvania, South Carolina, Utah, Virginia, West Virginia, Wisconsin

 

 



--------------------------------------------------------------------------------



 



     
AmeriGas Propane Parts & Service, Inc.
  All fifty states of the United States and the District of Columbia, with the
exception of Pennsylvania, the state of organization
 
   
AmeriGas Eagle Propane, Inc.
  Pennsylvania (DBA Commonwealth Propane, Inc.)

 

 



--------------------------------------------------------------------------------



 



Schedule 6.7
PERMITTED INDEBTEDNESS
See attached page.
Restrictive Agreements: None

 

 



--------------------------------------------------------------------------------



 



AmeriGas Propane, LP
Notes Payable and other Debt
For the month ended September 30, 2006

                                                  Name   9/30/2007     9/30/2008
    9/30/2009     9/30/2010     9/30/2011     Total    
CAPITAL LEASES
                                               
ePlus1
    21,829                                       21,829  
ePlus10
    19,103                                       19,103  
ePlus12
    317                                       317  
ePlus13
    3,755                                       3,755  
ePlus14
    905                                       905  
ePlus15
    413                                       413  
ePlus16
    139                                       139  
ePlus17
    7,756                                       7,756  
ePlus18
    836                                       836  
ePlus19
    6,712                                       6,712  
ePlus20
    3,145                                       3,145  
ePlus21
    2,729                                       2,729  
ePlus22
    1,485                                       1,485  
ePlus23
    4,608                                       4,608  
ePlus24
    4,700                                       4,700  
ePlus25
    15,009                                       15,009  
ePlus26
    20,228                                       20,228  
ePlus27
    1,508                                       1,508  
ePlus28
    1,812                                       1,812  
ePlus29
    6,936                                       6,936  
ePlus30
    2,976                                       2,976  
ePlus31
    13,456       5,862                               19,318  
ePlus32
    3,542                                       3,542  
ePlus33
    2,567       1,099                               3,666  
ePlus35
    3,657                                       3,657  
ePlus36
    5,347                                       5,347  
ePlus37
    17,549                                       17,549  
ePlus100
    4,011       4,088       377                       8,476  
ePlus101
    1,230       1,493                               2,723  
HP6
    21,796                                       21,796  
HP7
    163,056       30,069                               193,125  
HP8
    2,772       235                               3,007  
HP9
    47,494                                       47,494  
CIT Systems 3
    3,237                                       3,237  
CIT Systems 4
    25,993       2,369                               28,362  
Lease Corp of America
    2,496       1,894                               4,390  
 
                                   
TOTAL
    445,104       47,109       377       —       —       492,590  
 
                                   
 
                                               
NOTES PAYABLE
                                               
Acorn Enterprises
    20,141                                       20,141  
Willow Gas
    164,302                                       164,302  
 
                                   
TOTAL
    184,443       —       —       —       —       184,443  
 
                                   
 
                                                NON COMPETES & OTHER CONSULTING
AGREEMENTS                                
Taylor Gas, Inc.
    8,333       8,333       8,333                       24,999  
Dampman Sturges
    45,000                                       45,000  
Noreika Gas
    24,996                                       24,996  
Ollie W. Ash
    1,736                                       1,736  
William R. Zenniker
    30,000       30,000       30,000                       90,000  
Elaine Zenniker
    18,000       18,000       18,000                       54,000  
Gutermuth Gas & Appliance Co
    53,000       53,000       53,000                       159,000  
Rocky Mountain
    32,800       32,800                               65,600  
Quality Propane
    10,000       10,000                               20,000  
Choice Propane
    50,000       50,000       50,000                       150,000  
Carroll Independent Fuel
    100,000       100,000       100,000       100,000               400,000  
Hankel Trucking Co.
    30,437       30,437       30,437       30,437       26,375       148,123  
Willows Gas
    40,000       40,000       40,000       40,000       40,000       200,000  
 
                                   
TOTAL
    444,302       372,570       329,770       170,437       66,375      
1,383,454  
 
                                   
 
                                               
TOTAL OTHER DEBT
    1,073,849       419,679       330,147       170,437       66,375      
2,060,487  
 
                                   

 

 



--------------------------------------------------------------------------------



 



Schedule 6.8(a)
PERMITS AND CONSENTS
None

 

 



--------------------------------------------------------------------------------



 



Schedule 6.9
LITIGATION

1.  
Swiger, et al. v. UGI/AmeriGas, Inc. et al. Plaintiffs Samuel and Brenda Swiger
and their son (the “Swigers”) sustained personal injuries and property damage as
a result of a fire that occurred when propane that leaked from an underground
line ignited. In July 1998, the Swigers filed a class action lawsuit against
AmeriGas OLP (named incorrectly as “UGI/AmeriGas, Inc.”), in the Circuit Court
of Monongalia County, West Virginia (Civil Action No. 98-C-298), in which they
sought to recover an unspecified amount of compensatory and punitive damages and
attorney’s fees, for themselves and on behalf of persons in West Virginia for
whom the defendants had installed propane gas lines, allegedly resulting from
the defendants’ failure to install underground propane lines at depths required
by applicable safety standards. In 2003, AmeriGas settled the individual
personal injury and property damage claims of the Swigers. In 2004, the court
granted the plaintiffs’ motion to include customers acquired from Columbia
Propane in August 2001 as additional potential class members, and the plaintiffs
amended their complaint to name additional parties pursuant to such ruling.
Subsequently, in March 2005, AmeriGas filed a cross-claim against Columbia
Energy Group, former owner of Columbia Propane, seeking indemnification for
conduct undertaken by Columbia Propane prior to AmeriGas’s acquisition. Class
counsel has indicated that the class is seeking compensatory damages in excess
of $12 million plus punitive damages, civil penalties and attorneys’ fees. The
defendants believe they have good defenses to the claims of the class members
and intend to vigorously defend against the remaining claims in this lawsuit.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.19
ENVIRONMENTAL LIABILITIES
None

 

 



--------------------------------------------------------------------------------



 



Schedule 6.20
COPYRIGHTS, PATENTS, TRADEMARKS AND LICENSES, ETC.

1.  
In a letter dated July 20, 2006, Kirkland & Ellis LLP, on behalf of its client
Emergis Inc., notified AmeriGas that Emergis owns U.S. Patent No. 6,044,362 (the
“362 Patent”) relating to electronic invoicing, payment and presentment
(“EIPP”), and that the 362 Patent covers a system for automated EIPP from a
variety of user terminals, including those used by retail customers. The letter
did not accuse AmeriGas of patent infringement, but rather invited AmeriGas to
license the allegedly patented process from Emergis, based on a fee for each
transaction processed through EIPP. No formal claim or complaint has been filed.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.2
AGENT’S PAYMENT OFFICE
ADDRESSES FOR NOTICES
BORROWER:
AmeriGas Propane, L.P.
460 North Gulph Road
King of Prussia, Pennsylvania 19406
Attention: Robert W. Krick
                  Treasurer
Telephone: (610) 337-1000 ext. 3141
Facsimile: (610) 992-3259
Electronic Mail: krickr@ugicorp.com
AGENT, ISSUING BANK, SWING LINE BANK:
WACHOVIA BANK, NATIONAL ASSOCIATION
Credit Related Notices:

Wachovia Bank, National Association
One Wachovia Center
201 South College Street, CP-8
Charlotte, North Carolina 28288-0680
Attention: Larry Sullivan
Telephone: (704) 715-1794
Telecopy: (704) 383-6647
Operations Related Notices:

Wachovia Bank, National Association
201 S. College St NC 0680
Charlotte, NC 28211
Attention: Jeff Rainwater
Telephone: (704) 715-2210
Telecopy: (704) 383-0288

 

12-2 - 1



--------------------------------------------------------------------------------



 



BANKS:
WACHOVIA BANK, NATIONAL ASSOCIATION
Credit Related Notices:

Wachovia Bank, National Association
One Wachovia Center
201 South College Street, CP-8
Charlotte, North Carolina 28288-0680
Attention: Larry Sullivan
Telephone: (704) 715-1794
Telecopy: (704) 383-6647
Operations Related Notices:

Wachovia Bank, National Association
201 S.College St NC 0680
Charlotte, NC 28211
Attention: Jeff Rainwater
Telephone: (704) 715-2210
Telecopy: (704) 383-0288
CITIBANK, N.A.
Citibank, N.A.
388 Greenwich Street
21st Floor
New York, New York 10013
Attn: Oscar Cragwell
Telephone: (212) 816-8113
Facsimile: (646) 291-1757

 

12-2 - 2



--------------------------------------------------------------------------------



 



CITIZENS BANK OF PENNSYLVANIA
Primary Credit

Citizens Bank of Pennsylvania
3025 Chemical Rd., Suite 300
Plymouth Meeting, PA 19462
Attn: Nancy Krewson
Telephone: (610) 941-8442
Facsimile: 610) 941-4136
Loan Administration/Operations

Citizens Bank of Pennsylvania
525 William Penn Place
Pittsburgh, PA 15219
Attn: Carlyn Simmons
Phone #: (412) 867-4046
Fax#: (412) 867-2619
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attn: Tom Cantello
Telephone: (212) 325-6865
Facsimile: (212) 325-8321
JPMORGAN CHASE BANK, NA
JPMorgan Chase Bank, NA
227 West Monroe Street, Floor 28
Chicago, IL 60606-5055
Attn: Kenneth Fatur
Telephone: (312) 541-3352
Facsimile: (312) 541-3376

 

12-2 - 3



--------------------------------------------------------------------------------



 



MELLON BANK, N.A.
Mellon Bank, N.A.
500 Ross Street, Room 154-0865
Pittsburgh, PA 15262-0001
Attn: Thomas J. Tarasovich
Telephone: (412) 236-2790
Facsimile: (412) 236-1840
MANUFACTURERS AND TRADERS TRUST COMPANY
Manufacturers and Traders Trust Company
2055 South Queen Street
York, Pennsylvania 17404
Attn: Brian J. Sohocki
Telephone: (724) 743-1831
Facsimile: (724) 743-2802
NATIONAL CITY BANK
National City Bank
20 Stanwix Street IDC 25-191
Pittsburgh, Pennsylvania 15222
Attn: J. Barrett Donovan
Telephone: (412) 644-7740
Facsimile: (412) 471-4883
PNC BANK, NATIONAL ASSOCIATION
PNC Bank, National Association
1600 Market Street, 22nd Floor
Philadelphia, Pennsylvania 19103
Attn: Frank Pugliese
Telephone: (215) 585-5961
Facsimile: (215) 585-6987
Email: frank.pugliese@pncbank.com

 

12-2 - 4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
NOTICE OF BORROWING
(SWING LINE LOANS)
Date:                     , _____
To: Wachovia Bank, National Association, as Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of November 6, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas Propane, Inc.,
as guarantor, Petrolane Incorporated, as guarantor, certain Banks which are
parties thereto, Wachovia Bank, National Association, as Agent, Issuing Bank and
Swing Line Bank and the other parties thereto, the terms defined therein being
used herein as therein defined. The undersigned hereby gives you notice
irrevocably, pursuant to Section 2.16 of the Credit Agreement, of the Borrowing
specified below:

  1.  
The Business Day of the proposed Borrowing is                     ,  _____.
    2.  
The aggregate amount of the proposed Borrowing is $                    .
    3.  
The Borrowing is to be comprised of $                     of Swing Line Loans.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a) the representations and warranties of the Obligors contained in Article VI
of the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties expressly relate to an earlier time or date, in which case they shall
have been true and correct in all material respects as of such time or date);
(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

 

A-1-1



--------------------------------------------------------------------------------



 



(c) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans plus all outstanding Swing Line Loans plus all L/C
Obligations to exceed the combined Revolving Commitments of the Banks.

                          AMERIGAS PROPANE, L.P.    
 
                        By:   AMERIGAS PROPANE, INC.,
as General Partner    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

 

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NOTICE OF BORROWING
(REVOLVING LOANS/ACQUISITIONS LOANS)
Date:                                         , ______
To: Wachovia Bank, National Association, as Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of November 6, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas Propane, Inc.,
as guarantor, Petrolane Incorporated, as guarantor, certain Banks which are
parties thereto, Wachovia Bank, National Association, as Agent, Issuing Bank and
Swing Line Bank and the other parties thereto, the terms defined therein being
used herein as therein defined. The undersigned hereby gives you notice
irrevocably, pursuant to Section 2.3 of the Credit Agreement, of the Borrowing
specified below:
1. The Business Day of the proposed Borrowing is                     ,  _____.
2. The aggregate amount of the proposed Borrowing is $                    .
3. The Borrowing is to be comprised of $                     of [Base Rate]
[Eurodollar Rate] Loans which shall also be [Acquisition] [Revolving) Loans.
4. [The duration of the Interest Period for the Eurodollar Rate Loans included
in the Borrowing shall be  _____  weeks/months].
5. The Borrowing is [not] a Specified Acquisition Loan [and the outstanding
principal amount of Revolving Loans as of the date hereof equal the Revolving
Commitments].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a) the representations and warranties of the Obligors contained in Article VI
of the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties expressly relate to an earlier time or date, in which case they shall
have been true and correct in all material respects as of such time or date);
(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

 

A-2-1



--------------------------------------------------------------------------------



 



(c) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding [Acquisition] [Revolving] Loans [plus all outstanding Swing Line
Loans plus all L/C Obligations] to exceed the combined [Acquisition] [Revolving]
Commitments of the Banks.

                          AMERIGAS PROPANE, L.P.    
 
                        By:   AMERIGAS PROPANE, INC.,
as General Partner    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

 

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF CONVERSION/CONTINUATION
Date:                                         , ______
To: Wachovia Bank, National Association, as Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of November 6, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas Propane, Inc.,
as guarantor, Petrolane Incorporated, as guarantor, certain Banks which are
parties thereto, Wachovia Bank, National Association, as Agent, Issuing Bank and
Swing Line Bank and the other parties thereto, the terms defined therein being
used herein as therein defined. The undersigned hereby gives you notice
irrevocably, pursuant to Section 2.4 of the Credit Agreement, of the
[conversion] [continuation] of the [Acquisition] [Revolving] Loans specified
herein, as follows:
1. The Conversion/Continuation Date is                     ,  _____.
2. The aggregate amount of the [Acquisition] [Revolving] Loans to be [converted]
[continued] is $                    .
3. The [Acquisition] [Revolving] Loans are to be [converted into] [continued as]
[Eurodollar Rate] [Base Rate] Loans.
4. [If applicable:] The duration of the Interest Period for the [Eurodollar
Rate] Loans included in the [conversion] [continuation] shall be  _____  [weeks]
[months].
[Include the following if Loans are being converted into or continued as
Eurodollar Rate Loans:]
[The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the proposed Conversion/Continuation Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

B-1



--------------------------------------------------------------------------------



 



(a) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation).]

                          AMERIGAS PROPANE, L.P.    
 
                        By:   AMERIGAS PROPANE, INC.,
as General Partner    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

 

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMMITMENT TERMINATION DATE EXTENSION REQUEST
Date:                                         , _______

     
To:
  Wachovia Bank, National Association, as Agent under
 
  the Credit Agreement referred to below
 
   
 
  The Banks party to the Credit Agreement
referred to below

Ladies and Gentlemen:
This Commitment Termination Date Extension Request is furnished pursuant to that
certain Credit Agreement dated as of November 6, 2006 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among AmeriGas
Propane, L.P., as borrower, AmeriGas Propane, Inc., as guarantor, Petrolane
Incorporated, as guarantor, certain Banks which are parties thereto, Wachovia
Bank, National Association, as Agent, Issuing Bank and Swing Line Bank and the
other parties thereto. Unless otherwise defined herein, terms used herein shall
have the meanings assigned to such terms in the Credit Agreement.
In accordance with Section 2.15 of the Credit Agreement, the undersigned hereby
requests an extension of the Termination Date to                     ,  _____ 
or if such date is not a Business Day, to the next succeeding Business Day.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Termination Date, before and after giving
effect to the proposed extension:
(a) the representations and warranties of the Obligors contained in Article VI
of the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties expressly relate to an earlier time or date, in which case they shall
have been true and correct in all material respects as of such time or date);
(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed extension; and
Please indicate your consent to such extension by signing the enclosed copy of
this letter in the space provided below and returning it to the undersigned.

                          Very truly yours,    
 
                        AMERIGAS PROPANE, L.P.    
 
                        By:   AMERIGAS PROPANE, INC.,
as General Partner    

 

C-1



--------------------------------------------------------------------------------



 



                     
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

Consented to this ________ day of _______
[INSERT SIGNATURE LINE FOR EACH BANK PARTY TO CREDIT AGREEMENT]

 

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
AMERIGAS PROPANE, L.P.
COMPLIANCE CERTIFICATE
Financial
Statement Date:                     ,  _____ 
Reference is made to that certain Credit Agreement dated as of November 6, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas Propane, Inc.,
as guarantor, Petrolane Incorporated, as guarantor, certain Banks which are
parties thereto, Wachovia Bank, National Association, as Agent, Issuing Bank and
Swing Line Bank and the other parties thereto. Unless otherwise defined herein,
capitalized terms used herein have the respective meanings assigned to them in
the Credit Agreement.
The undersigned Responsible Officer of AmeriGas Propane, L.P. (the “Borrower”),
hereby certifies as of the date hereof that he/she is the                     
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Banks and the Agent on the behalf of the Borrower, and
that:
[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection [7.1(b)(ii)] of the Credit
Agreement.]
1. Attached as Schedule 1 hereto are (a) a true and correct copy of the audited
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries [(except, as to consolidating balance sheets only, for inactive
Subsidiaries)] as at the end of the fiscal year ended                     ,
           and (b) the related consolidated (and, as to statements of income,
consolidating except for inactive Subsidiaries) statements of income, partner’s
capital and cash flow for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, and (i) in the case
of such consolidated financial statements accompanied by the opinion of
[PricewaterhouseCoopers LLP] or another nationally-recognized certified
independent public accounting firm (the “Independent Auditor”) which report
shall not be qualified with respect to scope limitations imposed by the Borrower
or any of its Restricted Subsidiaries not in accordance with GAAP and states
that such consolidated financial statements fairly present, in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with GAAP, and that the audit by such
Independent Auditor in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards in effect
in the United States, and in the case of such consolidated and consolidating
financial statements, certified by the principal financial officer of the
General Partner as presenting fairly, in all material respects, the information
contained therein (except, in the case of such consolidating financial
statements, for the absence of footnotes), in accordance with GAAP.
-or-
[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection [7.1 (b)(i)] of the Credit
Agreement.]
1. Attached as Schedule 1 hereto are (a) a true and correct copy of the
unaudited consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries [(except, as to consolidating balance sheets only, for inactive
Subsidiaries)] as at the end of the fiscal quarter ended
                                        ,                     , and (b) the
related unaudited consolidated (and, as to statements of income, consolidating,
except for inactive Subsidiaries) statements of income, partners’ capital and
cash flows for the period commencing on the first day and ending on the last day
of such quarter [and for the period from the beginning of the current fiscal
year to the end of such quarterly period], [setting forth in each ease in
comparative form the figures for the previous year,] and certified by the
principal

 

D-1



--------------------------------------------------------------------------------



 



financial officer of the General Partner as presenting fairly, in all material
respects, the information contained therein (except for the absence of footnotes
and subject to changes resulting from normal year-end adjustments), in
accordance with GAAP applied on a basis consistent with prior fiscal periods
(other than periods ending prior to the Restatement Effective Date) except for
inconsistencies resulting from changes in accounting principles and methods
agreed to by the Borrower’s independent accountants.
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
[select one:]
[3. To the best of the undersigned’s knowledge, as of the date hereof, no
Default or Event of Default has occurred and is continuing.]
-or-
[3. The following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
4. The following financial covenant analyses and other information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
[Note: Include adjustments if any Unrestricted Subsidiaries exist.]
-or-
[Use the following paragraph if this Certificate is delivered in connection with
each incurrence of Indebtedness, immediately after giving effect thereto,
pursuant to subsection 8.1(f) of the Credit Agreement.]
1. Attached as Schedule 3 hereto are the true and correct financial covenant
analyses regarding (i) the ratio of Consolidated Cash Flow to Consolidated Pro
Forma Debt Service and (ii) the ratio of Consolidated Cash Flow to Average
Consolidated Pro Forma Debt Service pursuant to Section 8.1(f) of the Credit
Agreement.
[select one:]
[2. The covenants set forth in Section 8.1(f) of the Credit Agreement have been
performed or observed.]
-or-
[2. The covenants set forth in Section 8.1(f) of the Credit Agreement have not
been performed or observed and the following is a list of the Default and its
nature and status:]
-or-
[Use the following paragraph if this Certificate is delivered in connection with
each merger or consolidation pursuant to subsections 8.8(a)(ii) and/or (iii) of
the Credit Agreement immediately after giving effect thereto.]
1. Attached as Schedule 4 hereto are the true and correct financial covenant
analysis pursuant to Section [8.8(a)(ii)] [8.8(a)(iii)] of the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------



 



[select one:]
[2. The covenant set forth in Section [8.8(a)(ii)] [8.8(a)(iii)] of the Credit
Agreement has been performed or observed.]
-or-
[2. The covenant set forth in Section [8.8(a)(ii)] [8.8(a)(iii)] of the Credit
Agreement has not been performed or observed and the following is a list of the
Default and its nature and status:]
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________, _________.

                      AMERIGAS PROPANE, L.P.
 
                    By:   AMERIGAS PROPANE, INC.,
as General Partner
 
               
 
      By:                      
 
          Name:    
 
               
 
          Title:    
 
               

 

D-3



--------------------------------------------------------------------------------



 



[SAMPLE]
For the fiscal quarter/year ended
                                        ,                     
(“Computation Date”)
SCHEDULE 2
to the Compliance Certificate

              Actual   Required/Permitted
 
       
1. Available Cash:
       
 
       
A. All cash of Borrower and Restricted Subsidiaries on hand at Computation Date
  $                        
 
       
B. All additional cash of Borrower and Restricted Subsidiaries on hand on date
of determination of Available Cash with respect to quarter resulting from
borrowings subsequent to Computation Date
  $                        
 
       
C. Sum of A and B
  $                        
 
       
D. Amount determined by General Partner pursuant to clause (b) of definition of
Available Cash
  $                        
 
       
E. Reserves required by definition of Available Cash as itemized on attached
schedule
  $                        
 
       
F. Sum of D and E
  $                        
 
       
G. Available Cash = C minus F
  $                        
 
       
2. Consolidated Cash Flow
       
 
       
A. Consolidated Net Income
  $                        
 
       
B. Consolidated Non-Cash Charges
  $                        
 
       
C. Consolidated Interest Expense
  $                        
 
       
D. Consolidated Income Tax Expense
  $                        
 
       
E. Sum of A, B, C and D =
  $                        
 
       
F. Any non-cash items included in D
  $                        
 
       
G. Consolidated Cash Flow = E minus F
       
 
       
3. Consolidated Net Income:
       
 
       
A. Net income of the Borrower and
  $                       Consolidated Net Income shall

 

D-4



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted  
the Restricted Subsidiaries, on a consolidated basis
      include the amount of dividends or distributions actually paid to the
Borrower or any Restricted Subsidiary  
B. Net after-tax extraordinary gains or losses
  $                        
 
       
C. Net after-tax gains or losses attributable to Asset Sales
  $                        
 
       
D. Net income or loss of any Person which is not a Restricted Subsidiary and
which is accounted for by the equity method of accounting
  $                        
 
       
E. Net income of any Restricted Subsidiary to the extent that dividends or
distributions of such net income are not at the date of determination permitted
by the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or other regulation
  $                        
 
       
F. Cumulative effect of any changes in GAAP
  $                        
 
       
G. Sum of B, C, D, E and F
  $                        
 
       
H. Consolidated Net Income = A minus G
  $                        
 
       
4. EBIT:
       
 
       
A. Consolidated Net Income U. (without duplication, not including losses
resulting from the extinguishment of debt and extraordinary gains or losses,
other than losses arising from reserves established in connection with the Tax
Indemnity Provisions (as defined in the National Propane Purchase Agreement)
  $                        
 
       
B. Consolidated Interest Expense
  $                        
 
       
C. Consolidated Income Tax Expense
  $                        

 

D-5



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted  
D. EBIT = Sum of A, B and C
  $                        
 
       
5. EBITDA:
       
 
       
A. EBIT
  $                        
 
       
B. Borrower’s and Restricted Subsidiaries’ depreciation of the following items,
in each case as taken into account in calculating Consolidated Net Income
       
 
       
i. property
  $                        
 
       
ii. plant
  $                        
 
       
iii. equipment
  $                        
 
       
iv. intangible assets
  $                        
 
       
C. EBITDA = Sum of A, B(i), B(ii), B(iii) and B(iv)
  $                        
 
       
6. Indebtedness:
       
 
       
A. All indebtedness for borrowed money
  $                        
 
       
B. All obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables and accrued expenses arising
in the ordinary course of business on ordinary terms)
  $                        
 
       
C. All non-contingent reimbursement or payment obligations with respect to
Surety Instruments
  $                        
 
       
D. All obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses
  $                        

 

D-6



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
E. All indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property);
  $                        
 
       
F.  All Capitalized Lease Liabilities
  $                        
 
       
G. All indebtedness referred to in A through F above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness
       
 
       
H. All Redeemable Capital Stock of such Person valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends
  $                        
 
       
I.  Any Preferred Stock of any Subsidiary of such Person valued at the sum of
the liquidation preference thereof or any mandatory redemption payment
obligations in respect thereof plus, in either case, accrued dividends thereon
  $                        
 
       
J.  All Guaranty Obligations in respect of indebtedness or obligations of others
of the kinds referred to in A through I above
  $                        
 
       
K. Indebtedness = the sum of A, B, C, D, E, F, G, H, I and J, without
duplication of any indebtedness
  $                        

 

D-7



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
7. Total Debt:
       
 
       
A. Aggregate principal amount of all Indebtedness of the Borrower and the
Restricted Subsidiaries at the time outstanding
  $                        
 
       
B. Subordinated indebtedness of a Restricted Subsidiary owed to the Borrower or
to a Wholly-Owned Restricted Subsidiary
  $                        
 
       
C. Subordinated indebtedness of the Borrower owed to a Wholly-Owned Restricted
Subsidiary
  $                        
 
       
D. B plus C
  $                        
 
       
E. Total Debt = A minus D
  $                        
 
       
8. Section 7.9(e) Distributions from the Borrower to the Public Partnership:
       
 
       
A. The amount of distributions received by the Public Partnership from the
Borrower and made with the proceeds of Indebtedness incurred pursuant to Section
8.1(1) not used to make payments, purchases, prepayments, redemptions,
defeasances or other repayments (scheduled or unscheduled) of Indebtedness of
the Public Partnership (and to pay all fees, premiums, make whole amounts and
transaction expenses incurred in connection therewith)
  $                        
 
       
9. Section 8.1 Indebtedness:
       
 
       
A. $75,000,000 plus the amount of aggregate net cash proceeds received by the
Borrower as capital contributions or as consideration for the issuance by the
Borrower of more partnership interests for purpose of financing expenditures
referred to in Section 8.1(b)
  $                       The amount of amount of assumed Indebtedness shall not
exceed the purchase price of the additions to Assets and any extensions,
renewals, refundings or refinancings of any Indebtedness shall not exceed the
principal amount thereof

 

D-8



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
B. Aggregate amount of Indebtedness incurred and outstanding under
Section 8.1(b)
  $                       Shall not exceed A
 
       
C. Aggregate Indebtedness owing to General Partner or an Affiliate of General
Partner referred to in Section 8.1(d)
  $                       Not to exceed $50,000,000
 
       
D. Aggregate amount of Capitalized Lease Liabilities under Section 8.1(k)
  $                       Not to exceed $10,000,000 at any time
 
       
E. Aggregate amount of Indebtedness incurred and outstanding under
Section 8.1(1)
  $                       Not to exceed $105,000,000 at any time
 
       
F. Aggregate amount of Indebtedness of AEPLP or any of its Subsidiaries pursuant
to the last paragraph in Section 8.1
  $                       Cannot incur Indebtedness other than: (i) Indebtedness
of the type described in Section 8.1(c); (ii) the Indebtedness of AELP on the
closing date of the Columbia Purchase Acquisition; and (iii) Indebtedness
evidenced by the $137,997,000 Intercompany Note
 
       
10. Section 8.2 Minimum Interest Coverage:
       
 
       
A. EBITDA, as at the end of any fiscal quarter for the four full fiscal quarters
most recently ended
  $                        
 
       
B. Consolidated Interest Expense for four fiscal quarters ending on Computation
Date
  $                        
 
       
C. Ratio of A to B
                         Must not be less than 3.00 to 1.0
 
       
11. Section 8.4(c) Investments:
       
 
       
A. 10% of Total Assets
  $                        
 
       
B. Investments by the Borrower and its Restricted Subsidiaries up to $25,000,000
per fiscal year pursuant to Section 8.4(c)
  $                       Such Investments shall not be made in Capital Stock or
Indebtedness of AmeriGas Partners, L.P. or any of its Subsidiaries (other than
the Borrower and its Restricted Subsidiaries) and shall not include the
principal amount of the Intercompany Note
 
     

 

D-9



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
C. Outstanding Investments pursuant to Section 8.4(c) and (h) not permitted by
Annual Limit
  $                       Shall not exceed A
 
       
12. Section 8.4(d) Investments:
       
 
       
A. Investments arising out of loans and advances to employees incurred in the
ordinary course of business
  $                       Shall not exceed $1,000,000 at any time outstanding
 
       
B. Investments arising out of extensions of trade credit or advances to third
parties in the ordinary course of business
  $                        
 
       
C. Investments acquired by reason of the exercise of customary creditors’ rights
upon default or pursuant to the bankruptcy, insolvency or reorganization of a
debtor
  $                        
 
       
13. Section 8.5 Restricted Payments:
       
 
       
A. Available Cash for quarter immediately preceding quarter ended on Computation
Date
  $                        
 
       
B. Restricted Payments during quarter ended on Computation Date
  $                       Shall not exceed A
 
       
14. Section 8.8(c) Asset Sales:
       
 
       
A. Net Proceeds of all Asset Sales during fiscal year
  $                        
 
       
B. Net Proceeds of Asset Sales during fiscal year applied in accordance with
subdivision (ii)(B) of Section 8.8(c)
  $                        
 
       
C. A minus B
  $                       Shall not exceed $10,000,000 pursuant to Section
8.8(c)(ii)(A)
 
       
15. Section 8.13 Receivables:
       
 
       
A. Receivables sold in ordinary course of business which remain unpaid
  $                       Shall not exceed $500,000

 

D-10



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
16. Section 8.14 Leverage Ratio:
       
 
       
A. Total Debt
  $                        
 
       
B. EBITDA choose one (but must be the same choice as made with respect to 17.
below for any given reporting period): (i) as at the end of any fiscal quarter
for the four full fiscal quarters most recently ended or (ii) as at the end of
any fiscal quarter for the eight full fiscal quarters most recently ended (in
which case EBITDA shall be divided by two)
  $                        
 
       
C. Ratio of A to B
                         Shall not exceed 4.00 to 1.0 at any time
 
       
17. Section 8.15 Minimum EBITDA:
       
 
       
EBITDA choose one (but must be the same choice as made with respect to 16.B.
above for any given reporting period): (i) as at the end of any fiscal quarter
for the four full fiscal quarters most recently ended or (ii) as at the end of
any fiscal quarter for the eight full fiscal quarters most recently ended (in
which case EBITDA shall be divided by two)
      Shall not be less than $200,000,000
 
       
18. Section 8.15 Acquisitions:
       
 
       
A. Aggregate net book value of all PP&E Assets acquired by AEPLP or any of its
Subsidiaries in any fiscal year pursuant to Acquisitions (other than PP&E Assets
acquired with the proceeds of any prior or concurrent Capped Investments or PP&E
Transfers) (prior to and after giving effect to such Acquisition)
  $                       Shall not exceed the sum of (i) 33 1/3% of the
aggregate net book value of the PP&E Assets of the Borrower and its Restricted
Subsidiaries and (ii) $70,000,000

 

D-11



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
B. Aggregate net book value of the PP&E Assets acquired by AEPLP and its
Subsidiaries in connection with all Acquisitions in any fiscal year pursuant to
Section 8.16
  $                        
 
       
C. Sum of A plus B
  $                       Together with any Capped Investments and any PP&E
Transfers made in such fiscal year pursuant to Section 8.18(a) and Section
8.18(b)(iii), may not exceed (i) $35,000,000 plus (ii) the amount of any
Carryover Threshold
 
       
19. Section 8.17(a) AEPLP Investments:
       
 
       
A. The aggregate net book value (as determined in good faith by the General
Partner) of all Investments in AEPLP or its Subsidiaries made pursuant to
Sections 8.4(b) and (c)
  $                        
 
       
B. The aggregate of any AEPLP Acquisitions and PP&E Transfers made in any fiscal
year pursuant to Section 8.16 and Section 8.18(b)(iii)
  $                        
 
       
C. Sum of A plus B
  $                       Shall not exceed the PP&E
Acquisition/Investment/Transfer Limit for such fiscal year
 
       
20. Section 8.18(b)(iii) Asset Transfers:
       
 
       
A. The aggregate net book value of all PP&E Assets (together with associated
working capital) that are Transferred by the Borrower or a Non-AEPLP Restricted
Subsidiary to AEPLP or any of its Subsidiaries
  $                        
 
       
B. The aggregate net book value of any AEPLP Acquisitions and Capped Investments
made in any fiscal year pursuant to Section 8.16 and Section 8.18(a)
  $                        
 
       
C. Sum of A plus B
  $                       Shall not exceed the PP&E
Acquisition/Investment/Transfer

 

D-12



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
 
      Limit for such fiscal year; provided, that the aggregate net book value of
all PP&E Assets of AEPLP and its Subsidiaries shall not any time exceed the sum
of (i) 33 1/3% of the aggregate net book value of all PP&E Assets of the
Borrower and its Restricted Subsidiaries and (ii) $70,000,000
 
       
21. Section 8.18(d) Trade Accounts Payable:
       
 
       
A. Aggregate amount of trade accounts payable (including but not limited to
amounts owed under equipment leases) of AEPLP and its Subsidiaries
  $                       Not to exceed $15,000,000 at any time
 
       
22. Pricing Tier:
       
 
       
A. Indebtedness for borrowed money or the deferred purchase price of property or
services, other than indebtedness for trade payables and non-recourse
indebtedness which is not required by GAAP to be classified as a liability
  $                        
 
       
B. Capitalized Lease Liabilities
  $                        
 
       
C. Contingent Obligations
  $                        
 
       
D. Funded Debt = sum of 1, 2 and 3
  $                        
 
       
E. EBITDA for four fiscal quarters ending on Computation Date
  $                        
 
       
F. EBITDA for Acquisitions, as if on first day of four quarter period
  $                        
 
       
G. Actual Acquisition Expense
  $                        
 
       
H. Pro Forma Acquisition Expense
  $                        
 
       
I. Savings Factor = 50% of (G-H)
  $                        
 
       
J. 10% of EBITDA
  $                        
 
       
K. Lesser of I or J
  $                        
 
       
L. Sum of E, F, and K
  $                        

 

D-13



--------------------------------------------------------------------------------



 



              Actual   Required/Permitted
 
       
M. Pricing Tier based on E plus F
  $                        
 
       
N. Pricing Tier Based on L
  $                        
 
       
O. Higher Pricing Tier of M or N
  $                        

 

D-14



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate

         
For each incurrence of Indebtedness pursuant to Section 8.1(f) immediately after
giving effect thereto
       
 
       
(i) ratio of Consolidated Cash Flow to Consolidated Pro Forma Debt to
Consolidated Pro Forma Debt Service
                         Must equal or be greater than 2.50 to 1.0
 
       
(ii) ratio of Consolidated Cash Flow to Average Consolidated Pro Forma Debt
Service
                         Must be equal to or greater than 1.25 to 1.0

 

D-15



--------------------------------------------------------------------------------



 



SCHEDULE 4
to the Compliance Certificate
For each merger or consolidation pursuant to Section 8.8(a)(ii) or (iii):

         
A. Consolidated Net Worth of surviving entity immediately after giving effect to
such transactions
  $                        
 
       
B. Consolidated Net Worth of the Borrower immediately prior to the effectiveness
of such transaction
  $                       A may not be less than B
 
       
C. Amount of Indebtedness which could be incurred in compliance with clauses
(i) and (ii) of Section 8.1(f) immediately after giving effect to such
transaction
  $                       Must be at least $1

 

D-16



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Bank under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit, Guarantees and Swing Line Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

     
1. Assignor:
                                                              
 
   
2. Assignee:
                                                               [and is an
Affiliate of [identify Bank] 1]
 
   
3. Borrower:
  AmeriGas Propane, L.P.

 

      1  
Select if applicable.

 

E-1



--------------------------------------------------------------------------------



 



     
4. Agent:
  Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement
 
   
5. Credit Agreement:
  Credit Agreement dated as of November 6, 2006 (as extended, renewed, amended
or restated from time to time, the “Credit Agreement”) among AmeriGas Propane,
L.P., as borrower, AmeriGas Propane, Inc., as guarantor, Petrolane Incorporated,
as guarantor, certain Banks which are parties thereto, Wachovia Bank, National
Association, as Agent, Issuing Bank and Swing Line Bank and the other parties
thereto.
 
   
6. Assigned Interest:
   

                                  Aggregate Amount of                    
Commitment for all     Amount of Commitment     Percentage Assigned of  
Facility Assigned     Banks*     Assigned*     Commitment2     3   $       $    
      %                      
 
    $       $           %                      
 
    $       $           %                      

     
[7. Trade Date:
                                                              ]4

Effective Date:                                         , 20_____ [TO BE
INSERTED BY THE AGENT AND WHICH SHALL BE THE EFFECT WE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       
 
  By:     

     
 
    Name:   
 
    Title:   

 

      2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
  3  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Acquisition Commitment”, etc.).
  4  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------



 



              ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       
 
  By:     
 
     
 
    Name:   
 
    Title:   

          [Consented to and] Accepted:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent    
 
       
By: 
       
 
 
   
 
Name:       
 
Title:       

          [Consented to:]    
 
        AMERIGAS PROPANE, L.P.    
 
       
By: AMERIGAS PROPANE, INC., as General Partner
   
 
       
By: 
       
 
 
   
 
Name:       
 
Title:       

          [Consented to:]    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Bank    
 
       
By: 
       
 
 
   
 
Name:       
 
Title:       

 

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Bank, and (v) if it is a Foreign Bank, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.
2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the

 

E-4



--------------------------------------------------------------------------------



 



Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF PROMISSORY NOTE (ACQUISITION LOANS)
PROMISSORY NOTE
(ACQUISITION LOANS)

      $                        November 6, 2006     New York, New York

FOR VALUE RECEIVED, AmeriGas Propane, L.P. (the “Borrower”), hereby promises to
pay to                                          (the “Bank”), for the account of
its respective Applicable Lending Office provided for by the Credit Agreement
referred to below, at the Agent’s Payment Office, the principal sum of
                     (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Acquisition Loans made by the Bank to the Borrower under
the Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Acquisition Loan, at such office, in like money and funds, for the
period commencing on the date of such Acquisition Loan until such Acquisition
Loan shall be paid in full, at the rates per annum and on-the dates provided in
the Credit Agreement.
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Acquisition Loan made by the Bank to the Borrower, and each
payment made on account of the principal of such Acquisition Loan, shall be
recorded by the Bank on its books and, prior to any transfer of this Note,
endorsed by the Bank on the schedule attached to this Note or any continuation
of such schedule, provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Note in respect of the Acquisition Loans made by the Bank.
This Note is one of the Notes referred to in the Credit Agreement dated as of
November 6, 2006 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas
Propane, Inc., as guarantor, Petrolane Incorporated, as guarantor, certain Banks
which are parties thereto, Wachovia Bank, National Association, as Agent,
Issuing Bank and Swing Line Bank and the other parties thereto, and evidences
Acquisition Loans made by the Bank under the Credit Agreement. Capitalized terms
used but not defined in this Note have the respective meanings assigned to them
in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified in the Credit Agreement. This Note is secured by
and entitled to the benefits of the Security Documents.
Except as permitted by Section 12.9 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

F-1-1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF
NEW YORK.

            AMERIGAS PROPANE, L.P.
      By:   AMERIGAS PROPANE, INC.,        as General Partner            By:    
      Name:           Title:      

 

F-1-2



--------------------------------------------------------------------------------



 



SCHEDULE OF ACQUISITION LOANS
This Note evidences Acquisition Loans made, continued or converted under the
Credit Agreement to the Borrower, on the dates, in the principal amounts, of the
Types, bearing interest at the rates and having Interest Periods (if applicable)
of the durations set forth below, subject to the payments, continuations,
conversions and prepayments of principal set forth below:

                                  Portion of Principal Amount           Amount
Paid,         Date Made,   Maintained as           Prepaid,   Unpaid    
Continued or   Base Rate   Eurodollar       Duration of   Continued or  
Principal   Notation Converted   Loan   Loan   Interest Rate   Interest Period  
Converted   Amount   made by
 
                           

 

F-1-3



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF PROMISSORY NOTE (REVOLVING LOANS)
PROMISSORY NOTE
(REVOLVING LOANS)

      $                       November 6, 2006     New York, New York

FOR VALUE RECEIVED, AmeriGas Propane, L.P. (the “Borrower”), hereby promise to
pay to                                          (the “Bank”), for the account of
its respective Applicable Lending Office provided for by the Credit Agreement
referred to below, at the Agent’s Payment Office, the principal sum of
                     (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Revolving Loans made by the Bank to the Borrower under
the Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Revolving Loan, at such office, in like money and funds, for the
period commencing on the date of such Revolving Loan until such Revolving Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Bank to the Borrower, and each
payment made on account of the principal of such Revolving Loan, shall be
recorded by the Bank on its books and, prior to any transfer of this Note,
endorsed by the Bank on the schedule attached to this Note or any continuation
of such schedule, provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Note in respect of the Revolving Loans made by the Bank.
This Note is one of the Notes referred to in the Credit Agreement dated as of
November 6, 2006 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among AmeriGas Propane, L.P., as borrower, AmeriGas
Propane, Inc., as guarantor, Petrolane Incorporated, as guarantor, certain Banks
which are parties thereto, Wachovia Bank, National Association, as Agent,
Issuing Bank and Swing Line Bank and the other parties thereto, and evidences
Revolving Loans made by the Bank under the Credit Agreement. Capitalized terms
used but not defined in this Note have the respective meanings assigned to them
in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified in the Credit Agreement. This Note is secured by
and entitled to the benefits of the Security Documents.
Except as permitted by Section 12.9 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

F-2-1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF
NEW YORK.

            AMERIGAS PROPANE, L.P.
      By:  AMERIGAS PROPANE, INC.,         as General Partner   

            By:           Name:           Title:        

 

F-2-2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
This Note evidences Revolving Loans made, continued or converted under the
Credit Agreement to the Borrower, on the dates, in the principal amounts, of the
Types, bearing interest at the rates and having Interest Periods (if applicable)
of the durations set forth below, subject to the payments, continuations,
conversions and prepayments of principal set forth below:

                                  Portion of Principal Amount           Amount
Paid,         Date Made,   Maintained as           Prepaid,   Unpaid    
Continued or   Base Rate   Eurodollar       Duration of   Continued or  
Principal   Notation Converted   Loan   Loan   Interest Rate   Interest Period  
Converted   Amount   made by
 
                           

 

F-2-3



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF SUBORDINATION PROVISIONS
Subordination. (a) The indebtedness (“Subordinated Debt”) evidenced by this
instrument is subordinate and junior in right of payment to all Senior Debt (as
defined in subsection (b) hereof) of [                                        ]1
(the “Company”) to the extent provided herein.
(b) For all purposes of these subordination provisions the term “Senior Debt”
shall mean all principal and interest and other amounts of any kind or nature
owing under the Credit Agreement dated as of November 6, 2006 (the “Credit
Agreement”) by and among the Company, AmeriGas Propane, Inc., as a guarantor,
Petrolane Incorporated, as a guarantor, the financial institutions party
thereto, Wachovia Bank, National Association, as Administrative Agent and the
other parties thereto. The Senior Debt shall continue to be Senior Debt and
entitled to the benefits of these subordination provisions irrespective of any
amendment, modification or waiver of any term of or extension or renewal of the
Senior Debt.
(c) Upon the happening of an Event of Default with respect to any Senior Debt,
as defined in the Credit Agreement, which occurs at the maturity thereof or
which automatically accelerates or permits the holders thereof to accelerate the
maturity thereof, then, unless and until such event of default shall have been
remedied or waived or shall have ceased to exist, no direct or indirect payment
(in cash, property or securities or by set off or otherwise) other than
Permitted Payments shall be made on account of the principal of, or premium, if
any, or interest on any Subordinated Debt, or as a sinking fund for the
Subordinated Debt, or in respect of any redemption, retirement, purchase or
other acquisition of any of the Subordinated Debt. For purposes of these
subordination provisions, “Permitted Payments” shall mean (i) payments of
in-kind interest and (ii) payments of Permitted Securities (as defined below)
pursuant to subsection (d) below.
(d) In the event of:
(i) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar proceeding relating to the Company,
its creditors as such or its property,
(ii) any proceeding for the liquidation, dissolution or other winding up of the
Company, voluntary or involuntary, whether or not involving insolvency or
bankruptcy proceedings,
(iii) any assignment by the Company for the benefit of creditors, or
(iv) any other marshalling of the assets of the Company,
 

      1  
Fill in name of Borrower (if entered into pursuant to Section 8.1(d) of the
Credit Agreement) or Restricted Subsidiary (if entered into pursuant to
Section 8.1(c) of the Credit Agreement), as applicable.

 

G-1



--------------------------------------------------------------------------------



 



all Senior Debt (including any interest thereon accruing at the legal rate after
the commencement of any such proceedings and any additional interest that would
have accrued thereon but for the commencement of such proceedings) shall first
be paid in full before any payment or distribution, whether in cash, securities
or other property (other than Permitted Payments), shall be made to any holder
of any Subordinated Debt on account of any Subordinated Debt. Any payment or
distribution, whether in cash, securities or other property (other than
securities (“Permitted Securities”) of the Company or any other entity provided
for by a plan of reorganization or readjustment the payment of which is
subordinate, at least to the extent provided in these subordination provisions
with respect to Subordinated Debt, to the payment of all Senior Debt at the time
outstanding and to any securities issued in respect thereof under any such plan
of reorganization or readjustment), which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of this
Subordinated Debt shall be paid or delivered directly to the holders of Senior
Debt in accordance with the priorities then existing among such holders until
all Senior Debt (including any interest thereon accruing at the legal rate after
the commencement of any such proceedings and any additional interest that would
have accrued thereon but for the commencement of such proceedings) shall have
been paid in full.
(e) In the event that any holder of Subordinated Debt shall have the right to
declare any Subordinated Debt due and payable as a result of the occurrence of
any one or more defaults in respect thereof, under circumstances when the terms
of subsection (d) above are not applicable, such holder shall not declare such
Subordinated Debt due and payable or otherwise to be in default and, solely in
its capacity as a holder of such Subordinated Debt, shall take no action at law
or in equity in respect of any such default unless and until all Senior Debt
shall have been paid in full.
(f) If any payment or distribution of any character or any security, whether in
cash, securities or other property (other than Permitted Payments), shall be
received by a holder of Subordinated Debt in contravention of any of the terms
hereof before all the Senior Debt shall have been paid in full, such payment or
distribution or security shall be received in trust for the benefit of, and
shall be paid over or delivered and transferred to, the holders of the Senior
Debt at the time outstanding in accordance with the priorities then existing
among such holders for application to the payment of all Senior Debt remaining
unpaid, to the extent necessary to pay all such Senior Debt in full. In the
event of the failure of any holder of any Subordinated Debt to endorse or assign
any such payment, distribution or security, each holder of Senior Debt is hereby
irrevocably authorized to endorse or assign the same.
(g) No present or future holder of any Senior Debt shall be prejudiced in the
right to enforce subordination of Subordinated Debt by any act or failure to act
on the part of the Company. Nothing contained herein shall impair, as between
the Company and the holder of this Subordinated Debt, the obligation of the
Company to pay to the holder hereof the principal hereof and interest hereon as
and when the same shall become due and payable in accordance with the terms
hereof, or prevent the holder of any Subordinated Debt from exercising all
rights, powers and remedies otherwise permitted by applicable law or hereunder
upon a default or Event of Default hereunder, all subject to the rights of the
holders of the Senior Debt to receive cash,

 

G-2



--------------------------------------------------------------------------------



 



securities or other property (other than Permitted Payments) otherwise payable
or deliverable to the holders of Subordinated Debt.
(h) Upon the payment in full of all Senior Debt, the holders of Subordinated
Debt shall be subrogated to all rights of any holders of Senior Debt to receive
any further payments or distributions applicable to the Senior Debt until the
Subordinated Debt shall have been paid in full, and, for purposes of such
subrogation, no payment or distribution received by the holders of Senior Debt
of cash, securities or other property to which the holders of the Subordinated
Debt would have been entitled except for these subordination provisions shall,
as between the Company and its creditors other than the holders of Subordinated
Debt, on the one hand, and the holders of Subordinated Debt, on the other, be
deemed to be a payment or distribution by the Company to or on account of Senior
Debt.

 

G-3